Exhibit 10.7

EXECUTION VERSION

 

 

 

STERIS CORPORATION

 

 

FIRST AMENDMENT

Dated as of MARCH 31, 2015

to

NOTE PURCHASE AGREEMENTS

Dated as of DECEMBER 4, 2012

 

 

 

  Re: $47,500,000 3.20% Senior Notes, Series A-1A, due December 4, 2022

     $47,500,000 3.20% Senior Notes, Series A-1B, due December 4, 2022

     $40,000,000 3.35% Senior Notes, Series A-2A, due December 4, 2024

     $40,000,000 3.35% Senior Notes, Series A-2B, due December 4, 2024

     $12,500,000 3.55% Senior Notes, Series A-3A, due December 4, 2027

     $12,500,000 3.55% Senior Notes, Series A-3B, due December 4, 2027

 

 

 



--------------------------------------------------------------------------------

FIRST AMENDMENT TO NOTE PURCHASE AGREEMENTS

THIS FIRST AMENDMENT dated as of March 31, 2015 (the “First Amendment”) to the
Note Purchase Agreements dated as of December 4, 2012 is between STERIS
Corporation, an Ohio corporation (the “Company”) and each of the institutions
which is a signatory to this First Amendment (collectively, the “Noteholders”).

R E C I T A L S:

A. The Company and THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, NORTHWESTERN
LONG TERM CARE INSURANCE COMPANY, AXA EQUITABLE LIFE INSURANCE COMPANY, HORIZON
BLUE CROSS BLUE SHIELD OF NEW JERSEY, METLIFE INSURANCE COMPANY USA (F/K/A
METLIFE INSURANCE COMPANY OF CONNECTICUT), METROPOLITAN TOWER LIFE INSURANCE
COMPANY, METROPOLITAN LIFE INSURANCE COMPANY, METLIFE INSURANCE K.K. (F/K/A
METLIFE ALICO LIFE INSURANCE K.K.), THE PRUDENTIAL INSURANCE COMPANY OF AMERICA,
STATE FARM LIFE INSURANCE COMPANY, STATE FARM LIFE AND ACCIDENT ASSURANCE
COMPANY, MODERN WOODMEN OF AMERICA, AMERICAN UNITED LIFE INSURANCE COMPANY, THE
STATE LIFE INSURANCE COMPANY, AMERITAS LIFE INSURANCE CORP., AMERITAS LIFE
INSURANCE CORP. SUCCESSOR BY MERGER TO ACACIA LIFE INSURANCE COMPANY, AMERITAS
LIFE INSURANCE CORP. SUCCESSOR BY MERGER TO THE UNION CENTRAL LIFE INSURANCE
COMPANY AND AMERITAS LIFE INSURANCE CORP. OF NEW YORK have heretofore entered
into the Note Purchase Agreements dated as of December 4, 2012 (the “Note
Purchase Agreements”; as amended and restated as of the date hereof pursuant to
this First Amendment, the “Amended and Restated Note Purchase Agreement”). The
Company has heretofore issued (a) $47,500,000 aggregate principal amount of its
3.20% Senior Notes, Series A-1A, due December 4, 2022 (the “Series A-1A Notes”),
(b) $47,500,000 aggregate principal amount of its 3.20% Senior Notes, Series
A-1B, due December 4, 2022 (the “Series A-1B Notes”), (c) $40,000,000 aggregate
principal amount of its 3.35% Senior Notes, Series A-2A, due December 4, 2024
(the “Series A-2A Notes”), (d) $40,000,000 aggregate principal amount of its
3.35% Senior Notes, Series A-2B, due December 4, 2024 (the “Series A-2B Notes”),
(e) $12,500,000 aggregate principal amount of its 3.55% Senior Notes, Series
A-3A, due December 4, 2027 (the “Series A-3A Notes”), and (f) $12,500,000
aggregate principal amount of its 3.55% Senior Notes, Series A-3B, due
December 4, 2027 (the “Series A-3B Notes”; the Series A-1A Notes, Series A-1B
Notes, Series A-2A Notes, Series A-2B Notes, Series A-3A Notes, and Series A-3B
Notes are hereinafter referred to as the “Notes”), dated December 4, 2012
pursuant to the Note Purchase Agreements. The Noteholders hold 100% of the
outstanding principal amount of the Notes.

B. The Company and the Noteholders now desire to amend and restate the Note
Purchase Agreements in their entirety.

C. Capitalized terms used herein shall have the respective meanings ascribed
thereto in the Amended and Restated Note Purchase Agreement unless herein
defined or the context shall otherwise require.



--------------------------------------------------------------------------------

D. All requirements of law have been fully complied with and all other acts and
things necessary to make this First Amendment a valid, legal and binding
instrument according to its terms for the purposes herein expressed have been
done or performed.

NOW, THEREFORE, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this First Amendment set forth in Section 2.1
hereof, and in consideration of good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company and the Noteholders do
hereby agree as follows:

SECTION 1. AMENDMENTS AND WAIVERS.

Section 1.1. The Note Purchase Agreements shall be and hereby are amended and
restated in their entirety as attached hereto as Exhibit 1.1 as of the Effective
Date (as defined below).

Section 1.2. For the avoidance of doubt and for the benefit of the other the
Senior Note Holders (as defined in the Intercreditor Agreement) and other
parties thereto, the Intercreditor Agreement, dated as of August 15, 2008, among
the holders of notes party thereto, KeyBank National Association, as Credit
Agreement Agent, and Keybank National Association, as Collateral Agent, shall be
and hereby is terminated with respect to the Noteholders.

SECTION 2. CONDITIONS TO EFFECTIVENESS OF THIS FIRST AMENDMENT.

Section 2.1. This First Amendment shall become effective on the date that the
following conditions have been satisfied or waived (the “Effective Date”):

(a) the Noteholders (or their special counsel) shall have received executed
counterparts of this First Amendment, duly executed by the Company;

(b) the Noteholders (or their special counsel) shall have received executed
Amended Notes, duly executed by the Company;

(c) the Noteholders (or their special counsel) shall have received executed
counterparts of the Affiliate Guaranty, duly executed by the Company and the
Guarantors;

(d) the Company shall have paid each Noteholder an amount equal to 0.25% of the
principal amount of the Notes held by such Noteholder; provided that the
Noteholders (or their special counsel) shall have provided wire transfer
instructions to the Company at least 3 Business Days prior to the Effective
Date;

(e) the Noteholders (or their special counsel) shall have received:

(i) An Officer’s Certificate, dated the Effective Date, certifying that (i) the
representations and warranties of the Company in Section 3 of this First
Amendment and in Section 5 of the Amended and Restated Note Purchase Agreement
are correct as of the Effective Date (or if such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific

 

- 2 -



--------------------------------------------------------------------------------

date), (ii) the Company shall have performed and complied with all material
agreements and conditions contained in this First Amendment and (iii) after
giving effect to the issue of the Amended Notes, no Default or Event of Default
shall have occurred and be continuing; and

(ii) Copies of the resolutions of the board of directors of the Company
authorizing the execution, delivery and performance by the Company of its
obligations under this First Amendment, the Amended and Restated Note Purchase
Agreement and the Amended Notes, certified by its Secretary or an Assistant
Secretary; and

(iii) A good standing certificate or similar certificate dated a date reasonably
close to the Effective Date from the jurisdiction of formation of the Company;
and

(iv) A customary certificate of the Company certifying the names and true
signatures of the officers of the Company, as applicable, authorized to sign
this First Amendment and the other documents to be delivered hereunder; and

(v) A certificate of an officer of each Guarantor, dated the Effective Date,
certifying that (i) the representations and warranties of such Guarantor in
Section 5 of the Affiliate Guaranty is correct as of the Effective Date, and
(ii) such Guarantor shall have performed and complied with all material
agreements and conditions contained in this First Amendment; and

(vi) Copies of the resolutions of the board of directors of each Guarantor
authorizing the execution, delivery and performance by such Guarantor of its
obligations under the Affiliate Guaranty, certified by its Secretary or an
Assistant Secretary; and

(vii) A good standing certificate or similar certificate dated a date reasonably
close to the Effective Date from the jurisdiction of formation of each
Guarantors, if applicable; and

(viii) A customary certificate of each Guarantor certifying the names and true
signatures of the officers of such Guarantor, as applicable, authorized to sign
the Affiliate Guaranties and the other documents to be delivered hereunder; and

(ix) A favorable opinion letter of (A) the General Counsel of the Company and
the Guarantors or (B) legal counsel to the Company and the Guarantors in form
and substance reasonably satisfactory to the Noteholders (or their special
counsel); and

(x) copies of the forms of (A) the Bank Credit Agreement, attached hereto as
Exhibit 1.2, (B) the Second Amendment to the 2003 Note Purchase Agreements,
attached hereto as Exhibit 1.3 and (C) the First Amendment to the 2008 Note
Purchase Agreements, attached hereto as Exhibit 1.4.

 

- 3 -



--------------------------------------------------------------------------------

(f) the Noteholders (or the special counsel) shall have received a copy of the
form of payoff letter from KeyBank National Association evidencing the
termination of the Intercreditor Agreement.

SECTION 3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

Section 3.1. To induce the Noteholders to execute and deliver this First
Amendment (which representations shall survive the execution and delivery of
this First Amendment), the Company represents and warrants to the Noteholders
that:

(a) this First Amendment has been duly authorized, executed and delivered by it
and this First Amendment, upon execution and delivery by the Noteholders,
constitutes the legal, valid and binding obligation, contract and agreement of
the Company enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws or equitable principles relating to or limiting creditors’
rights generally;

(b) the execution, delivery and performance by the Company of this First
Amendment (i) has been duly authorized by all requisite corporate action,
(ii) does not require the consent or approval of any governmental or regulatory
body or agency, and (iii) will not (A) violate (1) any provision of law,
statute, rule or regulation or its certificate of incorporation or bylaws,
(2) any order of any court or any rule, regulation or order of any other agency
or government binding upon it, or (3) any provision of any material indenture,
agreement or other instrument to which it is a party or by which its properties
or assets are or may be bound, or (B) result in a breach or constitute (alone or
with due notice or lapse of time or both) a default under any indenture,
agreement or other instrument referred to in clause (iii)(A)(3) of this
Section 3.1(b); and

(c) prior to and immediately after giving effect to this First Amendment, no
Default or Event of Default has occurred and is continuing.

SECTION 4. MISCELLANEOUS.

Section 4.1. All terms, conditions and covenants contained in the Note Purchase
Agreements and Original Series A Notes are hereby superseded by the Amended and
Restated Note Purchase Agreement and Amended Notes, as applicable.

Section 4.2. Any and all notices, requests, certificates and other instruments
executed and delivered after the execution and delivery of this First Amendment
may refer to the Amended and Restated Note Purchase Agreement without making
specific reference to this First Amendment but nevertheless all such references
shall include this First Amendment unless the context otherwise requires.

 

-4-



--------------------------------------------------------------------------------

Section 4.3. The descriptive headings of the various Sections or parts of this
First Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.

Section 4.4. This First Amendment shall be governed by and construed in
accordance with New York law.

Section 4.5. The Company shall pay the reasonable fees and expenses of Chapman
and Cutler LLP, counsel to the Noteholders, in connection with the negotiation,
preparation, approval, execution and delivery of this First Amendment, within
ten (10) days after Company’s receipt of the invoices therefor.

Section 4.6. The execution hereof by you shall constitute a contract between us
for the uses and purposes hereinabove set forth, and this First Amendment may be
executed in any number of counterparts, each executed counterpart constituting
an original, but all together only one agreement.

[Remainder of page intentionally left blank.]

 

- 5 -



--------------------------------------------------------------------------------

STERIS CORPORATION By

/s/ Michael J. Tokich

Name: Michael J. Tokich Title: Senior Vice President, Chief Financial Officer
and Treasurer

 

 

[Signature Page to First Amendment to NPA – 2012]



--------------------------------------------------------------------------------

Accepted as of March 31, 2015

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY

By: Northwestern Mutual Investment Management Company, LLC, Its investment
adviser By

/s/ Mark E. Kishler

Name: Mark E. Kishler Title: Managing Director

THE NORTHWESTERN LONG TERM CARE INSURANCE COMPANY

By: Northwestern Mutual Investment Management Company, LLC, Its investment
adviser By

/s/ Mark E. Kishler

Name: Mark E. Kishler Title: Managing Director

 

[Signature Page to First Amendment to NPA – 2012]



--------------------------------------------------------------------------------

Accepted as of March 31, 2015 AXA EQUITABLE LIFE INSURANCE COMPANY By

/s/ Amy Judd

Name: Amy Judd Title: Investment Officer

 

 

[Signature Page to First Amendment to NPA – 2012]



--------------------------------------------------------------------------------

To approve the First Amendment to the note purchase

agreement dated as of December 2, 2012.

Accepted as of March 31, 2015

CUDD & CO.

(as nominee for Horizon Blue Cross Blue Shield of New Jersey)

By

/s/ Andrew J. Michaels

Name: Andrew J. Michaels Title: Vice President

 

[Signature Page to First Amendment to NPA – 2012]



--------------------------------------------------------------------------------

Accepted as of March 31, 2015 METROPOLITAN LIFE INSURANCE COMPANY METLIFE
INSURANCE COMPANY USA

F/K/A METLIFE INSURANCE COMPANY OF CONNECTICUT

by Metropolitan Life Insurance Company, its investment Manager

METROPOLITAN TOWER LIFE INSURANCE COMPANY

By

/s/ John A. Wills

Name: John A. Wills Title: Managing Director METLIFE INSURANCE K.K. F/K/A
METLIFE ALICO LIFE INSURANCE K.K.

by MetLife Investment Management, LLC, its Investment Manager

By

/s/ John A. Wills

Name: John A. Wills Title: Managing Director

 

[Signature Page to First Amendment to NPA – 2012]



--------------------------------------------------------------------------------

Accepted as of March 31, 2015

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

By

/s/ David Quackenbush

Name: David Quackenbush Title: Vice President

 

[Signature Page to First Amendment to NPA – 2012]



--------------------------------------------------------------------------------

Accepted as of March 31, 2015

STATE FARM LIFE INSURANCE COMPANY

By

/s/ Julie Hoyer

Name: Julie Hoyer Title: Senior Investment Officer - Fixed Income By

/s/ Jeffrey Attwood

Name: Jeffrey Attwood Title: Investment Officer

STATE FARM LIFE AND ACCIDENT ASSURANCE COMPANY

By

/s/ Julie Hoyer

Name: Julie Hoyer Title: Senior Investment Officer - Fixed Income By

/s/ Jeffrey Attwood

Name: Jeffrey Attwood Title: Investment Officer

 

[Signature Page to First Amendment to NPA – 2012]



--------------------------------------------------------------------------------

Accepted as of March 31, 2015 MODERN WOODMEN OF AMERICA By

/s/ Douglas A. Pannier

Name: Douglas A. Pannier Title: Group Head – Private Placements

 

[Signature Page to First Amendment to NPA – 2012]



--------------------------------------------------------------------------------

Accepted as of March 31, 2015 AMERICAN UNITED LIFE INSURANCE COMPANY By

/s/ David M. Weisenburger

Name: David M. Weisenburger Title: VP, Fixed Income Securities THE STATE LIFE
INSURANCE COMPANY By: American United Life Insurance Company Its: Agent By

/s/ David M. Weisenburger

Name: David M. Weisenburger Title: VP, Fixed Income Securities

 

[Signature Page to First Amendment to NPA – 2012]



--------------------------------------------------------------------------------

Accepted as of March 31, 2015 AMERITAS LIFE INSURANCE CORP.

AMERITAS LIFE INSURANCE CORP. SUCCESSOR BY MERGER TO ACACIA LIFE INSURNACE
COMPANY

AMERITAS LIFE INSURANCE CORP. SUCCESSOR BY MERGER TO THE UNION CENTRAL LIFE
INSURANCE COMPANY

AMERITAS LIFE INSURANCE CORP. OF NEW YORK By: Ameritas Investment Partners, as
Agent

By

/s/ Tina Udell

Name:

Tina Udell

Title:

Vice President & Managing Director Corporate Credit

 

[Signature Page to First Amendment to NPA – 2012]



--------------------------------------------------------------------------------

AMENDED AND RESTATED NOTE PURCHASE AGREEMENT

 

EXHIBIT 1.1

(to First Amendment)



--------------------------------------------------------------------------------

 

 

STERIS CORPORATION

$200,000,000

$47,500,000 3.20% SENIOR NOTES, SERIES A-1A, DUE DECEMBER 4, 2022

$47,500,000 3.20% SENIOR NOTES, SERIES A-1B, DUE DECEMBER 4, 2022

$40,000,000 3.35% SENIOR NOTES, SERIES A-2A, DUE DECEMBER 4, 2024

$40,000,000 3.35% SENIOR NOTES, SERIES A-2B, DUE DECEMBER 4, 2024

$12,500,000 3.55% SENIOR NOTES, SERIES A-3A, DUE DECEMBER 4, 2027

$12,500,000 3.55% SENIOR NOTES, SERIES A-3B, DUE DECEMBER 4, 2027

 

 

AMENDED AND RESTATED NOTE PURCHASE AGREEMENT

 

 

DATED AS OF MARCH 31, 2015

 

 

 

 

EXHIBIT 1.1

(to First Amendment)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION HEADING PAGE  

SECTION 1.

BACKGROUND; AMENDMENT AND RESTATEMENT OF EXISTING NOTE PURCHASE AGREEMENT AND
ORIGINAL SERIES A NOTES   1   

Section 1.1.

Background

  1   

Section 1.2.

Amendment and Restatement of Existing Note Purchase Agreement and Original
Series A Notes

  2   

Section 1.3.

Amendment and Consent of Noteholders

  2   

Section 1.4.

Effect of Amendment and Restatement

  2   

Section 1.5.

Subsequent Series

  3   

SECTION 2.

SEVERAL AND NOT JOINT OBLIGATIONS; SUBSEQUENT SALES   3   

Section 2.1.

Several and not Joint Obligations

  3   

Section 2.2.

Guarantees

  3   

Section 2.3.

Subsequent Sales

  4   

SECTION 3.

CLOSING DATE   5   

SECTION 4.

CONDITIONS TO CLOSING   6   

Section 4.1.

Representations and Warranties

  6   

Section 4.2.

Performance; No Default

  6   

Section 4.3.

Compliance Certificates

  7   

Section 4.4.

Opinions of Counsel

  7   

Section 4.5.

Purchase Permitted By Applicable Law, Etc

  7   

Section 4.6.

Sale of Other Notes

  7   

Section 4.7.

Bank Credit Agreement, Security Documents, Etc

  8   

Section 4.8.

[Reserved]

  8   

Section 4.9.

[Reserved]

  8   

Section 4.10.

Private Placement Number

  8   

Section 4.11.

Changes in Corporate Structure

  8   

Section 4.12.

Funding Instructions

  8   

Section 4.13.

Proceedings and Documents

  8   

SECTION 5.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY   9   

Section 5.1.

Organization; Power and Authority

  9   

Section 5.2.

Authorization, Etc

  9   

Section 5.3.

Disclosure

  9   

Section 5.4.

Organization and Ownership of Shares of Subsidiaries

  9   

Section 5.5.

Financial Statements

  10   

Section 5.6.

Compliance with Laws, Other Instruments, Etc

  10   

Section 5.7.

Governmental Authorizations, Etc

  10   

 

-i-



--------------------------------------------------------------------------------

Section 5.8.

Litigation; Observance of Statutes and Orders

  11   

Section 5.9.

Taxes

  11   

Section 5.10.

Title to Property; Leases

  11   

Section 5.11.

Licenses, Permits, Etc

  11   

Section 5.12.

Compliance with ERISA

  11   

Section 5.13.

Private Offering by the Company

  12   

Section 5.14.

Use of Proceeds; Margin Regulations

  13   

Section 5.15.

Existing Debt

  13   

Section 5.16.

Foreign Assets Control Regulations, Etc.

  13   

Section 5.17.

Status under Certain Statutes

  15   

SECTION 6.

REPRESENTATIONS OF SUPPLEMENTAL PURCHASERS AND THE HOLDERS OF THE NOTES

  15   

Section 6.1.

Purchase for Investment

  15   

Section 6.2.

Source of Funds

  15   

SECTION 7.

INFORMATION AS TO THE COMPANY

  17   

Section 7.1.

Financial and Business Information

  17   

Section 7.2.

Officer’s Certificate

  19   

Section 7.3.

Electronic Delivery

  20   

Section 7.4.

Inspection

  21   

SECTION 8.

PREPAYMENT OF THE NOTES

  21   

Section 8.1.

Required Prepayments

  21   

Section 8.2.

Optional Prepayments with Make-Whole Amount

  21   

Section 8.3.

Allocation of Partial Prepayments

  22   

Section 8.4.

Maturity; Surrender, Etc.

  22   

Section 8.5.

Purchase of Notes

  22   

Section 8.6.

Make-Whole Amount

  23   

Section 8.7.

Change in Control

  24   

SECTION 9.

AFFIRMATIVE COVENANTS

  26   

Section 9.1.

Compliance with Law

  26   

Section 9.2.

Insurance

  26   

Section 9.3.

Maintenance of Properties

  26   

Section 9.4.

Payment of Taxes

  26   

Section 9.5.

Corporate Existence, Etc.

  27   

Section 9.6.

Notes to Rank Pari Passu

  27   

Section 9.7.

Guaranty

  27   

Section 9.8.

Security

  28   

Section 9.9.

Restricted Subsidiaries

  29   

Section 9.10.

Transactions with Affiliates

  29   

SECTION 10.

NEGATIVE COVENANTS

  30   

 

-ii-



--------------------------------------------------------------------------------

Section 10.1.

Subsidiary Indebtedness

  30   

Section 10.2

Financial Covenants

  32   

Section 10.3.

Limitation on Liens

  33   

Section 10.4.

Mergers and Consolidations, Etc.

  35   

Section 10.5.

Dispositions

  36   

Section 10.6.

Changes in Accounting

  37   

Section 10.7.

Designation of Subsidiaries

  37   

Section 10.8.

Terrorism Sanctions Regulations

  38    SECTION 11.

EVENTS OF DEFAULT

  38    SECTION 12.

REMEDIES ON DEFAULT, ETC.

  41   

Section 12.1.

Acceleration

  41   

Section 12.2.

Other Remedies

  42   

Section 12.3.

Rescission

  42   

Section 12.4.

No Waivers or Election of Remedies, Expenses, Etc.

  43    SECTION 13.

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

  43   

Section 13.1.

Registration of Notes

  43   

Section 13.2.

Transfer and Exchange of Notes

  43   

Section 13.3.

Replacement of Notes

  43    SECTION 14.

PAYMENTS ON NOTES

  44   

Section 14.1.

Place of Payment

  44   

Section 14.2.

Home Office Payment

  44    SECTION 15.

EXPENSES, ETC.

  45   

Section 15.1.

Transaction Expenses

  45   

Section 15.2.

Survival

  45    SECTION 16.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

  45    SECTION 17.

AMENDMENT AND WAIVER

  46   

Section 17.1.

Requirements

  46   

Section 17.2.

Solicitation of Holders of Notes

  46   

Section 17.3.

Binding Effect, Etc.

  47   

Section 17.4.

Notes Held by Company, Etc.

  47    SECTION 18.

NOTICES

  47    SECTION 19.

REPRODUCTION OF DOCUMENTS

  48    SECTION 20.

CONFIDENTIAL INFORMATION

  48   

 

-iii-



--------------------------------------------------------------------------------

SECTION 21.

SUBSTITUTION OF PURCHASER

  49   

SECTION 22.

MISCELLANEOUS

  50   

Section 22.1.

Successors and Assigns

  50   

Section 22.2.

Payments Due on Non-Business Days

  50   

Section 22.3.

Severability

  50   

Section 22.4.

Construction

  50   

Section 22.5.

Counterparts

  51   

Section 22.6.

Governing Law

  51   

Section 22.7.

Submission to Jurisdiction; Waiver of Jury Trial

  51   

SECTION 23.

TAX INDEMNIFICATION; PAYMENT IN U.S. DOLLARS

  52   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULE A — Information Relating to Noteholders SCHEDULE B — Defined Terms
SCHEDULE 5.3 — Disclosure Materials SCHEDULE 5.4 — Organization and Ownership of
Shares of Subsidiaries SCHEDULE 5.5 — Financial Statements SCHEDULE 5.8 —
Litigation, Observance of Statutes and Orders SCHEDULE 5.11 — License, Permits,
Etc. SCHEDULE 5.14 — Use of Proceeds SCHEDULE 5.15 — Existing Debt SCHEDULE 9.10
— Affiliate Transactions EXHIBIT 1-A-1 — Form of 3.20% Senior Notes,
Series A-1A, due December 4, 2022 EXHIBIT 1-A-2 — Form of 3.20% Senior Notes,
Series A-1B, due December 4, 2022 EXHIBIT 1-B-1 — Form of 3.35% Senior Notes,
Series A-2A, due December 4, 2024 EXHIBIT 1-B-2 — Form of 3.35% Senior Notes,
Series A-2B, due December 4, 2024 EXHIBIT 1-C-1 — Form of 3.55% Senior Notes,
Series A-3A, due December 4, 2027 EXHIBIT 1-C-2 — Form of 3.55% Senior Notes,
Series A-3B, due December 4, 2027 EXHIBIT 1.5 — Form of Supplemental Note
EXHIBIT 2.2(a) — Form of Affiliate Guaranty EXHIBIT 2.3 — Form of Supplemental
Note Purchase Agreement EXHIBIT 4.4(a) — Form of Opinion of Special Counsel to
the Company and the Guarantors EXHIBIT 4.4(b) — Form of Opinion of Special
Counsel to the Supplemental Purchasers

 

-v-



--------------------------------------------------------------------------------

STERIS CORPORATION

5960 HEISLEY ROAD

MENTOR, OHIO 44060-1834

$47,500,000 3.20% Senior Notes, Series A-1A, due December 4, 2022

$47,500,000 3.20% Senior Notes, Series A-1B, due December 4, 2022

$40,000,000 3.35% Senior Notes, Series A-2A, due December 4, 2024

$40,000,000 3.35% Senior Notes, Series A-2B, due December 4, 2024

$12,500,000 3.55% Senior Notes, Series A-3A, due December 4, 2027

$12,500,000 3.55% Senior Notes, Series A-3B, due December 4, 2027

Dated as of [                    ]

To the Noteholders listed in the attached

Schedule A who are signatory hereto:

Ladies and Gentlemen:

STERIS Corporation, an Ohio corporation (the “Company”), agrees with each holder
of a Note as follows:

SECTION 1. BACKGROUND; AMENDMENT AND RESTATEMENT OF EXISTING NOTE PURCHASE
AGREEMENT AND ORIGINAL SERIES A NOTES.

Section 1.1. Background. Reference is made to those certain Note Purchase
Agreements, dated as of December 4, 2012 (the “Existing Note Purchase
Agreements”), among each Initial Purchaser (as defined therein) thereunder and
the Company and pursuant to which the Company issued:

(a) $47,500,000 aggregate principal amount of its 3.20% Senior Notes,
Series A-1A, due December 4, 2022 (the “Series A-1A Notes”),

(b) $47,500,000 aggregate principal amount of its 3.20% Senior Notes,
Series A-1B, due December 4, 2022 (the “Series A-1B Notes”),

(c) $40,000,000 aggregate principal amount of its 3.35% Senior Notes,
Series A-2A, due December 4, 2024 (the “Series A-2A Notes”),

(d) $40,000,000 aggregate principal amount of its 3.35% Senior Notes,
Series A-2B, due December 4, 2024(the “Series A-2B Notes”),

(e) $12,500,000 aggregate principal amount of its 3.55% Senior Notes,
Series A-3A, due December 4, 2027 (the “Series A-3A Notes”), and

(f) $12,500,000 aggregate principal amount of its 3.55% Senior Notes,
Series A-3, due December 4, 2027 (the “Series A-3B Notes”; the Series A-1A
Notes, the Series A-1B Notes, the Series A-2A Notes, the Series A-2B Notes, the
Series A-3A Notes and the Series A-3B Notes are hereinafter referred to as the
“Original Series A Notes”).



--------------------------------------------------------------------------------

Each of the noteholders listed in the attached Schedule A hereto (each,
individually, a “Noteholder”, and, collectively, the “Noteholders”) and the
Company now desire to amend and restate each Existing Note Purchase Agreement
and the Original Series A Notes. In order to effectuate and reflect the
foregoing in the most expeditious manner and to facilitate dealings with respect
to the Original Series A Notes and the Existing Note Purchase Agreements, the
parties hereto have agreed to (i) enter into that certain First Amendment to the
Existing Note Purchase Agreement, dated as of the date hereof (the “First
Amendment”), by and between the Company and each of the parties signatory
thereto, which shall amend and restate all of the Existing Note Purchase
Agreements and replace such agreements with this Agreement and (ii) amend and
restate each of the Original Series A Notes and replace such notes with the
Amended Notes.

Section 1.2. Amendment and Restatement of Existing Note Purchase Agreement and
Original Series A Notes. Effective on the Closing Date, the Company, by its
execution of this Amended and Restated Note Purchase Agreement (this
“Agreement”), hereby agrees and consents to the amendment and restatement in its
entirety of each Existing Note Purchase Agreement and its replacement by this
Agreement. The Company, by its execution of this Agreement, hereby agrees and
consents to the amendment and restatement of the Original Series A Notes
substantially in the form set out in Exhibit 1-A-1, Exhibit 1-A-2,
Exhibit 1-B-1, Exhibit 1-B-2, Exhibit 1-C-1 and Exhibit 1-C-2, respectively,
with such changes therefrom, if any, as may be approved by the holder of the
Note and the Company. The Original Series A Notes, as so amended and restated,
shall be hereinafter sometimes referred to as the “Amended Notes”. The Company
has duly authorized the execution and delivery to each Noteholder of its
respective Amended Notes, each of which Amended Notes shall be exchanged for the
Original Series A Notes.

Section 1.3. Amendment and Consent of Noteholders. The Noteholders are,
collectively, the holders of one hundred percent (100%) of the aggregate
principal amount of the Original Series A Notes. Subject to the satisfaction of
the conditions precedent set forth in First Amendment, the Noteholders, by their
execution of this Agreement, hereby agree and consent to: (a) the amendment and
restatement in its entirety of each Existing Note Purchase Agreement to which
such Noteholder is a party and its replacement by this Agreement and (b) the
amendment and restatement of the Original Series A Notes in their entirety by
the exchange for an Amended Note substantially in the form set out in
Exhibit 1-A-1, Exhibit 1-A-2, Exhibit 1-B-1, Exhibit 1-B-2, Exhibit 1-C-1 and
Exhibit 1-C-2, respectively, with such changes therefrom, if any, as may be
approved by the holder of the Note and the Company, and in an equal outstanding
principal amount therefor.

Section 1.4. Effect of Amendment and Restatement. Each of the Noteholders and
the Company agree that (a) the amendment and restatement of the Original
Series A Notes and the exchange of the Original Series A Notes for the Amended
Notes hereunder shall not constitute a prepayment of the Original Series A
Notes, and (b) no Make-Whole Amount or other premium or amount is payable as a
result of the amendment and restatement of the Existing Note Purchase Agreement
or the Original Series A Notes as contemplated hereby.

 

-2-



--------------------------------------------------------------------------------

Section 1.5. Subsequent Series. Subsequent Series of promissory notes
(collectively, the “Supplemental Notes”) may be issued pursuant to Supplemental
Note Purchase Agreements as provided in Section 2.3 in an aggregate principal
amount not to exceed $200,000,000 and: (a) shall be sequentially identified as
“Series B Notes”, “Series C Notes”, “Series D Notes” et seq. and may consist of
more than one different and separate tranches, but all such different and
separate tranches of the same Series shall constitute one Series; (b) shall be
in the aggregate principal amount of not less than $25,000,000 per each such
series, (c) shall be dated the date of such Supplemental Note Purchase
Agreement, (d) shall bear interest from such date at the rate per annum to be
determined as of such date, (e) shall bear interest on overdue principal
(including any overdue optional prepayment of principal) and premium, if any,
and, to the extent permitted by law, on any overdue installment of interest at
the stated rate plus 2%, (f) shall be subject to required amortization, if any,
and optional prepayments, and (g) shall be expressed to mature on the stated
maturity date, all as set forth in the Supplemental Note Purchase Agreement
relating thereto and shall otherwise be substantially in the form attached
hereto as Exhibit 1.5; provided, no Supplemental Notes shall be issued if at the
time of issuance thereof and after giving effect to the application of proceeds
therefor, any Default or Event of Default shall have occurred and be continuing.
The Amended Notes, and the Supplemental Notes are herein sometimes collectively
referred to as the “Notes” and individually as a “Note.” As used herein, the
term “Notes” shall include, without limitation, each Note delivered pursuant to
this Agreement and any other Supplemental Note Purchase Agreement on the Closing
Date and/or at any Supplemental Closing and each Note delivered in substitution
or exchange for any such Note pursuant hereto.

Certain capitalized terms used in this Agreement are defined in Schedule B;
references to a “Schedule” or an “Exhibit” are, unless otherwise specified, to a
Schedule or an Exhibit attached to this Agreement.

SECTION 2. SEVERAL AND NOT JOINT OBLIGATIONS; SUBSEQUENT SALES.

Section 2.1. Several and Not Joint Obligations. The obligations of the holders
of the Notes hereunder are several and not joint obligations, and each holder of
a Note shall have no obligation and no liability to any Person for the
performance or nonperformance by any other holder of a Note hereunder. Without
limiting the foregoing, the Company understands and agrees that the Noteholders’
commitment to exchange the Original Series A Notes as herein contemplated does
not constitute a commitment, obligation or indication of interest to purchase
any Supplemental Notes. References to “you” and “your” in this Agreement shall
severally refer to each holder of a Note.

Section 2.2. Guarantees. (a) The payment by the Company of all amounts due with
respect to the Notes and the performance by the Company of its obligations under
this Agreement will be absolutely and unconditionally guaranteed by the
Reporting Entity (if the Reporting Entity is New STERIS Limited) and the
Affiliates of the Reporting Entity (other than the Company) that guarantee the
obligations of the obligors under the Bank Credit Agreement (together with any
additional Affiliate who delivers a guaranty pursuant to Section 9.7, the
“Guarantors”) pursuant to the guaranty agreement substantially in the form of
Exhibit 2.2(a) attached hereto and made a part hereof (as the same may be
amended, modified, extended or renewed, the “Affiliate Guaranty”).

 

 

-3-



--------------------------------------------------------------------------------

(b) Any instruments, documents and agreements pursuant to which the Reporting
Entity or any Subsidiary agrees to grant Liens in favor of a collateral agent
(the “Collateral Agent”) for the benefit of the holders of Notes are hereinafter
referred to as the “Collateral Documents”. The Collateral Documents and the
Affiliate Guaranties are hereinafter collectively referred to as the “Security
Documents.”

(c) [Reserved].

(d) If at any time the Reporting Entity or any Affiliate shall grant to any one
or more of the Creditors security of any kind or provide any one or more of the
Creditors with additional guaranties or other credit support of any kind
pursuant to the requirements of a Material Credit Facility, then the Reporting
Entity or such Affiliate shall grant to the holders of the Notes the same
security or guaranty so that the holders of the Notes shall at all times be
secured on an equal and pro rata basis with such Creditors. All such additional
guaranties or security shall be given to the holders of the Notes pursuant to
Section 9.7 or 9.8, as applicable, of this Agreement.

(e) The holders of the Notes agree that the obligations of any Affiliate (other
than New STERIS Limited if such entity is the Reporting Entity) under the
Affiliate Guaranty and the Liens of the Collateral Documents in respect of all
or any part of the collateral therein described shall be automatically released
and discharged without the necessity of further action on the part of the
holders of the Notes if, and to the extent, (i) the corresponding guaranty or
Lien given pursuant to the terms of any Material Credit Facility is released and
(ii) no Default or Event of Default shall have occurred and then be continuing
or result therefrom (or should any Default or Event of Default then exist or
result, at such later time as any such Default or Event of Default shall cease
to exist or result therefrom), provided that in the event the Reporting Entity
or any Affiliate shall again become obligated under or with respect to the
previously discharged Affiliate Guaranty, or again grant the discharged Lien, as
the case may be, pursuant to the terms and provisions the relevant Material
Credit Facility, then the Lien granted by the Reporting Entity or its
Subsidiaries under a Collateral Document or the obligations of such Affiliate
under the Affiliate Guaranty, as the case may be, shall be reinstated and any
release thereof previously given shall be deemed null and void, and such
Affiliate Guaranty shall again benefit the holders of the Notes on an equal and
pro rata basis. Any release by the holders of the Notes under this
Section 2.2(e) shall be deemed to have occurred concurrently with the release
and discharge under the Material Credit Facilities. Further, any reinstatement
of an Affiliate Guaranty or Lien pursuant to the terms hereof shall comply with
the terms of Sections 9.7 and 9.8 hereof. The Reporting Entity shall promptly
notify the holders of the Notes of any release of an Affiliate Guaranty pursuant
to this Section 2.2(e) and shall deliver evidence of any release or discharge of
a guaranty or Lien in customary form.

Section 2.3. Subsequent Sales. At any time, and from time to time, the Company
and one or more Eligible Purchasers may enter into an agreement substantially in
the form of the Supplemental Note Purchase Agreement attached hereto as
Exhibit 2.3 (a “Supplemental Note Purchase Agreement”) in which the Company
shall agree to sell to each such Eligible Purchaser named on the Supplemental
Purchaser Schedule attached thereto (collectively, the “Supplemental
Purchasers”) and, subject to the terms and conditions herein and therein set
forth, each such Supplemental Purchaser shall agree to purchase from the Company
the aggregate principal amount of the Series of Supplemental Notes (which series
shall be at least $25,000,000 and may consist of

 

-4-



--------------------------------------------------------------------------------

more than one different and separate tranches, but all such different and
separate tranches of the same Series shall constitute one Series) described in
such Supplemental Note Purchase Agreement and set opposite such Supplemental
Purchaser’s name in the Supplemental Purchaser Schedule attached thereto at the
price and otherwise under the terms set forth in such Supplemental Note Purchase
Agreement. The sale of the Supplemental Notes of the Series described in such
Supplemental Note Purchase Agreement will take place at the location, date and
time set forth therein at a closing (a “Supplemental Closing”). At such
Supplemental Closing the Company will deliver to each such Supplemental
Purchaser one or more Notes of the Series to be purchased by such Supplemental
Purchaser registered in such Supplemental Purchaser’s name (or in the name of
its nominee), evidencing the aggregate principal amount of Notes of such
Series to be purchased by such Supplemental Purchaser and in the denomination or
denominations specified with respect to such Supplemental Purchaser in such
Supplemental Purchaser Schedule against payment of the purchase price thereof by
transfer of immediately available funds for credit to the Company’s account on
the date of such Supplemental Closing (a “Supplemental Closing Date”) (as
specified in a notice to each such Supplemental Purchaser at least three
Business Days prior to such Supplemental Closing Date).

SECTION 3. CLOSING DATE.

On the Closing Date, the Company shall execute and deliver to the Noteholders at
the offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago, Illinois
60603, at 10:00 a.m. Chicago time, or at such other place agreed to by the
parties, one or more Amended Notes (as set forth beside each Noteholder’s name
on Schedule A), registered in the name specified on Schedule A, in the
denomination or denominations specified on Schedule A and of the series
specified in Schedule A, in replacement of the Original Series A Notes held by
each Noteholder (or such Noteholder’s nominee), in the respective principal
amounts and of the series, as more particularly set forth below its name on
Schedule A. Contemporaneously with the receipt by each Noteholder of such
Amended Notes, the Original Series A Notes held by such Noteholder shall be
deemed to be cancelled and replaced by the Amended Notes (regardless of whether
such Noteholder shall have delivered to the Company for cancellation the
Original Series A Notes held by it). Each Noteholder agrees to use commercially
reasonable efforts to deliver the Original Series A Notes held by it to the
Company in connection with the foregoing replacement and cancellation. Except as
stated in the last paragraph of this Section 3, after the Closing Date, no
Person shall have any obligation or liability whatsoever to any Noteholder
pursuant to or in connection with the Existing Note Purchase Agreement or the
Original Series A Notes. If any Noteholder does not deliver any Original
Series A Notes to the Company in connection with the foregoing replacement and
cancellation such Noteholder shall indemnify and hold harmless the Company from
and against any and all claims, damages, losses, liabilities and expenses
arising out of or in connection with any such Original Series A Note that has
not been delivered to the Company. All amounts owing under, and evidenced by,
the Original Series A Notes as of the Closing Date shall continue to be
outstanding under, and shall from and after the Closing Date be evidenced by,
the Amended Notes, and shall be governed by the terms of this Agreement. It is
the intention of the parties hereto that the amendment and restatement of the
Original Series A Notes by the Company and the execution, delivery and full
effectiveness of this Agreement by the Company be simultaneous. Original
Series A Notes delivered to the Company pursuant to the terms of this Agreement
shall be marked “Cancelled/Amended and Restated by New Notes” by the Company.

 

-5-



--------------------------------------------------------------------------------

If on the Closing Date the Company shall fail to tender the Amended Notes to any
Noteholder as provided in this Section 3, or any of the conditions specified in
the First Amendment shall not have been fulfilled to any Noteholder’s
satisfaction, such Noteholder shall, at such Noteholder’s election, be relieved
of all further obligations under this Agreement, without thereby waiving any
rights such Noteholder may have under the Existing Note Purchase Agreement, the
Original Series A Notes or otherwise by reason of such failure or such
nonfulfillment.

All payment obligations of the Company under the Existing Note Purchase
Agreement and Original Series A Notes (other than reimbursement obligations in
respect of costs, expenses and fees of or incurred by the holders of the
Original Series A Notes arising prior to the date hereof) shall be cancelled and
the payment obligations of the Company shall be replaced by, and evidenced
solely by, this Agreement and the Amended Notes.

SECTION 4. CONDITIONS TO CLOSING.

Your obligation to exchange the Original Series A Notes, is subject solely to
the fulfillment to your satisfaction of the conditions set forth in the First
Amendment (the date such conditions are satisfied, the “Closing Date”). Each
Supplemental Purchaser’s obligation to execute and deliver a Supplemental Note
Purchase Agreement and the obligations of each Supplemental Purchaser to
purchase and pay for the Notes to be sold at the applicable Supplemental Closing
is subject to the fulfillment to such Supplemental Purchasers’ satisfaction
prior to or on the date of such Supplemental Closing, of the following
conditions set forth in this Section 4.

Section 4.1. Representations and Warranties. (a) The representations and
warranties of the Company in this Agreement, as modified by any amendment,
supplement or superseding provision pursuant to the Supplemental Note Purchase
Agreement shall be correct when made on the date of such Supplemental Closing
(or if such representation or warranty is expressly stated to have been made as
of a specific date, as of such specific date).

(b) The representations and warranties of each Guarantor, as modified by any
amendment, supplement or superseding provision pursuant to any supplemental
agreement shall be correct when made on the date of such Supplemental Closing
(or if such representation or warranty is expressly stated to have been made as
of a specific date, as of such specific date).

Section 4.2. Performance; No Default. (a) The Company shall have performed and
complied with all material agreements and conditions contained in this Agreement
(or in the applicable Supplemental Note Purchase Agreement) required to be
performed or complied with by it prior to or at the time of such Supplemental
Closing, and after giving effect to the issue and sale of the Supplemental
Notes, no Default or Event of Default shall have occurred and be continuing.

(b) Each Guarantor shall have performed and complied with all material
agreements and conditions contained in the Affiliate Guaranty required to be
performed and complied with by it prior to or at the time of such Supplemental
Closing, and after giving effect to the issue and sale of Supplemental Notes, no
Default or Event of Default shall have occurred and be continuing.

 

 

-6-



--------------------------------------------------------------------------------

Section 4.3. Compliance Certificates.

(a) Officer’s Certificate. The Company shall have delivered to you an Officer’s
Certificate, dated the date of such Supplemental Closing, certifying that the
conditions specified in Sections 4.1(a), 4.2(a) and 4.11 have been fulfilled.

(b) Guarantor Officer’s Certificate. Each Guarantor shall have delivered to you
a certificate of an authorized officer, dated the date of such Supplemental
Closing certifying that the conditions set forth in Sections 4.1(b), 4.2(b) and
4.11 have been fulfilled.

(c) Authorization Certificate. The Company shall have delivered to you a
certificate dated the date of such Supplemental Closing certifying as to the
resolutions attached thereto and other corporate proceedings relating to the
authorization, execution and delivery of the Supplemental Notes, this Agreement
or the Supplemental Note Purchase Agreement, as the case may be, and any
Security Documents to which it is a party.

(d) Guarantor Authorization Certificate. Each Guarantor shall have delivered to
you a certificate dated the date of such Supplemental Closing, certifying as to
the resolutions attached thereto and other corporate proceedings relating to the
authorization, execution and delivery of the Affiliate Guaranty.

Section 4.4. Opinions of Counsel. You shall have received opinions in form and
substance satisfactory to you, dated the date of such supplemental Closing
(a) from counsel for the Company and the Guarantors, which may include in-house
counsel, covering the matters set forth in Exhibit 4.4(a) (and the Company
hereby instructs its counsel to deliver such opinion to you) and (b) from
Chapman and Cutler LLP, your special counsel in connection with such
transactions, substantially in the form set forth in Exhibit 4.4(b) and covering
such other matters incident to such transactions as you may reasonably request.

Section 4.5. Purchase Permitted By Applicable Law, Etc. On the date of such
Supplemental Closing your purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which you are subject, without recourse
to provisions (such as Section 1405(a)(8) of the New York Insurance Law)
permitting limited investments by insurance companies without restriction as to
the character of the particular investment, (b) not violate any applicable law
or regulation (including, without limitation, Regulation T, U or X of the Board
of Governors of the Federal Reserve System) and (c) not subject you to any tax,
penalty or liability under or pursuant to any applicable law or regulation,
which law or regulation was not in effect on the date of the Supplemental
Closing. If requested by you, you shall have received an Officer’s Certificate
certifying as to such matters of fact as you may reasonably specify to enable
you to determine whether such purchase is so permitted.

Section 4.6. Sale of Other Notes. Contemporaneously with such Supplemental
Closing, the Company shall sell to the other Supplemental Purchasers, and the
other Supplemental Purchasers shall purchase, the Supplemental Notes to be
purchased by them at such Supplemental Closing as specified in Schedule A to the
Supplemental Note Purchase Agreement.

 

-7-



--------------------------------------------------------------------------------

Section 4.7. Bank Credit Agreement, Security Documents, Etc. (a) All necessary
consents, joinders and acknowledgements relating to the Bank Credit Agreement,
the 2008 Note Purchase Agreements, the 2003 Note Purchase Agreements and any
Security Documents shall be in form and substance satisfactory to you and your
special counsel, shall have been duly executed and delivered by the parties
thereto and shall be in full force and effect and you shall have received true,
correct and complete copies of each thereof.

(b) At each Supplemental Closing, the Security Documents (including, without
limitation, the Affiliate Guaranty), if any, shall be amended and/or
supplemented as necessary to include the Supplemental Notes thereunder.

Section 4.8. [Reserved].

Section 4.9. [Reserved].

Section 4.10. Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the Securities
Valuation Office of the National Association of Insurance Commissioners) shall
have been obtained for each tranche of the Series of Supplemental Notes then to
be issued.

Section 4.11. Changes in Corporate Structure. Other than as permitted by the
terms of this Agreement after the Closing Date, the Company and the Guarantors
shall not have changed their jurisdiction of incorporation or been a party to
any merger or consolidation and shall not have succeeded to all or any
substantial part of the liabilities of any other entity, at any time following
the date of the most recent financial statements referred to in Schedule 5.5.

Section 4.12. Funding Instructions. At least three Business Days prior to the
date of such Supplemental Closing, you shall have received written instructions
executed by a Responsible Officer of the Company directing the manner of the
payment of funds and setting forth (a) the name and address of the transferee
bank, (b) such transferee bank’s ABA number, (c) the account name and number
into which the purchase price for the Supplemental Notes is to be deposited,
(d) the name and telephone number of the account representative responsible for
verifying receipt of such funds and (e) any other information that may be
required to effect such transfer.

Section 4.13. Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
you and your special counsel, and you and your special counsel shall have
received all such counterpart originals or certified or other copies of such
documents as you or they may reasonably request.

 

-8-



--------------------------------------------------------------------------------

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Reporting Entity represents and warrants to you on the Closing Date those
representations and warranties set forth in Section 5.1 through Section 5.17:

The holders of Notes and any Supplemental Purchasers recognize and acknowledge
that the Company may supplement or amend, as appropriate, the following
representations and warranties, as well as the schedules related thereto
(including, without limitation, by referring in the representations, warranties
and schedules to the Reporting Entity as appropriate), pursuant to a
Supplemental Note Purchase Agreement on the date of each Supplemental Closing;
provided that no such supplement or amendment to any representation or warranty
applicable to any Supplemental Closing shall change or otherwise modify or be
deemed or construed to change or otherwise modify any representation or warranty
given on the Closing Date or any determination of the falseness or inaccuracy
thereof within the limitations of Section 11(e).

Section 5.1. Organization; Power and Authority. The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement, the Notes and any
Security Documents to which it is a party and to perform the provisions hereof
and thereof.

Section 5.2. Authorization, Etc. This Agreement, the Notes and any Security
Documents to which it is a party have been duly authorized by all necessary
corporate action on the part of the Company, and this Agreement constitutes, and
upon execution and delivery thereof and upon receipt of consideration therefor,
each Note will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

Section 5.3. Disclosure. This Agreement, the Securities and Exchange Commission
filings, press releases and other documents identified in Schedule 5.3 and the
financial statements listed in Schedule 5.5, taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in the light of the
circumstances under which they were made. Since March 31, 2014, there has been
no change in the financial condition, operations, business or properties of the
Company or any of its Subsidiaries except changes that individually or in the
aggregate would not reasonably be expected to have a Material Adverse Effect,
except as disclosed in Schedule 5.3 and 5.8.

Section 5.4. Organization and Ownership of Shares of Subsidiaries.
(a) Schedule 5.4 is (except as noted therein) a complete and correct list (i) of
the Reporting Entity’s Subsidiaries,

 

-9-



--------------------------------------------------------------------------------

showing, as to each Subsidiary, the correct name thereof, the jurisdiction of
its organization, and the percentage of shares of each class of its capital
stock or similar equity interests outstanding owned by the Company and each
other Subsidiary and (ii) of the Reporting Entity’s Restricted Subsidiaries.

(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Reporting Entity
and its Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by the Reporting Entity or another Subsidiary free and clear of
any Lien (except as otherwise disclosed in Schedule 5.4 and except for Liens
permitted by Section 10.3(e)).

(c) Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and in good standing (if applicable)
under the laws of its jurisdiction of organization, and is duly qualified as a
foreign corporation or other legal entity and is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary has the corporate or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease and to transact the business it transacts and proposes to
transact.

Section 5.5. Financial Statements. The Company has made available to each
Noteholder copies of the consolidated financial statements of the Reporting
Entity and its Subsidiaries included in those reports listed on Schedule 5.5.
All of said financial statements (including in each case the related schedules
and notes) fairly present in all material respects the consolidated financial
position of the Reporting Entity and its Subsidiaries as of the respective dates
specified in such financial statements and the consolidated results of their
operations and cash flows for the respective periods so specified and have been
prepared in accordance with GAAP consistently applied throughout the periods
involved except as set forth in the notes thereto (subject, in the case of any
interim financial statements, to normal year-end adjustments).

Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement, the Notes and any
Security Documents to which it is a party will not (a) contravene, result in any
breach of, or constitute a default under, or result in the creation of any Lien
in respect of any property of the Company or any Restricted Subsidiary (except
the creation of Liens contemplated by the Collateral Documents) under, any
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
corporate charter or by-laws, or any other Material agreement or instrument to
which the Company or any Restricted Subsidiary is bound or by which the Company
or any Restricted Subsidiary or any of their respective properties may be bound
or affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Restricted
Subsidiary or (c) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Company or any
Restricted Subsidiary.

Section 5.7. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority by the Company is required in connection with the execution, delivery
or performance by the Company of this Agreement, the Notes or the Security
Documents to which it is a party.

 

-10-



--------------------------------------------------------------------------------

Section 5.8. Litigation; Observance of Statutes and Orders. (a) Except as
disclosed in Schedule 5.8, there are no actions, suits or proceedings pending
or, to the knowledge of the Company, threatened against or affecting the Company
or any Restricted Subsidiary or any property of the Company or any Restricted
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.

(b) Except as disclosed in Schedule 5.8, neither the Company nor any Restricted
Subsidiary is in default under any order, judgment, decree or ruling of any
court, arbitrator or Governmental Authority or is in violation of any applicable
law, ordinance, rule or regulation (including without limitation Environmental
Laws) of any Governmental Authority, which default or violation, individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect.

Section 5.9. Taxes. The Company and its Restricted Subsidiaries have filed all
tax returns that are required to have been filed in any jurisdiction, and have
paid all taxes shown to be due and payable on such returns and all other taxes
and assessments payable by them, to the extent such taxes and assessments have
become due and payable and before they have become delinquent, except for any
taxes and assessments (a) the amount of which is not individually or in the
aggregate Material or (b) the amount, applicability or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which the Company or a Restricted Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP (or English GAAP, as
applicable). The federal income tax liabilities of the Company and its
Subsidiaries are not subject to further review by the Internal Revenue Service
and have been paid, for all fiscal years up to and including the fiscal year
ended March 31, 2012.

Section 5.10. Title to Property; Leases. The Company and its Restricted
Subsidiaries have good and sufficient title to their respective Material
properties, including all such properties reflected in the most recent audited
balance sheet referred to in Section 5.5 or acquired by the Company or any
Restricted Subsidiary after said date (except as sold or otherwise disposed of
in the ordinary course of business), in each case free and clear of Liens
prohibited by this Agreement except for those defects in title and Liens that
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. All Material leases are valid and subsisting and are in
full force and effect in all material respects.

Section 5.11. Licenses, Permits, Etc. Except as disclosed in Schedule 5.11, the
Company and its Restricted Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that are Material, without
known conflict with the rights of others, except for those conflicts that,
individually or in the aggregate, would not have a Material Adverse Effect.

Section 5.12. Compliance with ERISA. (a) The Company and each ERISA Affiliate
have operated and administered each Plan in compliance with all applicable laws
except for such

 

-11-



--------------------------------------------------------------------------------

instances of noncompliance which have not resulted in and would not reasonably
be expected to result in a Material Adverse Effect. Neither the Company nor any
ERISA Affiliate has incurred any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans (as defined in Section 3 of ERISA), and no event, transaction or condition
has occurred or exists that would reasonably be expected to result in the
incurrence of any such liability by the Company or any ERISA Affiliate, or in
the imposition of any Lien on any of the rights, properties or assets of the
Company or any ERISA Affiliate, in either case pursuant to Title I or IV of
ERISA or to such penalty or excise tax provisions or to Section 436 or 430 of
the Code (or the predecessor provisions of Sections 401(a)(29) or 412 of the
Code), other than such liabilities or Liens as would not individually or in the
aggregate reasonably be expected to be Material.

(b) The present value of the aggregate benefit liabilities under each of the
Plans subject to ERISA (other than Multiemployer Plans), determined as of the
end of such Plan’s most recently ended plan year on the basis of the actuarial
assumptions specified for funding purposes in such Plan’s most recent actuarial
valuation report, did not exceed the aggregate current value of the assets of
such Plan allocable to such benefit liabilities by more than $20,000,000. The
term “benefit liabilities” has the meaning specified in Section 4001 of ERISA
and the terms “current value” and “present value” have the meaning specified in
Section 3 of ERISA.

(c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
Section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

(d) The expected post-retirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by Section 4980B of
the Code) of the Company and its Restricted Subsidiaries does not exceed
$25,000,000.

(e) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of your representation in Section 6.2 as to the
sources of the funds used to pay the purchase price of the Notes to be purchased
by you.

Section 5.13. Private Offering by the Company. Neither the Company nor, assuming
the accuracy of the Offeree Letters, anyone acting on its behalf has offered the
Notes, the Affiliate Guaranties or any similar securities for sale to, or
solicited any offer to buy any of the same from, or otherwise approached or
negotiated in respect thereof with, any Person other than you, and not more than
20 other Institutional Investors, each of which has been offered the Notes at a
private sale for investment. Neither the Company nor, assuming the accuracy of
the Offeree Letter, anyone acting on its behalf has taken, or will take, any
action that would subject the issuance or sale of the Notes or the Affiliate
Guaranties to the registration requirements of Section 5 of the Securities Act.

 

-12-



--------------------------------------------------------------------------------

Section 5.14. Use of Proceeds; Margin Regulations. No part of the proceeds from
the sale of the Original Series A Notes has been, and no part of the proceeds
from the sale of the Supplemental Notes hereunder will be, used, directly or
indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 5% of the value of the consolidated assets of the Company
and its Subsidiaries and the Company does not have any present intention that
margin stock will constitute more than 5% of the value of such assets. As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.

Section 5.15. Existing Debt. Schedule 5.15 sets forth a complete and correct
list of all outstanding Borrowed Debt with an aggregate outstanding principal
amount in excess of $10,000,000 (provided that the aggregate amount of all such
Debt not listed on Schedule 5.15 does not exceed $25,000,000) of the Company and
its Restricted Subsidiaries as of December 31, 2014, since which date there has
been no Material change in the amounts, interest rates, sinking funds,
installment payments or maturities of the Borrowed Debt of the Company or its
Restricted Subsidiaries; other than in connection with the Bank Credit
Agreement, the termination of the Amended and Restated Letter Agreement, dated
as of May 15, 2014, between the Company and PNC Bank, National Association, and
the termination of that certain Third Amended and Restated Credit Agreement (the
“Existing STERIS Credit Agreement”), dated as of April 13, 2012, as amended,
among the Company, KeyBank, as administrative agent for the lenders from time to
time party thereto, and such lenders. Neither the Company nor any Restricted
Subsidiary is in default and no waiver of default is currently in effect, in the
payment of any principal or interest on any Debt of the Company or such
Restricted Subsidiary and no event or condition exists with respect to any Debt
of the Company or any Restricted Subsidiary that would permit (or that with
notice or the lapse of time, or both, would permit) one or more Persons to cause
such Borrowed Debt to become due and payable before its stated maturity or
before its regularly scheduled dates of payment, other than with respect to any
such Borrowed Debt, a default under which would not individually or in the
aggregate have a Material Adverse Effect.

Section 5.16. Foreign Assets Control Regulations, Etc. (a) Neither the Company
nor any Controlled Entity is (i) a Person whose name appears on the list of
Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, United States Department of the Treasury (“OFAC”) (an
“OFAC Listed Person”), (ii) an agent, department, or instrumentality of, or is
otherwise beneficially owned by, controlled by or acting on behalf of, directly
or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program, or (iii) otherwise blocked, subject to sanctions under or engaged in
any activity in violation of other United States economic sanctions, including
but not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, the Comprehensive Iran Sanctions, Accountability and
Divestment Act (“CISADA”) or any similar law or regulation with respect to Iran
or any other country, the Sudan Accountability and Divestment Act, any OFAC
Sanctions Program, or any economic sanctions regulations administered and
enforced by the United States or any enabling legislation or

 

-13-



--------------------------------------------------------------------------------

executive order relating to any of the foregoing (collectively, “U.S. Economic
Sanctions”) (each OFAC Listed Person and each other Person, entity, organization
and government of a country described in clause (i), clause (ii) or clause
(iii), a “Blocked Person”). Neither the Company nor any Controlled Entity has
been notified that its name appears or may in the future appear on a state list
of Persons that engage in investment or other commercial activities in Iran or
any other country that is subject to U.S. Economic Sanctions.

(b) No part of the proceeds from any sale of any Supplemental Notes hereunder
will be, used by the Company or any Controlled Entity, directly or indirectly,
(i) in connection with any investment in, or any transactions or dealings with,
any Blocked Person, or (ii) otherwise in violation of U.S. Economic Sanctions.

(c) Neither the Company nor any Controlled Entity (i) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti-Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (ii) to the Company’s actual
knowledge after making due inquiry, is under investigation by any Governmental
Authority for possible violation of Anti-Money Laundering Laws or any U.S.
Economic Sanctions violations, (iii) has been assessed civil penalties under any
Anti-Money Laundering Laws or any U.S. Economic Sanctions, or (iv) has had any
of its funds seized or forfeited in an action under any Anti-Money Laundering
Laws. The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable current and future Anti-Money Laundering Laws and U.S.
Economic Sanctions.

(d) (1) Neither the Company nor any Controlled Entity (i) has been charged with,
or convicted of bribery or any other anti-corruption related activity under any
applicable law or regulation in a U.S. or any non-U.S. country or jurisdiction,
including but not limited to, the U.S. Foreign Corrupt Practices Act and the
U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”), (ii) to the
Company’s actual knowledge after making due inquiry, is under investigation by
any U.S. or non-U.S. Governmental Authority for possible violation of
Anti-Corruption Laws, (iii) has been assessed civil or criminal penalties under
any Anti-Corruption Laws or (iv) has been or is the target of sanctions imposed
by the United Nations or the European Union;

(2) To the Company’s actual knowledge after making due inquiry, neither the
Company nor any Controlled Entity has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (i) influencing any act, decision
or failure to act by such Governmental Official in his or her official capacity,
(ii) inducing a Governmental Official to do or omit to do any act in violation
of the Governmental Official’s lawful duty, or (iii) inducing a Governmental
Official or a commercial counterparty to use his or her influence with a
government or instrumentality to affect any act or decision of such government
or entity; in each case in order to obtain, retain or direct business or to
otherwise secure an improper advantage in violation of any applicable law or
regulation or which would cause any holder to be in violation of any law or
regulation applicable to such holder; and

 

-14-



--------------------------------------------------------------------------------

(3) No part of the proceeds from any sale of any Supplemental Notes hereunder
will be, used, directly or indirectly, for any improper payments, including
bribes, to any Governmental Official or commercial counterparty in order to
obtain, retain or direct business or obtain any improper advantage. The Company
has established procedures and controls which it reasonably believes are
adequate (and otherwise comply with applicable law) to ensure that the Company
and each Controlled Entity is and will continue to be in compliance with all
applicable current and future Anti-Corruption Laws.

(e) The representations set forth in Section 5.16(b) and Section 5.16(d) of the
Existing Note Purchase Agreements were true and correct when made with respect
to the Original Series A Notes.

Section 5.17. Status under Certain Statutes. Neither the Company nor any
Subsidiary is an “investment company”, nor controlled by an “investment
company”, required to be registered under the Investment Company Act of 1940, as
amended, or is subject to regulation under the Public Utility Holding Company
Act of 2005, the ICC Termination Act of 1995, as amended, or the Federal Power
Act, as amended.

SECTION 6. REPRESENTATIONS OF SUPPLEMENTAL PURCHASERS AND THE HOLDERS OF THE
NOTES.

Section 6.1. Purchase for Investment. You represent that (i) (a) you are
exchanging the Original Series A Notes, and accepting the Amended Notes in
exchange therefor, or (b) you are purchasing the Supplemental Notes, for your
own account or for one or more separate accounts maintained by you or for the
account of one or more pension or trust funds and not with a view to the
distribution thereof; provided that the disposition and sale of your or their
property shall at all times be within your or their control, and (ii) you and
any such pension or trust funds are a “qualified institutional buyer” within the
meaning of Rule 144A(a)(1) under the Securities Act. You understand that the
Notes and the Affiliate Guaranties have not been, and will not be, registered
under the Securities Act and may be resold only if registered pursuant to the
provisions of the Securities Act or if an exemption from registration is
available, except under circumstances where neither such registration nor such
an exemption is required by law, and that the Company is not required to
register the Notes and the Affiliate Guaranties.

Section 6.2. Source of Funds. You represent that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
used or to be used by you to pay the purchase price of the Original Series A
Notes purchased by you pursuant to the Existing Note Purchase Agreement or the
Notes to be purchased by you hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the National
Association of Insurance

 

-15-



--------------------------------------------------------------------------------

Commissioners (the “NAIC Annual Statement”)) for the general account contract(s)
held by or on behalf of any employee benefit plan together with the amount of
the reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed ten percent (10%) of the total reserves and
liabilities of the general account (exclusive of separate account liabilities)
plus surplus as set forth in the NAIC Annual Statement filed with your state of
domicile; or

(b) the Source is a separate account that is maintained solely in connection
with your fixed contractual obligations under which the amounts payable, or
credited, to any employee benefit plan (or its related trust) that has any
interest in such separate account (or to any participant or beneficiary of such
plan (including any annuitant)) are not affected in any manner by the investment
performance of the separate account; or

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1, or (ii) a bank collective investment fund,
within the meaning of the PTE 91-38 and, except as have been disclosed by you to
the Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a Person controlling or controlled by the INHAM (applying
the definition of

 

-16-



--------------------------------------------------------------------------------

“control” in Part IV(d)(3) of the INHAM Exemption) owns a 10% or more interest
in the Company and (i) the identity of such INHAM and (ii) the name(s) of the
employee benefit plan(s) whose assets constitute the Source have been disclosed
to the Company in writing pursuant to this clause (e); or

(f) the Source is a governmental plan; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan”, “party in interest” and “separate account” shall have the respective
meanings assigned to such terms in Section 3 of ERISA.

SECTION 7. INFORMATION AS TO THE COMPANY.

Section 7.1. Financial and Business Information. The Company shall furnish to
each holder of Notes:

(a) Quarterly Statements — within 60 days after the end of each quarterly fiscal
period in each fiscal year of the Reporting Entity (other than the last
quarterly fiscal period of each such fiscal year), copies of:

(i) a consolidated balance sheet of the Reporting Entity and its Subsidiaries as
at the end of such quarter, and

(ii) consolidated statements of income and cash flows of the Reporting Entity
and its Subsidiaries for such quarter and (in the case of the second and third
quarters) for the portion of the fiscal year ending with such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments; provided that delivery within the time period specified above of
copies of the Reporting Entity’s Quarterly Report on Form 10-Q prepared in
compliance with the requirements therefor and filed with the Securities and
Exchange Commission shall be deemed to satisfy the requirements of this
Section 7.1(a);

 

-17-



--------------------------------------------------------------------------------

(b) Annual Statements — within 140 days after the end of each fiscal year of the
Reporting Entity, copies of,

(i) a consolidated balance sheet of the Reporting Entity and its Subsidiaries,
as at the end of such year, and

(ii) consolidated statements of income and cash flows of the Reporting Entity
and its Subsidiaries, for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, and provided
that the delivery within the time period specified above of the Reporting
Entity’s Annual Report on Form 10-K for such fiscal year (together with the
Reporting Entity’s annual report to shareholders, if any, prepared pursuant to
Rule 14a-3 under the Exchange Act) prepared in accordance with the requirements
therefor and filed with the Securities and Exchange Commission shall be deemed
to satisfy the requirements of this Section 7.1(b);

(c) SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, notice or proxy statement sent by the
Reporting Entity or any Subsidiary to public securities holders generally, and
(ii) each regular or periodic report, each registration statement that shall
have become effective (without exhibits except as expressly requested by such
holder), and each final prospectus and all amendments thereto filed by the
Reporting Entity or any Subsidiary with the Securities and Exchange Commission;

(d) Notice of Default or Event of Default — promptly, and in any event within
five Business Days after a Responsible Officer becoming aware of the existence
of any Default or Event of Default, a written notice specifying the nature and
period of existence thereof and what action the Company is taking or proposes to
take with respect thereto;

(e) ERISA Matters — promptly, and in any event within five Business Days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

(i) with respect to any Plan, any reportable event, as defined in
Section 4043(b) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or

 

-18-



--------------------------------------------------------------------------------

(ii) the taking by the PBGC of steps to institute, or the threatening in writing
by the PBGC of the institution of, proceedings under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan, or
the receipt by the Company or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; or

(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, would
reasonably be expected to have a Material Adverse Effect;

(f) Requested Information — with reasonable promptness and subject to
Section 20, such other available information relating to the business,
operations, affairs, financial condition, assets or properties of the Reporting
Entity or any of its Subsidiaries or relating to the ability of the Company or
any Guarantor to perform its obligations hereunder and under the Notes or its
Affiliate Guaranty as from time to time may be reasonably requested by any such
holder of Notes, including any such requests in connection with a formal request
by the Securities Valuation Office of the NAIC (or any successor to the duties
thereof) related to the assignment or maintenance of a designation of a rating
with respect to the Notes;

(g) Supplemental Note Purchase Agreements — promptly, and in any event within
ten Business Days after the issuance of any Supplemental Notes, a correct and
complete copy of the Supplemental Note Purchase Agreement executed in connection
with such issuance; and

(h) Investigations and Litigation — promptly after a Responsible Officer of the
Reporting Entity obtains knowledge of the commencement thereof, notice of all
actions, suits, investigations, litigations and proceedings before any court,
governmental agency or arbitrator that would adversely affect the legality,
validity and enforceability of any material provision of this Agreement in any
material respect.

Section 7.2. Officer’s Certificate. Each set of financial statements furnished
to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b) hereof shall
be accompanied or preceded by a certificate of a Senior Financial Officer
setting forth:

(a) Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Reporting Entity was in compliance
with the requirements of Section 10.2 hereof during the quarterly or annual
period covered by the statements then being furnished (including with respect to
each such Section, where applicable, the calculations of the maximum or minimum
amount, ratio or percentage, as the

 

-19-



--------------------------------------------------------------------------------

case may be, permissible under the terms of such Sections, and the calculation
of the amount, ratio or percentage then in existence); provided that,
notwithstanding the foregoing, the Officer’s Certificate delivered pursuant to
Section 7.2 for the quarter in which the Synergy Closing Date occurs shall not
be required to include any information with respect to this Section 7.2(a) or
Section 10.2. In the event that the Reporting Entity or any Subsidiary has made
an election to measure any financial liability using fair value (which election
is being disregarded for purposes of determining compliance with this Agreement
pursuant to Section 22.4) as to the period covered by any such financial
statement, such Senior Financial Officer’s certificate as to such period shall
include a reconciliation from GAAP with respect to such election; and

(b) Event of Default — a statement that such officer has reviewed the relevant
terms hereof and has made, or caused to be made, under his or her supervision, a
review of the transactions and conditions of the Reporting Entity and its
Restricted Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Reporting Entity
or any Subsidiary to comply with any Environmental Law), specifying the nature
and period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.

Section 7.3. Electronic Delivery. Financial statements, officers’ certificates
and other materials required to be delivered by the Reporting Entity to a holder
of Notes pursuant to Sections 7.1(a), (b) or (c) and Section 7.2 shall be deemed
to have been delivered if (i) such financial statements satisfying the
requirements of Section 7.1(a) or (b) and related certificate satisfying the
requirements of Section 7.2 are delivered to the holder of Notes by e-mail at
the email address provided to the Company by such holder in writing or (ii) the
Reporting Entity shall have timely filed such Form 10-Q or Form 10-K, satisfying
the requirements of Section 7.1(a) or (b) as the case may be, with the SEC on
“EDGAR” and shall have made such Form available on its home page on the
worldwide web or the Company shall have made such Form available on its home
page on the worldwide web (at the date of this Agreement located at
www.steris.com) and shall have delivered the related certificate satisfying the
requirements of Section 7.2 to the holder of the Notes by e-mail at the email
address provided to the Company by such holder in writing or (iii) such
financial statements satisfying the requirements of Section 7.1(a) or (b) and
related certificate satisfying the requirements of Section 7.2 are timely posted
by or on behalf of the Company in IntraLinks or on any other similar website to
which each holder of Notes has free access or (iv) the Reporting Entity shall
have filed any of the items referred to in Section 7.1(c) with the SEC on
“EDGAR”, and shall have made such items available on its home page on the
worldwide web or the Company shall have made such items available on its home
page on the worldwide web or if any of such items are timely posted by or on
behalf of the Company on IntraLinks or any other similar website to which each
holder of Notes has free access; provided however, that in the case of any of
clause (ii), (iii) or (iv) the Company shall concurrently with such filing or
posting give notice to each holder of Notes of such posting or filing. Each
holder shall be responsible for providing its email address to the Company on a
timely basis to enable the

 

-20-



--------------------------------------------------------------------------------

Company to effect deliveries via email pursuant to clauses (i) or (ii) above.
Notwithstanding the foregoing or any Intralinks or similar electronic delivery,
the parties agree that the provisions of Section 20 shall control the actions of
the parties with respect to Confidential Information delivered to, or received
by, the holders of the Notes.

Section 7.4. Inspection. The Reporting Entity shall permit the representatives
of each holder of Notes that is an Institutional Investor:

(a) No Default — if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to the Reporting Entity, to
visit the principal executive office of the Reporting Entity, to discuss the
affairs, finances and accounts of the Reporting Entity and its Restricted
Subsidiaries with a Senior Financial Officer of the Reporting Entity, and, with
the consent of the Reporting Entity (which consent will not be unreasonably
withheld) to visit the other offices and properties of the Reporting Entity and
each Restricted Subsidiary, all at such reasonable times and as often as may be
reasonably requested in writing; and

(b) Default — if a Default or Event of Default then exists, at the expense of
the Reporting Entity and upon reasonable prior notice to the Reporting Entity,
to visit and inspect any of the offices or properties of the Reporting Entity or
any Restricted Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
Senior Financial Officers and independent public accountants (and by this
provision the Reporting Entity authorizes said accountants to discuss the
affairs, finances and accounts of the Reporting Entity and its Restricted
Subsidiaries), all at such times and as often as may be reasonably requested in
writing.

SECTION 8. PREPAYMENT OF THE NOTES.

Section 8.1. Required Prepayments. No regularly scheduled prepayment of the
principal of any tranche of the Amended Notes is required prior to the final
maturity thereof.

Section 8.2. Optional Prepayments with Make-Whole Amount. (a) The Company may,
at its option, upon notice as provided below, prepay at any time all, or from
time to time any part of, any Series of the Notes, in an amount not less than
10% of the aggregate principal amount of such Series of the Notes then
outstanding (but if in the case of a partial prepayment, then against each
tranche within such Series of Notes in proportion to the aggregate principal
amount outstanding of each tranche of such Series), at 100% of the principal
amount so prepaid, together with interest accrued thereon to the date of such
prepayment, plus the Make-Whole Amount determined for the prepayment date with
respect to such principal amount. The Company will give each holder of the
Series of Notes to be prepaid written notice of each optional prepayment under
this Section 8.2 not less than 10 days and not more than 60 days prior to the
date fixed for such prepayment. Each such notice shall specify such date, the
aggregate principal amount of the Series of the Notes to be prepaid on such
date, the principal amount of each Note held by such holder to be prepaid
(determined in accordance with Section 8.3), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a

 

-21-



--------------------------------------------------------------------------------

Senior Financial Officer as to the estimated Make-Whole Amount due in connection
with such prepayment (calculated as if the date of such notice were the date of
the prepayment), setting forth the details of such computation. Two Business
Days prior to such prepayment, the Company shall deliver to each holder of the
Series of Notes to be prepaid a certificate of a Senior Financial Officer
specifying the calculation of such Make-Whole Amount as of the specified
prepayment date.

(b) Notwithstanding anything contained in this Section 8.2 to the contrary, if
and so long as any Default or Event of Default shall have occurred and be
continuing, any prepayment of the Notes pursuant to the provisions of
Section 8.2(a) shall be allocated among all of the Notes of all Series at the
time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof.

Section 8.3. Allocation of Partial Prepayments. In the case of any partial
prepayment of the Notes of any Series pursuant to Section 8.2, the principal
amount of the Notes of such Series to be prepaid shall be allocated among each
tranche of the Notes of such Series at the time outstanding in proportion, as
nearly as practicable, to the respective unpaid principal amounts of each
tranche of the Notes of such Series not theretofore called for prepayment.

Section 8.4. Maturity; Surrender, Etc. In the case of each prepayment of Notes
of any Series pursuant to this Section 8, the principal amount of each Note to
be prepaid shall mature and become due and payable on the date fixed for such
prepayment, together with interest on such principal amount accrued to such date
and the applicable Make-Whole Amount, if any. From and after such date, unless
the Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Company and cancelled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.

Section 8.5. Purchase of Notes. The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding tranches of the Notes of any Series except
(a) upon the payment or prepayment of each tranche of the Notes of such Series
in accordance with the terms of this Agreement or the applicable Supplemental
Note Purchase Agreement pursuant to which the Notes of such Series were issued
or (b) pursuant to an offer to purchase made by the Company or an Affiliate pro
rata to the holders of all Notes of such Series at the time outstanding upon the
same terms and conditions. Any such offer shall provide each holder with
sufficient information to enable it to make an informed decision with respect to
such offer, and shall remain open for at least 15 Business Days. If the holders
of more than 51% of the principal amount of the Notes of such Series then
outstanding accept such offer, the Company shall promptly notify the remaining
holders of such fact and the expiration date for the acceptance by holders of
Notes of such Series of such offer shall be extended by the number of days
necessary to give each such remaining holder at least 10 Business Days from its
receipt of such notice to accept such offer. The Company will promptly cancel
all Notes acquired by it or any Affiliate pursuant to any payment, prepayment or
purchase of Notes pursuant to any provision of this Agreement or the applicable
Supplemental Note Purchase Agreement and no Notes may be issued in substitution
or exchange for any such Notes.

 

-22-



--------------------------------------------------------------------------------

Section 8.6. Make-Whole Amount. The term “Make-Whole Amount” means, with respect
to any Note, an amount equal to the excess, if any, of the Discounted Value of
the Remaining Scheduled Payments with respect to the Called Principal of such
Note over the amount of such Called Principal; provided that the Make-Whole
Amount may in no event be less than zero. For the purposes of determining the
Make-Whole Amount, the following terms have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by (a) the ask-side yields reported, as
of 10:00 A.M. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” of the Bloomberg Financial Markets Services Screen (or, if not
available, any other nationally recognized trading screen reporting on-line
intraday trading in the U.S. Treasury securities) for actively traded on-the-run
U.S. Treasury securities having a maturity equal to the Remaining Average Life
of such Called Principal as of such Settlement Date, or (b) if such yields are
not reported as of such time or the yields reported as of such time are not
ascertainable (including by way of interpolation), the Treasury Constant
Maturity Series Yields reported, for the latest day for which such yields have
been so reported as of the second Business Day preceding the Settlement Date
with respect to such Called Principal, in Federal Reserve Statistical Release
H.15 (519) (or any comparable successor publication) for actively traded
on-the-run U.S. Treasury securities having a constant maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. Such
implied yield will be determined, if necessary, by (i) converting U.S. Treasury
bill quotations to bond-equivalent yields in accordance with accepted financial
practice and (ii) interpolating linearly between (1) the actively traded
on-the-run U.S. Treasury security with the maturity closest to and greater than
the Remaining Average Life and (2) the actively traded on-the-run U.S. Treasury
security with the maturity closest to and less than the Remaining Average Life.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing
(a) such Called Principal into (b) the sum of the products obtained by
multiplying (i) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (ii) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

 

-23-



--------------------------------------------------------------------------------

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date;
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

Section 8.7. Change in Control.

(a) Notice of Change in Control or Control Event. Subject to compliance with
applicable law and other Company obligations, the Company will, within five
Business Days after any Responsible Officer has knowledge of the occurrence of
any Change in Control or Control Event, give written notice of such Change in
Control or Control Event to each holder of Notes unless notice in respect of
such Change in Control (or the Change in Control contemplated by such Control
Event) shall have been given pursuant to subparagraph (b) of this Section 8.7.
If a Change in Control has occurred, such notice shall contain and constitute an
offer to prepay Notes as described in subparagraph (c) of this Section 8.7 and
shall be accompanied by the certificate described in subparagraph (g) of this
Section 8.7.

(b) Condition to Company Action. The Company will not take any action that
consummates a Change in Control unless (i) at least 15 Business Days prior to
such action it shall have given to each holder of Notes written notice
containing and constituting an offer to prepay Notes as described in
subparagraph (c) of this Section 8.7, accompanied by the certificate described
in subparagraph (g) of this Section 8.7, and (ii) subject to subparagraph (d),
solely with respect to the Synergy Acquisition, within 45 days following the
consummation of such Change of Control, and with respect to all other
transactions, contemporaneously with the consummation of such Change in Control,
it prepays all Notes required to be prepaid in accordance with this Section 8.7.

(c) Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraphs (a) and (b) of this Section 8.7 shall be an offer to prepay, in
accordance with and subject to this Section 8.7, all, but not less than all, of
the Notes held by each holder (in this case only, “holder” in respect of any
Note registered in the name of a nominee for a disclosed beneficial owner shall
mean such beneficial owner) on a date specified in such offer (the “Proposed
Prepayment Date”). If such Proposed Prepayment Date is in connection with an
offer contemplated by subparagraph (a) of this Section 8.7, such date shall be
(subject to subparagraph (f)) (i) solely with respect to the Synergy
Acquisition, not more than 45 days after the date of such Change of Control (if
the

 

-24-



--------------------------------------------------------------------------------

Proposed Prepayment Date shall not be specified in such offer, the Proposed
Prepayment Date shall be the 45th day after the date of such Change of Control
if such day is a Business Day or the preceding Business Day if such date is not
a Business Day), and (ii) with respect to all other transactions, not less than
30 days and not more than 120 days after the date of such offer (if the Proposed
Prepayment Date shall not be specified in such offer, the Proposed Prepayment
Date shall be the first Business Day after the 45th day after the date of such
offer).

(d) Acceptance/Rejection. A holder of Notes may accept the offer to prepay made
pursuant to this Section 8.7 by causing a notice of such acceptance to be
delivered to the Company on or before the date specified in the certificate
described in paragraph (g) of this Section 8.7. A failure by a holder of Notes
to respond to an offer to prepay made pursuant to this Section 8.7, or to accept
an offer as to all the Notes held by the holder, within such time period shall
be deemed to constitute rejection of such offer by such holder.

(e) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment, but without
Make-Whole Amount or other premium. The prepayment shall be made on the Proposed
Prepayment Date except as provided in subparagraph (f) of this Section 8.7.

(f) Deferral Pending Change in Control. The obligation of the Company to prepay
Notes pursuant to the offers required by subparagraphs (a) and (b) and accepted
in accordance with subparagraph (d) of this Section 8.7 is subject to the
occurrence of the Change in Control in respect of which such offers and
acceptances shall have been made. In the event that such Change in Control has
not occurred on the Proposed Prepayment Date in respect thereof (or, solely with
respect to the Synergy Acquisition, on the date specified as the proposed date
of the Change in Control in the Officer’s Certificate delivered pursuant to
subparagraph (g)), the prepayment shall be deferred until, and shall be made on,
the date on which such Change in Control occurs (or, solely with respect to the
Synergy Acquisition, the date that is the same number of Business Days after the
date on which the Change in Control occurs as the Proposed Prepayment Date was
after the proposed date of the Change in Control specified in the Officer’s
Certificate delivered pursuant to subparagraph (g)). Subject to compliance with
applicable law and other Company obligations, the Company shall keep each holder
of Notes reasonably and timely informed of (i) any such deferral of the date of
prepayment, (ii) the date on which such Change in Control and the prepayment are
expected to occur, and (iii) any determination by the Company that efforts to
effect such Change in Control have ceased or been abandoned (in which case the
offers and acceptances made pursuant to this Section 8.7 in respect of such
Change in Control shall be deemed rescinded).

(g) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.7; (iii) the principal amount of each Note offered to be prepaid;
(iv) the interest that would be due on each Note offered to be prepaid, accrued
to the Proposed Prepayment Date; (v) that the conditions of this Section 8.7
have been fulfilled; (vi) in reasonable detail, the nature and date or proposed
date of the Change in Control; and (vii) the last date by which any holder of a
Note that wishes to accept such offer must have delivered notice thereof to

 

-25-



--------------------------------------------------------------------------------

the Company, which date (x) with respect to the Synergy Acquisition, shall not
be earlier than three Business Days prior to the proposed date of the Change in
Control or (y) with respect to any other transaction, shall not be earlier than
three Business Days prior to the Proposed Prepayment Date.

(h) Securities Laws. The Company and Reporting Entity will comply with all
applicable requirements of the Exchange Act and any other securities laws and
regulations thereunder to the extent those laws and regulations are applicable
in connection with the repurchase of the notes as a result of a Change in
Control. To the extent that the provisions of any such securities laws or
regulations conflict with the provisions of this Section 8.7, the Company will
comply with those securities laws and regulations and will not be deemed to have
breached its obligations under this Section 8.7 by virtue of any such conflict.

SECTION 9. AFFIRMATIVE COVENANTS.

The Reporting Entity covenants that so long as any of the Notes are outstanding:

Section 9.1. Compliance with Law. The Reporting Entity will, and will cause each
of its Restricted Subsidiaries to, comply with all laws, ordinances or
governmental rules or regulations to which each of them is subject, including,
without limitation, Environmental Laws, and obtain and maintain in effect all
licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

Section 9.2. Insurance. The Reporting Entity will, and will cause each of its
Restricted Subsidiaries to, maintain, with financially sound and reputable
insurers, insurance with respect to their respective properties and businesses
against such casualties and contingencies, of such types, on such terms and in
such amounts (including deductibles, co-insurance and self-insurance, if
adequate reserves are maintained with respect thereto) as the Reporting Entity
reasonably deems prudent.

Section 9.3. Maintenance of Properties. The Reporting Entity will, and will
cause each of its Restricted Subsidiaries to, maintain and keep, or cause to be
maintained and kept, their respective properties in good repair, working order
and condition (other than ordinary wear and tear or any casualty which would
not, individually or in the aggregate, have a Material Adverse Effect), so that
the business carried on in connection therewith may be properly conducted at all
times; provided that this Section 9.3 shall not prevent the Reporting Entity or
any Restricted Subsidiary from discontinuing the operation and the maintenance
of any of its properties if such discontinuance is desirable in the conduct of
its business and the Reporting Entity has concluded that such discontinuance
would not, individually or in the aggregate, have a Material Adverse Effect.

Section 9.4. Payment of Taxes. The Reporting Entity will, and will cause each of
its Restricted Subsidiaries to, file all income tax or similar tax returns
required to be filed in any jurisdiction

 

-26-



--------------------------------------------------------------------------------

and to pay and discharge all taxes shown to be due and payable on such returns
and all other taxes, assessments, governmental charges, or levies payable by any
of them, to the extent such taxes and assessments have become due and payable
and before they have become delinquent; provided that neither the Reporting
Entity nor any Restricted Subsidiary need pay any such tax or assessment if
(a) the amount, applicability or validity thereof is contested by the Reporting
Entity or such Restricted Subsidiary on a timely basis in good faith and in
appropriate proceedings, and the Reporting Entity or a Restricted Subsidiary has
established adequate reserves therefor in accordance with GAAP (or English GAAP,
as applicable) on the books of the Reporting Entity or such Subsidiary or
(b) the nonpayment of all such taxes and assessments in the aggregate would not
reasonably be expected to have a Material Adverse Effect.

Section 9.5. Corporate Existence, Etc. Except as permitted by Section 10.4, the
Reporting Entity will at all times preserve and keep in full force and effect
its legal existence. Except as permitted by Sections 10.4 and 10.5, the
Reporting Entity will at all times preserve and keep in full force and effect
the legal existence of each of its Restricted Subsidiaries (unless merged into
the Restricted Entity or a Restricted Subsidiary) and all rights and franchises
of the Reporting Entity and its Restricted Subsidiaries unless, in the good
faith judgment of the Reporting Entity, the termination of or failure to
preserve and keep in full force and effect such corporate existence, right or
franchise would not, individually or in the aggregate, have a Material Adverse
Effect.

Section 9.6. Notes to Rank Pari Passu. The Notes and all other obligations under
this Agreement of the Company are and at all times shall rank at least pari
passu in right of payment with all other present and future unsecured Debt
(actual or contingent) of the Company which is not expressed to be subordinate
or junior in rank to any other unsecured Debt of the Company.

Section 9.7. Guaranty. The Reporting Entity will cause each Affiliate (other
than the Company) which delivers a Guaranty of outstanding borrowings or
available borrowing capacity (subject only to customary conditions) under a
Material Credit Facility or becomes an obligor, co-obligor, borrower or
co-borrower of outstanding borrowings or has available borrowing capacity
(subject only to customary conditions) under a Material Credit Facility to
concurrently enter into an Affiliate Guaranty, and as promptly as reasonably
practicable will deliver to each of the holders of the Notes the following
items:

(a) an executed counterpart of the joinder agreement pursuant to which such
Affiliate has become bound by the Affiliate Guaranty;

(b) a certificate signed by the President, a Vice President or another
authorized Responsible Officer of such Affiliate making representations and
warranties to the effect of those contained in Sections 5.1, 5.2, 5.6 and 5.7,
but with respect to such Affiliate and the Affiliate Guaranty, as applicable;

 

-27-



--------------------------------------------------------------------------------

(c) such documents and evidence with respect to such Affiliate as the Required
Holders may reasonably request in order to establish the existence and, if
applicable, good standing of such Affiliate and the authorization of the
transactions contemplated by the Affiliate Guaranty;

(d) an opinion of counsel reasonably satisfactory to the Required Holders to the
effect that such Affiliate Guaranty has been duly authorized, executed and
delivered and constitutes the legal, valid and binding contract and agreement of
such Affiliate enforceable in accordance with its terms, subject to customary
exceptions, assumptions and qualifications; provided that an opinion from a
nationally recognized law firm and/or in-house counsel of the Company shall be
reasonably satisfactory to the Required Holders; and

(e) with respect to any Foreign Guarantor, evidence of the acceptance by the
Company or CT Corporation System, as applicable, of the appointment of
designation provided for by Section 8 of the Affiliate Guaranty, as such
Guarantor’s agent to receive, for it and on its behalf, service of process, for
the period from the date of such Affiliate Guaranty to December 4, 2028.

For the avoidance of doubt, New STERIS Limited is not a guarantor of outstanding
borrowings or available borrowing capacity (subject only to customary
conditions) under, and is not an obligor, co-obligor, borrower or co-borrower of
outstanding borrowings or that has available borrowing capacity (subject only to
customary conditions), in each case under the Bank Credit Agreement and Amended
and Restated 364-Day Bridge Credit Agreement dated as of March 31, 2015 between
the Company and New STERIS Limited, as borrowers and guarantors, Solar US Parent
Co, as retiring borrower, Bank of America, as administrative agents and the
other agents and lenders party thereto, as in effect on the date hereof prior to
the Synergy Closing Date.

Section 9.8. Security. If at any time, pursuant to the terms and conditions of a
Material Credit Facility, the Reporting Entity or any existing or newly acquired
or formed Subsidiary shall pledge, grant, assign or convey to the Creditors
thereunder, or any one or more of them, a Lien on the assets of the Reporting
Entity or any Subsidiary, the Reporting Entity or such Subsidiary shall execute
and concurrently deliver to the Collateral Agent for the benefit of the holders
of the Notes a security agreement in substantially the same form as delivered to
such Creditors, or any one or more of them, or the Lien granted for the benefit
of such Creditors shall also be for the benefit of the holders of the Notes and
the Reporting Entity shall deliver, or shall cause to be delivered, to the
holders of the Notes (a) all such certificates, resolutions, legal opinions and
other related items in substantially the same forms as those delivered to and
accepted by such Creditors and such other documentation reasonably acceptable to
the Required Holders in substance and in form, including, without limitation, an
intercreditor agreement and opinions of counsel from counsel that is reasonably
accepted to the Required Holders (provided that, an opinion from a nationally
recognized law firm and/or in-house counsel of the Company shall be reasonably
satisfactory to the Required Holders) and (b) all such amendments to this
Agreement and the Collateral Documents as may reasonably be deemed necessary by
the holders of the Notes in order to reflect the existence of such Lien on the
assets of the Reporting Entity or such Subsidiary, as applicable, and the
Company’s compliance with the requirements of Section 9.6 with respect to any
such security granted

 

-28-



--------------------------------------------------------------------------------

to or for the benefit of the holders of the Notes and to or for the benefit of
such Creditors. This Section 9.8 shall not apply to any pledge, grant,
assignment, conveyance or Lien contemplated to be granted to any of the agents,
lenders or their affiliates in connection with any cash collateral in connection
with letters of credit contemplated under the Bank Credit Agreement or any
substantially similar pledge, grant, assignment, conveyance or Lien contemplated
by any other Material Credit Facility.

Section 9.9. Restricted Subsidiaries. (a) Subject to paragraphs (b) and
(c) below the Reporting Entity will at all times, (i) maintain the aggregate
value of the assets of the Reporting Entity and the then existing Restricted
Subsidiaries, at not less than 92.5% of Consolidated Total Assets and
(ii) ensure that not less than 92.5% of Consolidated EBITDA for each period is
attributable to the Reporting Entity and the then existing Restricted
Subsidiaries.

(b) If at any time, (i) the aggregate consolidated value of the assets of the
Reporting Entity and the then existing Restricted Subsidiaries does not account
for 92.5% or more of Consolidated Total Assets or (ii) less than 92.5% of
Consolidated EBITDA for a period is attributable to the Reporting Entity and the
then existing Restricted Subsidiaries, the Company shall promptly designate,
pursuant to Section 10.7, such other Subsidiaries of the Reporting Entity (which
would not otherwise be Restricted Subsidiaries) to be Restricted Subsidiaries
hereunder so that such 92.5% thresholds are satisfied.

(c) Without limiting the foregoing, in the event the Company is not the
Reporting Entity, the Company shall, and shall cause each Guarantor to, be and
remain (until such time as such entity is no longer a Guarantor) a Restricted
Subsidiary.

Section 9.10. Transactions with Affiliates. The Reporting Entity will, and will
cause its Restricted Subsidiaries to, conduct all material transactions
otherwise permitted under this Agreement with any of their Affiliates (excluding
the members of the Consolidated Group) on terms that are fair and reasonable and
no less favorable to the Reporting Entity or such Restricted Subsidiary than it
would obtain in a comparable arm’s-length transaction with a Person not an
Affiliate; provided that the restrictions of this Section 9.10 shall not apply
to the following:

(a) the payment of dividends or other distributions (whether in cash, securities
or other property) with respect to any Equity Interests in a member of the
Consolidated Group, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in such Person or any option, warrant or other right
to acquire any such Equity Interests in such Person;

(b) payment of, or other consideration in respect of, compensation to, the
making of loans to and payment of fees and expenses of and indemnities to
officers, directors, employees or consultants of a member of the Consolidated
Group and payment, or other consideration in respect of, directors’ and
officers’ indemnities;

(c) transactions pursuant to any agreement to which a member of the Consolidated
Group is a party on the date hereof and set forth in Schedule 9.10;

 

-29-



--------------------------------------------------------------------------------

(d) transactions with joint ventures for the purchase or sale of property or
other assets and services entered into in the ordinary course of business and in
a manner consistent with past practices;

(e) transactions ancillary to or in connection with the Transactions;

(f) transactions approved by a majority of Disinterested Directors of the
Company or of the relevant member of the Consolidated Group in good faith; or

(g) any transaction in respect of which the Reporting Entity delivers to the
holder of the Notes a letter addressed to the board of directors of the
Reporting Entity (or the board of directors of the relevant member of the
Consolidated Group) from an accounting, appraisal or investment banking firm
that is in the good faith determination of the Reporting Entity qualified to
render such letter, which letter states that such transaction is on terms that
are no less favorable to the Reporting Entity or the relevant member of the
Consolidated Group, as applicable, than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate.

SECTION 10. NEGATIVE COVENANTS.

The Reporting Entity covenants that so long as any of the Notes are outstanding:

Section 10.1. Subsidiary Indebtedness. The Reporting Entity will not permit any
member of the Consolidated Group that is not the Company or a Guarantor to incur
Debt of any kind; provided that this Section 10.1 shall not apply to any of the
following (without duplication):

(a) Debt incurred under this Agreement, any Notes and any Affiliate Guaranty;

(b) Debt of any member of the Consolidated Group to any member of the
Consolidated Group; provided that such Debt shall not have been transferred to
any other Person (other than to any member of the Consolidated Group);

(c) Debt outstanding on the Closing Date and set forth on Schedule 5.15, and any
extension, renewal, refinancing, refunding, replacement or restructuring (or
successive extensions, renewals, refinancings, refundings, replacements or
restructurings) of any such Debt from time to time (in whole or in part),
provided that the outstanding principal amount of any such Debt may only be
increased to the extent any such increase is permitted to be incurred under any
other clause of this Section 10.1;

(d) (i) Debt of any member of the Consolidated Group incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Leases and any Debt assumed in connection with the acquisition
of any such assets (provided that such Debt is incurred or assumed prior to or
within 90 days after such acquisition or the completion of such construction or
improvement and the principal amount of such Debt does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets) and (ii) any
extension, renewal, refinancing, refunding, replacement or restructuring

 

-30-



--------------------------------------------------------------------------------

(or successive extensions, renewals, refinancings, refundings, replacements or
restructurings) of any such Debt from time to time (in whole or in part),
provided that the aggregate principal amount of Debt permitted by this
Section 10.1(d) shall not exceed $75,000,000;

(e) Debt under or related to Hedge Agreements entered into for non-speculative
purposes;

(f) letters of credit, bank guarantees, warehouse receipts or similar
instruments issued to support performance obligations and trade letters of
credit (other than obligations in respect of other Debt) in the ordinary course
of business;

(g) Debt of Receivables Subsidiaries in respect of Permitted Receivables
Facilities in an aggregate principal amount at any time outstanding not to
exceed $250,000,000;

(h) (i) any other Debt (not otherwise permitted under this Agreement), and
(ii) any extension, renewal, refinancing, refunding, replacement or
restructuring (or successive extensions, renewals, refinancings, refundings,
replacements or restructurings) of Debt outstanding under this Section 10.1(h),
provided that, the aggregate principal amount of Priority Debt at the time such
Debt is incurred shall not exceed 8.5% of Consolidated Total Assets (except that
refinancing Debt incurred in reliance on clause (ii) of this Section 10.1(h)
will in any event be permitted (but will utilize basket capacity under this
Section 10.1(h)) so long as the principal amount of such Debt does not exceed
the principal amount of the Debt refinanced);

(i) Debt owed to any officers or employees of any member of the Consolidated
Group; provided that the aggregate principal amount of all such Debt shall not
exceed $10,000,000 at any time outstanding;

(j) guarantees of any Debt permitted pursuant to this Section 10.1;

(k) Debt in respect of bid, performance, surety bonds or completion bonds issued
for the account of any member of the Consolidated Group in the ordinary course
of business, including guarantees or obligations of any member of the
Consolidated Group with respect to letters of credit supporting such bid,
performance, surety or completion obligations;

(l) Debt incurred or arising from or as a result of agreements providing for
indemnification, deferred payment obligations, purchase price adjustments,
earn-out payments or similar obligations;

(m) Debt in connection with overdue accounts payable which are being contested
in good faith and for which adequate reserves have been established in
accordance with GAAP;

 

-31-



--------------------------------------------------------------------------------

(n) Debt arising or incurred as a result of or from the adjudication or
settlement of any litigation or from any arbitration or mediation award or
settlement, in any case involving any member of the Consolidated Group, provided
that the judgment, award(s) and/or settlements to which such Debt relates would
not constitute an Event of Default under Section 11(i);

(o) Debt in respect of netting services, automatic clearing house arrangements,
employees’ credit or purchase cards, overdraft protections and similar
arrangements in each case incurred in the ordinary course of business; and

(p) (i) Debt of any Person which becomes a Restricted Subsidiary after the
Closing Date or is merged with or into or consolidated or amalgamated with any
Restricted Subsidiary after the Closing Date and Debt expressly assumed in
connection with the acquisition of an asset or assets from any other Person;
provided that (A) such Debt existed at the time such Person became a Restricted
Subsidiary or of such merger, consolidation, amalgamation or acquisition and was
not created in anticipation thereof, (B) immediately after such Person becomes a
Restricted Subsidiary or such merger, consolidation, amalgamation or
acquisition, (x) no Default shall have occurred and be continuing and (y) the
Reporting Entity shall be in compliance with Section 10.2 on a pro forma basis
and (C) such Debt is not (a) Debt of Synergy Health plc or its Subsidiaries
outstanding under the Existing Synergy Credit Agreement, (b) the Existing
Synergy Notes, (c) Debt of Synergy Health plc or its Subsidiaries characterized
as Capital Leases to the extent such Debt is in excess of $75,000,000 or
(d) other Debt of Synergy Health plc or its Subsidiaries to the extent such Debt
is in excess of $30,000,000; and (ii) any extension, renewal, refinancing,
refunding, replacement or restructuring (or successive extensions, renewals,
refinancings, refundings, replacements or restructurings) of any such Debt from
time to time (in whole or in part), provided that the outstanding principal
amount of any such Debt may only be increased to the extent any such increase is
permitted to be incurred under any other clause of this Section 10.1.

Section 10.2. Financial Covenants.

(a) Prior to the closing date of the Synergy Acquisition (the “Synergy Closing
Date”) the following shall apply:

(i) beginning on the last day of the first fiscal quarter ending on or after the
Closing Date and on the last day of each fiscal quarter ending thereafter, the
Reporting Entity will not permit, as of the last day of any such fiscal quarter,
the ratio of (x) Consolidated Total Debt at such time to (y) Consolidated EBITDA
for the four consecutive fiscal quarter period ending as of such date to exceed
3.50 to 1.00; provided, that the ratio referenced in this Section 10.2(a)(i)
shall be increased by 0.25 to 1.00 after a Material Acquisition for a period of
four fiscal quarters after the date of such Material Acquisition; and

(ii) beginning on the last day of the first fiscal quarter ending on or after
the Closing Date and on the last day of each fiscal quarter ending thereafter,
the Reporting Entity will not permit, as of the last day of any such fiscal
quarter, the ratio of Consolidated EBITDA to Consolidated Interest Expense for
the period of four fiscal quarters ending on such date, to be less than
3.00:1.00.

 

-32-



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, after the Synergy Closing Date the following
shall apply:

(i) beginning on the last day of the first full fiscal quarter ending after the
Synergy Closing Date and on the last day of each fiscal quarter ending
thereafter, the Reporting Entity will not permit, as of the last day of any such
fiscal quarter, the ratio of (x) Consolidated Total Debt at such time to
(y) Consolidated EBITDA for the four consecutive fiscal quarter period ending as
of such date to exceed, for the last day of the first four full fiscal quarters
ending after the Synergy Closing Date, 3.75 to 1.00, and for the last day of
each fiscal quarter thereafter, 3.50 to 1.00; provided, that the ratio
referenced in this Section 10.2(b)(i) shall be increased by 0.25 to 1.00 after a
Material Acquisition (other than the Synergy Acquisition) for a period of four
fiscal quarters after the date of such Material Acquisition; and provided,
further, that notwithstanding the foregoing, to the extent the Bridge Facility
is funded and outstanding, in no event shall the maximum leverage ratio under
this Section 10.2(b)(i) be greater than the maximum leverage ratio set forth in
the Bridge Facility; and

(ii) beginning on the last day of the first full fiscal quarter ending after the
Synergy Closing Date and on the last day of each fiscal quarter ending
thereafter, the Reporting Entity will not permit, as of the last day of any such
fiscal quarter, the ratio of Consolidated EBITDA to Consolidated Interest
Expense for the period of four fiscal quarters ending on such date, to be less
than 3.00:1.00.

Section 10.3. Limitation on Liens. The Reporting Entity will not, and will not
permit any Restricted Subsidiary to, create, assume or suffer to exist any Lien
upon any of its property or assets (other than Unrestricted Margin Stock),
whether now owned or hereafter acquired; provided that this Section shall not
apply to the following:

(a) Liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves have been
established in accordance with GAAP;

(b) other statutory, common law or contractual Liens incidental to the conduct
of its business or the ownership of its property and assets that (A) were not
incurred in connection with the borrowing of money or the obtaining of advances
or credit, and (B) do not in the aggregate materially detract from the value of
its property or assets or materially impair the use thereof in the operation of
its business;

(c) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(d) deposits to secure the performance of bids, trade contracts and leases
(other than Debt), statutory obligations, surety bonds (other than bonds related
to judgments or litigation), performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

 

-33-



--------------------------------------------------------------------------------

(e) Liens on property or assets to secure obligations owing to any member of the
Consolidated Group;

(f) (A) purchase money Liens on fixed assets or for the deferred purchase price
of property, provided that such Lien is limited to the purchase price and only
attaches to the property being acquired and (B) Capital Leases;

(g) easements, zoning restrictions or other minor defects or irregularities in
title of real property not interfering in any material respect with the use of
such property in the business of any member of the Consolidated Group;

(h) Liens existing on the date of this Agreement and set forth on Schedule 5.15;

(i) Liens on Receivables Related Assets of a Receivables Subsidiary in
connection with the sale of such Receivables Related Assets pursuant to
Section 10.5(c) hereof;

(j) in addition to the Liens permitted herein, additional Liens securing Debt or
other obligations; provided that, the aggregate principal amount of Priority
Debt at the time such Debt or such other obligation is created or incurred shall
not exceed an amount equal to 8.5% of the Consolidated Total Assets; provided
further, that notwithstanding the foregoing and without limiting Section 9.8,
the Reporting Entity shall not, and shall not permit any of its Restricted
Subsidiaries to, secure pursuant to this Section 10.3(j) any Debt outstanding
under or pursuant to any Material Credit Facility unless and until the Notes
(and any guaranty delivered in connection therewith) shall concurrently be
secured equally and ratably with such Indebtedness pursuant to documentation
reasonably acceptable to the Required Holders in substance and in form,
including, without limitation, an intercreditor agreement and opinions of
counsel to the Reporting Entity and/or any such Restricted Subsidiary, as the
case may be, from counsel that is reasonably acceptable to the Required Holders
(provided that an opinion from a nationally recognized law firm and/or in-house
counsel of the Company shall be reasonably satisfactory to the Required
Holders);

(k) Permitted Encumbrances;

(l) any Lien existing on any property or asset prior to the acquisition thereof
by any member of the Consolidated Group or existing on any property or assets of
any Person at the time such Person becomes a Restricted Subsidiary after the
Closing Date; provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Restricted
Subsidiary, as the case may be, and (ii) such Lien does not apply to any other
property or assets of any member of the Consolidated Group (other than Persons
who become members of the Consolidated Group in connection with such
acquisition);

 

-34-



--------------------------------------------------------------------------------

(m) Liens arising in connection with any margin posted related to Hedge
Agreements entered other than for speculative purposes;

(n) any extension, renewal or replacement (or successive renewals or
replacements) in whole or in part of any Lien referred to in Sections 10.3(f),
10.3(h), 10.3(j) and 10.3(l); provided that (x) the principal amount of the
obligations secured thereby shall be limited to the principal amount of the
obligations secured by the Lien so extended, renewed or replaced (and, to the
extent provided in such clauses, extensions, renewals and replacements thereof)
and (y) such Lien shall be limited to all or a part of the assets that secured
the obligation so extended, renewed or replaced and (z) in the case of any
extension, renewal or replacement (or successive renewals or replacements) in
whole or in part of any Lien referred to in clause (j) such extension, renewal
or replacement (or successive renewals or replacements) shall utilize basket
capacity under clause (j) prior to any excess amount not permitted thereunder
being permitted under this clause (n); and

(o) Liens on the products and proceeds (including, without limitation, insurance
condemnation and eminent domain proceeds) of and accessions to, and contract or
other rights (including rights under insurance policies and product warranties)
derivative of or relating to, property subject to Liens under any of the
paragraphs of this Section 10.3.

Section 10.4. Mergers and Consolidations, Etc. The Reporting Entity will not,
and will not permit any Restricted Subsidiary to, merge or consolidate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (other than Unrestricted Margin Stock) (whether now owned or hereafter
acquired) to, any Person, except that:

(a) any member of (x) the Consolidated Group other than the Company and the
Reporting Entity (if the Reporting Entity is New STERIS Limited) may merge or
consolidate with or into any other member of the Consolidated Group or (y) the
Consolidated Group may convey, transfer, lease or otherwise dispose of (whether
in one transaction or in a series of transactions) all or substantially all of
its assets to any other member of the Consolidated Group; and

(b) the Company and the Reporting Entity (if the Reporting Entity is New STERIS
Limited) may merge or consolidate with or into any other Person (including, but
not limited to, to any member of the Consolidated Group) so long as (A) the
Company or the Reporting Entity (if the Reporting Entity is New STERIS Limited)
is the surviving entity or (B) the surviving entity shall succeed, by agreement
or by operation of law, to all of the businesses and operations of the Company
or the Reporting Entity (if the Reporting Entity is New STERIS Limited) and
shall assume all of the rights and obligations of the Company or the Reporting
Entity (if the Reporting Entity is New Steris Limited) under this Agreement and
the Notes and any other Security Documents to which it is a party; and

(c) any member of the Consolidated Group (other than the Company and the
Reporting Entity (if the Reporting Entity is New STERIS Limited)) may merge or
consolidate with or into another Person, convey, transfer, lease or otherwise
dispose of

 

-35-



--------------------------------------------------------------------------------

(whether in one transaction or in a series of transactions) all or substantially
all of its assets so long as (A) the consideration received in respect of such
merger, consolidation, conveyance, transfer, lease or other disposition is at
least equal to the fair market value of such assets as determined in good faith
by the Reporting Entity and (B) no Covenant Material Adverse Effect would
reasonably be expected to result from such merger, consolidation, conveyance,
transfer, lease or other disposition; and

(d) any member of the Consolidated Group (other than the Company and the
Reporting Entity (if the Reporting Entity is New STERIS Limited)) may merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets to another Person to effect (A) a transaction permitted by
Section 10.5 (other than Section 10.5(g)(ii) thereof) or (B) a merger or
consolidation with or into such Person where such merger or consolidation
results in such Person or the entity into which such Person is merged or
consolidated becoming a member of the Consolidated Group;

provided, in the cases of clause (a), (b) and (c) hereof, that no Default or
Event of Default shall have occurred and be continuing at the time of such
proposed transaction or would result therefrom; provided further that nothing
herein shall restrict any merger, consolidation, conveyance, transfer, lease or
other disposition made in connection with the Synergy Acquisition.

Section 10.5. Dispositions. The Reporting Entity will not, and will not permit
any Restricted Subsidiary to, convey, sell, assign, transfer or otherwise
dispose of (each a “Disposition”) any of its property or assets outside the
ordinary course of business, other than to any member of the Consolidated Group,
except for:

(a) Dispositions of assets and property that are (i) obsolete, worn, damaged,
uneconomic or otherwise deemed by any member of the Consolidated Group to no
longer be necessary or useful in the operation of such member of the
Consolidated Group’s current or anticipated business or (ii) replaced by other
assets or property of similar suitability and value;

(b) Dispositions of cash and Cash Equivalents;

(c) Dispositions of accounts receivable (i) in connection with the compromise or
collection thereof, (ii) deemed doubtful or uncollectible in the reasonable
discretion of any member of the Consolidated Group, (iii) obtained by any member
of the Consolidated Group in the settlement of joint interest billing accounts,
(iv) granted to settle collection of accounts receivable or the sale of
defaulted accounts arising in connection with the compromise or collection
thereof and not in connection with any financing transaction or (v) in
connection with a Permitted Receivables Facility;

(d) any other Disposition (not otherwise permitted under this Agreement) of any
assets or property; provided that after giving effect thereto, the Reporting
Entity would be in pro forma compliance with the covenants set forth in
Section 10.2;

 

-36-



--------------------------------------------------------------------------------

(e) Dispositions by any member of the Consolidated Group of all or any portion
of any Subsidiary that is not a Material Subsidiary;

(f) leases, licenses, subleases or sublicenses by any member of the Consolidated
Group of intellectual property in the ordinary course of business;

(g) Dispositions arising as a result of (i) the granting or incurrence of Liens
permitted under Section 10.3 or (ii) transactions permitted under Section 10.4
(other than Section 10.4(c)) of this Agreement;

(h) any Disposition or series of related Dispositions that does not individually
or in the aggregate exceed $5,000,000;

(i) Dispositions constituting terminations or expirations of leases, licenses
and other agreements in the ordinary course of business; and

(j) contributions of assets in the ordinary course of business to joint ventures
entered into in the ordinary course of business.

Section 10.6. Changes in Accounting. The Reporting Entity will not change its
fiscal year-end from March 31 of each calendar year.

Section 10.7. Designation of Subsidiaries. Subject to Section 9.9, the Company
may designate or redesignate any Unrestricted Subsidiary of the Reporting Entity
as a Restricted Subsidiary and may designate or redesignate any Restricted
Subsidiary of the Reporting Entity as an Unrestricted Subsidiary; provided that:

(a) the Company shall have given not less than 10 days’ prior written notice to
the holders of the Notes that a Senior Financial Officer has made such
determination;

(b) at the time of such designation or redesignation and immediately after
giving effect thereto, no Default or Event of Default would exist;

(c) in the case of the designation of a Restricted Subsidiary of the Reporting
Entity as an Unrestricted Subsidiary and after giving effect thereto, (i) such
Unrestricted Subsidiary so designated shall not, directly or indirectly, own any
capital stock of the Reporting Entity or any Restricted Subsidiary and (ii) such
designation shall be deemed a sale of assets and would be permitted by the
provisions of Section 10.5;

(d) in the case of the designation of an Unrestricted Subsidiary of the
Reporting Entity as a Restricted Subsidiary and after giving effect thereto:
(i) all outstanding Debt of such Restricted Subsidiary so designated would be
permitted within the applicable limitations of Section 10.2 and (ii) all
existing Liens of such Restricted Subsidiary so designated would be permitted
within the applicable limitations of Section 10.3 (other than Section 10.3(h),
notwithstanding that any such Lien existed as of the Closing Date);

 

-37-



--------------------------------------------------------------------------------

(e) in the case of the designation of a Restricted Subsidiary of the Reporting
Entity as an Unrestricted Subsidiary, such Restricted Subsidiary shall not at
any time after the Closing Date have previously been designated as an
Unrestricted Subsidiary more than twice; and

(f) in the case of the designation of an Unrestricted Subsidiary of the
Reporting Entity as a Restricted Subsidiary, such Unrestricted Subsidiary shall
not at any time after the Closing Date have previously been designated as a
Restricted Subsidiary more than twice.

Notwithstanding the foregoing or anything herein to the contrary, each
Subsidiary of the Reporting Entity shall be a Restricted Subsidiary unless the
Company has designated it as an Unrestricted Subsidiary.

Section 10.8. Terrorism Sanctions Regulations. The Reporting Entity will not and
will not permit any Controlled Entity (a) to become (including by virtue of
being owned or controlled by a Blocked Person), own or control a Blocked Person
or any Person that is the target of sanctions imposed by the United Nations or
by the European Union, or (b) directly or indirectly to have any investment in
or engage in any dealing or transaction (including, without limitation, any
investment, dealing or transaction involving the proceeds of the Notes) with any
Person if such investment, dealing or transaction (i) would cause any holder to
be in violation of any laws or regulations administered by OFAC or any laws or
regulations referred to in Section 5.16, or (ii) is prohibited by or subject to
sanctions under any U.S. Economic Sanctions, or (c) to engage, nor shall any
Affiliate of either engage, in any activity that could subject such Person or
any holder to sanctions under CISADA or any similar law or regulation with
respect to Iran or any other country that is subject to U.S. Economic Sanctions.

SECTION 11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or

(b) the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or

(c) the Reporting Entity or the Company (if the Company is not the Reporting
Entity) defaults in the performance of or compliance with any term contained in
Section 10.2; or

(d) the Reporting Entity or the Company (if the Company is not the Reporting
Entity) defaults in the performance of or compliance with any term contained
herein (other than those referred to in paragraphs (a), (b) and (c) of this
Section 11) or in any Security

 

-38-



--------------------------------------------------------------------------------

Document and such default is not remedied within 30 days after the earlier of
(i) a Senior Financial Officer obtaining actual knowledge of such default and
(ii) the Company receiving written notice of such default from any holder of a
Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this paragraph (d) of Section 11); or

(e) any representation or warranty made in writing by or on behalf of the
Company (and, in connection with any Supplemental Closing, the Reporting Entity
if the Company is not the Reporting Entity) or by any officer of the Company
(and, in connection with any Supplemental Closing, the Reporting Entity if the
Company is not the Reporting Entity) ) in this Agreement or by a Guarantor in
its Affiliate Guaranty or in any writing furnished in connection with the
transactions contemplated hereby proves to have been false or incorrect in any
material respect on the date as of which made and the facts underlying such
representation or warranty shall not have been changed to make such
representation and warranty true and correct within 30 days after the earlier of
(i) a Responsible Officer obtaining actual knowledge of such default and
(ii) the Company receiving written notice of such default from any holder of a
Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this paragraph (e) of Section 11); or

(f) (i) the Reporting Entity or any Significant Restricted Subsidiary is in
default (as principal or as guarantor or other surety) in the payment of any
principal of or premium or make-whole amount or interest on any Debt that is
outstanding in an aggregate principal amount of at least the greater of
(A) $40,000,000 and (B) 5% of Consolidated Total Assets beyond any period of
grace provided with respect thereto, or (ii) the Reporting Entity or any
Significant Restricted Subsidiary is in default in the performance of or
compliance with any term of any evidence of any Debt in an aggregate outstanding
principal amount of at least the greater of (A) $40,000,000 and (B) 5% of
Consolidated Total Assets or of any mortgage, indenture or other agreement
relating thereto or any other condition exists, and as a consequence of such
default or condition such Debt has become, or has been declared (or one or more
Persons are entitled to declare such Debt to be), due and payable before its
stated maturity or before its regularly scheduled dates of payment without such
acceleration having been rescinded or annulled within any applicable grace
period; or

(g) the Reporting Entity or any Significant Restricted Subsidiary (i) is
generally not paying, or admits in writing its inability to pay, its debts as
they become due, (ii) files a petition for relief or reorganization or
arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction or has an involuntary proceeding or case filed
against it and the same shall continue undismissed for a period of 60 days from
commencement of such proceeding or case, (iii) makes an assignment for the
benefit of its creditors, (iv) consents to the appointment of a custodian,
receiver, trustee or other officer with similar powers with respect to it or
with respect to any substantial part of its property, (v) is adjudicated as
insolvent or to be liquidated, (vi) takes corporate action for the purpose of
any of the foregoing or (vii) any event occurs with respect to the Reporting

 

-39-



--------------------------------------------------------------------------------

Entity or any Significant Restricted Subsidiary which under the laws of any
jurisdiction is analogous to any of the events described in this Section 11(g),
provided that the applicable grace period, if any, which shall apply shall be
the one applicable to the relevant proceeding in such jurisdiction which most
closely corresponds to the proceeding described in this Section 11(g); or

(h) a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by the Reporting Entity or any of its Significant
Restricted Subsidiaries, a custodian, receiver, trustee or other officer with
similar powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company or any of its
Significant Restricted Subsidiaries, or any such petition shall be filed against
the Reporting Entity or any of its Significant Restricted Subsidiaries, and such
order, petition or other such relief remains in effect and shall not be
dismissed or stayed for a period of 60 consecutive days or any event occurs with
respect to the Reporting Entity or any Significant Restricted Subsidiary which
under the laws of any jurisdiction is analogous to any of the events described
in this Section 11(h), provided that the applicable grace period, if any, which
shall apply shall be the one applicable to the relevant proceeding in such
jurisdiction which most closely corresponds to the proceeding described in this
Section 11(h); or

(i) a final judgment or judgments for the payment of money aggregating in excess
of the greater of (A) $25,000,000 and (B) 2% of Consolidated Total
Assets(excluding for purposes of such determination such amount of any insurance
proceeds paid or to be paid by or on behalf of the Reporting Entity or any of
its Significant Restricted Subsidiaries in respect of such judgment or judgments
or unconditionally acknowledged in writing to be payable by the insurance
carrier that issued the related insurance policy) are rendered against one or
more of the Reporting Entity and its Significant Restricted Subsidiaries and
which judgments are not, within 60 days after entry thereof, bonded, discharged
or stayed pending appeal, or are not discharged within 60 days after the right
to appeal has expired; or

(j) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under Section 412 of
the Code, (ii) a notice of intent to terminate any Plan, other than a voluntary
termination, shall have been or is reasonably expected to be filed with the PBGC
or the PBGC shall have instituted proceedings under ERISA Section 4042 to
terminate or appoint a trustee to administer any Plan or the PBGC shall have
notified the Company or any ERISA Affiliate that a Plan may become a subject of
any such proceedings, (iii) the aggregate “amount of unfunded benefit
liabilities” (within the meaning of Section 4001(a)(18) of ERISA) under all
Plans, determined in accordance with Title IV of ERISA, shall exceed an amount
which would cause a Material Adverse Effect, (iv) the Reporting Entity or any
ERISA Affiliate shall have incurred or is reasonably expected to incur any
liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (v) the

 

-40-



--------------------------------------------------------------------------------

Reporting Entity or any ERISA Affiliate withdraws from any Multiemployer Plan,
or (vi) the Reporting Entity or any Restricted Subsidiary establishes or amends
any employee welfare benefit plan that provides post-employment welfare benefits
in a manner that would increase the liability of the Reporting Entity or any
Restricted Subsidiary thereunder; and any such event or events described in
clauses (i) through (vi) above, either individually or together with any other
such event or events, would reasonably be expected to have a Material Adverse
Effect (as used in this Section 11(j), the terms “employee benefit plan” and
“employee welfare benefit plan” shall have the respective meanings assigned to
such terms in Section 3 of ERISA); or

(k) for any reason whatsoever any Security Document ceases to be in full force
and effect including, without limitation, a determination by any Governmental
Authority that any Security Document is invalid, void or unenforceable or the
Reporting Entity or any Subsidiary which is a party to any Security Document
shall contest or deny in writing the enforceability of any of its obligations
under any Security Document to which it is a party (but excluding any Security
Document which ceases to be in full force and effect in accordance with and by
reason of the express provisions of Section 2.2(e)).

Notwithstanding anything in this Agreement to the contrary, for a period
commencing on the Synergy Closing Date and ending on the date falling 120 days
after the Synergy Closing Date (the “Clean-up Date”), notwithstanding any other
provision of this Agreement or the Affiliate Guaranty, any breach of covenant or
other default which arises with respect to Synergy Health plc and its
Subsidiaries will be deemed not to be a breach of covenant or an Event of
Default, as the case may be, if:

(i) it is capable of remedy and reasonable steps are being taken to remedy it;

(ii) the circumstances giving rise to it have not been procured or authorized by
the Company knowingly in breach of this Agreement;

(iii) it is not reasonably likely to have a material adverse effect on the
Reporting Entity and its Subsidiaries, on a consolidated basis; and

(iv) it is not a breach of Section 9.7.

If the relevant circumstances are continuing on or after the Clean-up Date,
there shall be a breach of covenant or Event of Default, as the case may be,
notwithstanding the above.

SECTION 12. REMEDIES ON DEFAULT, ETC.

Section 12.1. Acceleration. (a) If an Event of Default with respect to the
Reporting Entity or the Company (if the Company is not the Reporting Entity)
described in paragraph (g) or (h) of Section 11 (other than an Event of Default
described in clause (i) of paragraph (g) or described in clause (vi) of
paragraph (g) by virtue of the fact that such clause encompasses clause (i) of
paragraph (g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.

 

-41-



--------------------------------------------------------------------------------

(b) If any other Event of Default has occurred and is continuing, any holder or
holders of more than 51% in principal amount of a Series of the Notes at the
time outstanding may at any time at its or their option, by notice or notices to
the Company, declare all of the Notes of such Series then outstanding to be
immediately due and payable.

(c) If any Event of Default described in paragraph (a) or (b) of Section 11 has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.

Upon any Note becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Note will forthwith mature and the entire
unpaid principal amount of such Note, plus (i) all accrued and unpaid interest
thereon and (ii) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for), and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

Section 12.2. Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein, in any
Note or in any Security Document, or for an injunction against a violation of
any of the terms hereof or thereof, or in aid of the exercise of any power
granted hereby or thereby or by law or otherwise.

Section 12.3. Rescission. At any time after any Series of Notes have been
declared due and payable pursuant to clause (b) or (c) of Section 12.1, the
holders of not less than 51% in principal amount of each such Series of the
Notes, by written notice to the Company, may rescind and annul any such
declaration and its consequences if (a) the Company has paid all overdue
interest on the Notes, all principal of and Make-Whole Amount, if any, on any
Notes that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and Make-Whole Amount,
if any, and (to the extent permitted by applicable law) any overdue interest in
respect of the Notes, at the Default Rate, (b) all Events of Default and
Defaults, other than non-payment of amounts that have become due solely by
reason of such declaration, have been cured or have been waived pursuant to
Section 17, and (c) no judgment or decree has been entered for the payment of
any monies due pursuant hereto or to the Notes. No rescission and annulment
under this Section 12.3 will extend to or affect any subsequent Event of Default
or Default or impair any right consequent thereon.

 

-42-



--------------------------------------------------------------------------------

Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, by any Note or by any Security Document upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise. Without limiting the obligations of the Company under Section 15, the
Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements.

SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1. Registration of Notes. The Company shall keep at its principal
executive office a register for the registration of and registration of
transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

Section 13.2. Transfer and Exchange of Notes. Subject to compliance with
applicable law, upon surrender of any Note at the principal executive office of
the Company for registration of transfer or exchange (and in the case of a
surrender for registration of transfer, duly endorsed or accompanied by a
written instrument of transfer duly executed by the registered holder of such
Note or its attorney duly authorized in writing and accompanied by the address
for notices of each transferee of such Note or part thereof), the Company shall
execute and deliver, at the Company’s expense (except as provided below), one or
more new Notes (as requested by the holder thereof) of the same Series (and of
the same tranche if such Series has separate tranches) in exchange therefor, in
an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Exhibit 1-A-1,
Exhibit 1-A-2, Exhibit 1-B-1, Exhibit 1-B-2, Exhibit 1-C-1, Exhibit 1-C-2 or
Exhibit 1.5, as the case may be. Each such new Note shall be dated and bear
interest from the date to which interest shall have been paid on the surrendered
Note or dated the date of the surrendered Note if no interest shall have been
paid thereon. The Company may require payment of a sum sufficient to cover any
stamp tax or governmental charge imposed in respect of any such transfer of
Notes. Notes shall not be transferred in denominations of less than $200,000;
provided that if necessary to enable the registration of transfer by a holder of
its entire holding of Notes, one Note may be in a denomination of less than
$200,000. Any transferee, by its acceptance of a Note registered in its name (or
the name of its nominee), shall be deemed to have made the representations set
forth in Section 6.1 and Section 6.2.

Section 13.3. Replacement of Notes. Upon receipt by the Company of evidence
reasonably satisfactory to it of the ownership of and the loss, theft,
destruction or mutilation of any Note (which evidence shall be, in the case of
an Institutional Investor, notice from such Institutional Investor of such
ownership and such loss, theft, destruction or mutilation), and

 

-43-



--------------------------------------------------------------------------------

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, a Noteholder or another holder of a Note with a minimum net worth of at
least $50,000,000, such Person’s own unsecured agreement of indemnity shall be
deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

the Company at its own expense shall execute and deliver, in lieu thereof, a new
Note of the same Series (and of the same tranche if such Series has separate
tranches), dated and bearing interest from the date to which interest shall have
been paid on such lost, stolen, destroyed or mutilated Note or dated the date of
such lost, stolen, destroyed or mutilated Note if no interest shall have been
paid thereon.

SECTION 14. PAYMENTS ON NOTES.

Section 14.1. Place of Payment. Subject to Section 14.2, payments of principal,
Make-Whole Amount, if any, and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of Bank of New York
in such jurisdiction. The Company may at any time, by notice to each holder of a
Note, change the place of payment of the Notes so long as such place of payment
shall be either the principal office of the Company in such jurisdiction or the
principal office of a bank or trust company in such jurisdiction.

Section 14.2. Home Office Payment. So long as you or your nominee shall be the
holder of any Note, and notwithstanding anything contained in Section 14.1 or in
such Note to the contrary, the Company will pay all sums becoming due on such
Note for principal, Make-Whole Amount, if any, and interest by the method and at
the address specified for such purpose below your name in Schedule A or in a
Supplemental Note Purchase Agreement, as the case may be, or by such other
method or at such other address as you shall have from time to time specified to
the Company in writing for such purpose, without the presentation or surrender
of such Note or the making of any notation thereon, except that upon written
request of the Company made concurrently with or reasonably promptly after
payment or prepayment in full of any Note, you shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 14.1. Prior to any sale or other disposition
of any Note held by you or your nominee you will, at your election, either
endorse thereon the amount of principal paid thereon and the last date to which
interest has been paid thereon or surrender such Note to the Company in exchange
for a new Note or Notes of the same Series and tranche pursuant to Section 13.2.
The Company will afford the benefits of this Section 14.2 to any Institutional
Investor that is the direct or indirect transferee of any Note purchased by you
under this Agreement and that has made the same agreement relating to such Note
as you have made in this Section 14.2.

 

-44-



--------------------------------------------------------------------------------

SECTION 15. EXPENSES, ETC.

Section 15.1. Transaction Expenses. (a) Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required, local or other counsel) incurred by each holder of a Note in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of this Agreement (and/or any Supplemental Note
Purchase Agreement), the Notes or any Security Document (whether or not such
amendment, waiver or consent becomes effective), including, without limitation:
(a) the costs and expenses incurred in enforcing or defending (or determining
whether or how to enforce or defend) any rights under this Agreement (and/or any
Supplemental Note Purchase Agreement), the Notes or any Security Document or in
responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Agreement (and/or any Supplemental Note
Purchase Agreement), the Notes or any Security Document or by reason of being a
holder of any Note, and (b) the costs and expenses, including financial
advisors’ fees, incurred in connection with the insolvency or bankruptcy of the
Reporting Entity or any Subsidiary or in connection with any work-out or
restructuring of the transactions contemplated hereby (and/or any Supplemental
Note Purchase Agreement), by the Notes or by any Security Document. Without
limiting the generality of the foregoing, the Company shall pay all fees,
charges and disbursement of special counsel referred to in Section 4.4(b)
incurred in connection with the Closing within ten (10) days after receipt by
the Company of such special counsel’s invoice therefor. The Company will pay,
and will save you and each other holder of a Note harmless from, all claims in
respect of any fees, costs or expenses, if any, of brokers and finders (other
than those retained by you).

(b) Without limiting the foregoing, the Company agrees to pay all fees of the
Collateral Agent in connection with the preparation, execution and delivery of
any Collateral Document and the transactions contemplated thereby, including but
not limited to reasonable attorney’s fees; to pay to the Collateral Agent from
time to time reasonable compensation for all services rendered by it under any
Collateral Document; to indemnify the Collateral Agent for, and to hold it
harmless against, any loss, liability or expense incurred without gross
negligence or willful misconduct on its part, arising out of or in connection
with the acceptance or administration of any Collateral Document, including, but
not limited to, the costs and expenses of defending itself against any claim or
liability in connection with the exercise or performance of any of its powers or
duties thereunder.

Section 15.2. Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement (and/or any Supplemental Note Purchase
Agreement), the Notes or any Security Document and the termination of this
Agreement (and/or any Supplemental Note Purchase Agreement).

SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement (including any Supplemental Note Purchase
Agreement) and the Notes, the purchase or transfer by you of any Note or portion
thereof or interest therein and the payment

 

-45-



--------------------------------------------------------------------------------

of any Note, and may be relied upon by any subsequent holder of a Note,
regardless of any investigation made at any time by or on behalf of you or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement and any
Supplemental Note Purchase Agreement and the Notes embody the entire agreement
and understanding between you and the Company and supersede all prior agreements
and understandings relating to the subject matter hereof.

SECTION 17. AMENDMENT AND WAIVER.

Section 17.1. Requirements. (a) This Agreement (and/or any Supplemental Note
Purchase Agreement) and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Company and the Required
Holders, except that (a) no amendment or waiver of any of the provisions of
Section 1, 2.1, 2.3, 3, 4, 5 (subject to permitted amendments or supplements
pursuant to Supplemental Note Purchase Agreements in respect to Notes issued
thereunder), 6 or 21 hereof, or any defined term (as it is used therein), will
be effective as to you unless consented to by you in writing, and (b) no such
amendment or waiver may, without the written consent of the holder of each Note
at the time outstanding affected thereby, (i) subject to the provisions of
Section 12 relating to acceleration or rescission, change the amount, time or
allocation of any prepayment or payment of principal of, or reduce the rate or
change the time of payment or method of computation of interest or of the
Make-Whole Amount on, the Notes, (ii) change the percentage of the principal
amount of the Notes the holders of which are required to consent to any such
amendment or waiver, or (iii) amend any of Section 8, 11(a), 11(b), 12, 17 or
20. As used herein and in the Notes, the term “this Agreement” and references
thereto shall mean this Agreement as it may from time to time be amended or
supplemented and, without limiting the generality of the foregoing, shall
include all Supplemental Note Purchase Agreements.

(b) Any Collateral Document may be amended in the manner prescribed in such
document, and the Affiliate Guaranties may be amended in the manner prescribed
in such documents, and all amendments to any Security Document obtained in
conformity with such requirements shall bind all holders of the Notes.

Section 17.2. Solicitation of Holders of Notes.

(a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount, Series or tranche of Notes then owned by it) with
sufficient information, sufficiently far in advance of the date a decision is
required, to enable such holder to make an informed and considered decision with
respect to any proposed amendment, waiver or consent in respect of any of the
provisions hereof or of the Notes or of any of the Security Documents. The
Company will deliver executed or true and correct copies of each amendment,
waiver or consent effected pursuant to the provisions of this Section 17 or of
any of the Security Documents to each holder of outstanding Notes promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite holders of Notes.

 

-46-



--------------------------------------------------------------------------------

(b) Payment. Neither the Reporting Entity nor the Company will directly or
indirectly pay or cause to be paid any remuneration, whether by way of
supplemental or additional interest, fee or otherwise or issue any Guaranty, or
grant any security, to any holder of any Series or tranche of Notes as
consideration for or as an inducement to the entering into by any holder of
Notes of any waiver or amendment of any of the terms and provisions hereof or of
any Note or any Security Document unless such remuneration is concurrently paid,
or Guaranty or security is concurrently granted, on the same terms, ratably to
each of the holders of each Series and tranche of the Notes then outstanding
even if such holder did not consent to such waiver or amendment.

(c) Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 17 by the holder of any Note that has transferred or has agreed to
transfer such Note to the Company, any Subsidiary or any Affiliate of the
Company and has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely
as to such holder, and any amendments effected or waivers granted or to be
effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such transferring holder.

Section 17.3. Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of each Series and
tranche of Notes and is binding upon them and upon each future holder of any
Note of any Series and tranche and upon the Company without regard to whether
such Note has been marked to indicate such amendment or waiver. No such
amendment or waiver will extend to or affect any obligation, covenant,
agreement, Default or Event of Default not expressly amended or waived or impair
any right consequent thereon. No course of dealing between the Company and the
holder of any Note of any Series or tranche of Notes nor any delay in exercising
any rights hereunder or under any Note shall operate as a waiver of any rights
of any holder of each Series and tranche of such Note.

Section 17.4. Notes Held by Company, Etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement, the Notes or any Security Document,
or have directed the taking of any action provided herein or in the Notes or any
Security Document to be taken upon the direction of the holders of a specified
percentage of the aggregate principal amount of Notes then outstanding, Notes
directly or indirectly owned by the Company or any of its Affiliates shall be
deemed not to be outstanding.

SECTION 18. NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) electronically (including by telefacsimile if the sender on the same
day sends a confirming copy of such notice by a recognized overnight delivery
service (charges prepaid) or by e-mail) , or (b) by registered or certified mail
with return receipt requested (postage prepaid), or (c) by a recognized
overnight delivery service (with charges prepaid). Any such notice must be sent:

 

-47-



--------------------------------------------------------------------------------

(i) if to you or your nominee, to you or it at the address specified for such
communications in Schedule A or in a Supplemental Note Purchase Agreement, or at
such other address as you or it shall have specified to the Company in writing,

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or

(iii) if to the Company or the Reporting Entity, to the Company at its address
set forth at the beginning hereof to the attention of Corporate Treasurer, or at
such other address as the Company shall have specified to the holder of each
Note in writing.

Notices under this Section 18 will be deemed given only when actually received.
Notices and other communications sent electronically shall be deemed received on
the day such notices or other communications are sent unless such notice or
other communication is not sent during the normal business hours of the
recipient, in which case such notice or communication shall be deemed to have
been sent at the opening of business on the next business day.

SECTION 19. REPRODUCTION OF DOCUMENTS.

This Agreement (including any Supplemental Note Purchase Agreement and any
Security Document) and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by you at the Closing (except the Notes
themselves), and (c) financial statements, certificates and other information
previously or hereafter furnished to you, may be reproduced by you by any
photographic, photostatic, microfilm, microcard, miniature photographic or other
similar process and you may destroy any original document so reproduced. The
Company agrees and stipulates for itself and on behalf of the Reporting Entity
that, to the extent permitted by applicable law, any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made by you in the regular course of business) and any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

SECTION 20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to you by or on behalf of the Reporting Entity or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is confidential and/or proprietary in nature and
that was clearly marked or labeled or otherwise adequately identified in writing
(or verbally in the case of oral communication) when received by you as being
confidential information of the Reporting Entity or such Subsidiary; provided
that such term does not include information that (a) was publicly known or
otherwise known to you prior to the time of such disclosure, (b) subsequently
becomes publicly known through no act or omission by you or any Person acting on
your behalf, (c) otherwise becomes known to you other than through disclosure

 

-48-



--------------------------------------------------------------------------------

by the Reporting Entity or any Subsidiary or any other holder of any Note,
(d) constitutes financial statements delivered to you under Section 7.1 that are
otherwise publicly available or (e) relates to the “tax treatment” or “tax
structure” of the transactions contemplated by this Agreement, as such terms are
defined in Section 1.6011-4 of the Treasury Department regulations issued under
the Code, and all materials of any kind that are provided to you relating to
such tax treatment or tax structure, except to the extent that disclosure of
such information is not permitted under any applicable securities laws, and
except with respect to any item that contains information concerning the tax
treatment or tax structure of a transaction as well as Confidential Information,
this clause (e) shall only apply to that portion of the item relating to tax
treatment or tax structure. You will maintain the confidentiality of such
Confidential Information in accordance with reasonable procedures adopted by you
in good faith to protect confidential information of third parties delivered to
you; provided that you may deliver or disclose Confidential Information to
(i) your directors, trustees, officers, employees, agents, attorneys and
Affiliates (which Affiliates have agreed to hold confidential the confidential
information) (to the extent such disclosure reasonably relates to the
administration of the investment represented by your Notes), (ii) your financial
advisors and other professional advisors who agree to hold confidential the
Confidential Information substantially in accordance with the terms of this
Section 20, (iii) any other holder of any Note, (iv) any Institutional Investor
to which you sell or offer to sell such Note or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by the provisions of this
Section 20, and such written agreement shall name the Company as a third party
beneficiary thereof), (v) any Person from which you offer to purchase any
security of the Reporting Entity (if such Person has agreed in writing prior to
its receipt of such Confidential Information to be bound by the provisions of
this Section 20), (vi) any federal or state regulatory authority having
jurisdiction over you to the extent required or requested, (vii) the National
Association of Insurance Commissioners or any similar organization, or any
nationally recognized rating agency that requires access to information about
your investment portfolio to the extent required or requested, or (viii) any
other Person to which such delivery or disclosure may be required (w) to effect
compliance with any law, rule, regulation or order applicable to you, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which you are a party or (z) if an Event of Default has occurred
and is continuing, to the extent you may reasonably determine such delivery and
disclosure to be necessary or appropriate in the enforcement or for the
protection of the rights and remedies under your Notes and this Agreement. Each
holder of a Note, by its acceptance of a Note, will be deemed to have agreed to
be bound by and to be entitled to the benefits of this Section 20 as though it
were a party to this Agreement. On reasonable request by the Company in
connection with the delivery to any holder of a Note of information required to
be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee or any
other holder that has previously delivered such confirmation), such holder will
enter into an agreement with the Company confirming in writing that it is bound
by the provisions of this Section 20.

SECTION 21. SUBSTITUTION OF PURCHASER.

You shall have the right to substitute any one of your Affiliates as the
purchaser of the Notes that you have agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both you and such
Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with

 

-49-



--------------------------------------------------------------------------------

respect to it of the representations set forth in Section 6. Upon receipt of
such notice, wherever the word “you” is used in this Agreement (other than in
this Section 21), such word shall be deemed to refer to such Affiliate in lieu
of you. In the event that such Affiliate is so substituted as a purchaser
hereunder and such Affiliate thereafter transfers to you all of the Notes then
held by such Affiliate, upon receipt by the Company of notice of such transfer,
wherever the word “you” is used in this Agreement (other than in this
Section 21), such word shall no longer be deemed to refer to such Affiliate, but
shall refer to you, and you shall have all the rights of an original holder of
the Notes under this Agreement.

SECTION 22. MISCELLANEOUS.

Section 22.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement (including any Supplemental Note Purchase Agreement)
by or on behalf of any of the parties hereto bind and inure to the benefit of
their respective successors and assigns (including, without limitation, any
subsequent holder of a Note) whether so expressed or not.

Section 22.2. Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding, any payment of principal of or
Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day.

Section 22.3. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 22.4. Construction. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such an express contrary provision) be deemed to excuse compliance with
any other covenant. Where any provision herein refers to action to be taken by
any Person, or which such Person is prohibited from taking, such provision shall
be applicable whether such action is taken directly or indirectly by such
Person.

Where the character or amount of any asset or liability or item of income or
expense is required to be determined or any consolidation or other accounting
computation is required to be made by the Reporting Entity for the purposes of
this Agreement, the same shall be done by the Reporting Entity in accordance
with GAAP, to the extent applicable, except where such principles are
inconsistent with the requirements of this Agreement.

For purposes of determining compliance with this Agreement (including, without
limitation, Section 9, Section 10 and the definition of “Debt”), any election by
the Reporting Entity or any Restricted Subsidiary to measure any financial
liability using fair value (as permitted by Financial Accounting Standards Board
Accounting Standards Codification Topic No. 825-10-25 – Fair Value Option,
International Accounting Standard 39 – Financial Instruments: Recognition and
Measurement or any similar accounting standard) shall be disregarded and such
determination shall be made as if such election had not been made.

 

-50-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if there is a change in GAAP after the date of
this Agreement, the result of which is to cause the Reporting Entity to be in
default in respect of any covenant contained in Section 10, then such default
shall be stayed and no Default or Event of Default shall occur hereunder. The
Reporting Entity shall then, in consultation with its independent accountants,
negotiate in good faith with the holders of Notes for a period of 60 days to
make any necessary adjustments to such covenant or any component of financial
computations used to calculate such covenant to provide the holders of the Notes
with substantially the same protection as such covenant provided prior to the
relevant change in GAAP. In the event that no agreement is reached by the end of
such 60-day negotiation period, then, at the Reporting Entity’s election, the
Reporting Entity’s compliance with such covenant shall be determined on the
basis of GAAP in effect immediately prior to such change and each subsequent set
of financial statements delivered to holders of Notes pursuant to Section 7.1(a)
or (b) shall include detailed reconciliations reasonably satisfactory to the
Required Holders as to the effect of such change in GAAP.

Section 22.5. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 22.6. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York, excluding choice-of-law principles of the law of such
State that would require the application of the laws of a jurisdiction other
than such State.

Section 22.7. Submission to Jurisdiction; Waiver of Jury Trial. (a) The
Reporting Entity and the Company hereby irrevocably submits and consents to the
jurisdiction of the federal court located within the County of New York, State
of New York (or if such court lacks jurisdiction, the State courts located
therein), and irrevocably agrees that all actions or proceedings relating to
this Agreement and the Notes may be litigated in such courts, and each of the
Reporting Entity and the Company waives any objection which it may have based on
improper venue or forum non conveniens to the conduct of any proceeding in any
such court and waives personal service of any and all process upon it, and
consents that all such service of process be made by delivery to it at the
address of such Person set forth in Section 18 above or to its agent referred to
below at such agent’s address set forth below (with a courtesy copy to the
Reporting Entity and the Company at the address set forth in Section 18) and
that service so made shall be deemed to be completed upon actual receipt.
Nothing contained in this section shall affect the right of any holder of Notes
to serve legal process in any other manner permitted by law or to bring any
action or proceeding in the courts of any jurisdiction against the Company or
the Reporting Entity or to enforce a judgment obtained in the courts of any
other jurisdiction.

(b) The parties hereto waive any right to have a jury participate in resolving
any dispute, whether sounding in contract, tort, or otherwise, between them
arising out of, connected with, related to or incidental to the relationship
established between them in connection with this

 

-51-



--------------------------------------------------------------------------------

Agreement and the Notes, any financing agreement, any loan party document or any
other instrument, document or agreement executed or delivered in connection
herewith or the transactions related hereto. The parties hereto hereby agree and
consent that any such claim, demand, action or cause of action shall be decided
by court trial without a jury and that any of them may file an original
counterpart or a copy of this Agreement with any court as written evidence of
the consent of the parties hereto to the waiver of their right to trial by jury.

SECTION 23. TAX INDEMNIFICATION; PAYMENT IN U.S. DOLLARS.

In the event, in accordance with Section 10.4, the entity which results from the
consolidation or merger described therein or the Person to whom the Company has
sold or otherwise disposed of all or substantially all of its assets is
organized under the laws of any jurisdiction other than any state of the United
States or the District of Columbia the following shall apply:

(a) Each payment by the Company (or applicable successor in accordance with
Section 10.4) shall be made, under all circumstances, without setoff,
counterclaim or reduction for, and free from and clear of, and without deduction
for or because of, any and all present or future taxes, levies, imposts, duties,
fees, charges, deductions, withholding, restrictions or conditions of any nature
whatsoever (hereinafter called “Relevant Taxes”) imposed, levied, collected,
assessed, deducted or withheld by the government of any country or jurisdiction
(or any authority therein or thereof), other than the United States of America
or any political subdivision or authority therein or thereof, from or through
which payments hereunder or on or in respect of the Notes are actually made
(each a “Taxing Jurisdiction”), unless such imposition, levy, collection,
assessment, deduction, withholding or other restriction or condition is required
by law. If the Company is required by law to make any payment under this
Agreement or the Notes subject to such deduction, withholding or other
restriction or condition, then the Company shall forthwith (i) pay over to the
government or taxing authority imposing such tax the full amount required to be
deducted, withheld from or otherwise paid by the Company (including the full
amount required to be deducted or withheld from or otherwise paid by the Company
in respect of the Tax Indemnity Amounts (as defined below)); (ii) pay each
Holder such additional amounts (“Tax Indemnity Amounts”) as may be necessary in
order that the net amount of every payment made to each Holder, after provision
for payment of such Relevant Taxes (including any required deduction,
withholding or other payment of tax on or with respect to such Tax Indemnity
Amounts), shall be equal to the amount which such holder would have received had
there been no imposition, levy, collection, assessment, deduction, withholding
or other restriction or condition. Notwithstanding the foregoing provisions of
this Section 23(a), no such Tax Indemnity Amounts shall be payable for or on
account of any tax, assessment or other governmental charge that is imposed or
withheld by reason of the failure of the holder of a Note to complete, execute,
update and deliver to the Company any form or document to the extent applicable
to such holder that may be required by law or by reason of administration of
such law and which is reasonably requested in writing to be delivered by the
Company in order to enable the Company to make payments pursuant to this
Section 23(a) without deduction or withholding for taxes, assessments or
governmental charges, or with deduction or withholding of such lesser amount,
which form or document shall be delivered within one hundred twenty days of a
written request therefor

 

-52-



--------------------------------------------------------------------------------

by the Company. If in connection with the payment of any such Tax Indemnity
Amounts, any holder of a Note that is a United States person within the meaning
of the Code or a foreign person engaged in a trade or business within the United
States of America, incurs taxes imposed by the United States of America or any
political subdivision or taxing authority therein (“United States Taxes”) on
such Tax Indemnity Amounts, the Company shall pay to such holder such further
amount as will insure that the net expenditure of the holder for United States
Taxes due to receipt of such Tax Indemnity Amounts (after taking into account
any withholding, deduction, tax credit or tax benefit in respect of such further
amount or any Tax Indemnity Amount) is no greater than it would have been had no
Tax Indemnity Amounts been paid to the holder.

(b) Any payment made by the Company to any holder of a Note for the account of
any such holder in respect of any amount payable by the Company shall be made in
the lawful currency of the United States of America (“U.S. Dollars”). Any amount
received or recovered by such holder other than in U.S. Dollars (whether as a
result of, or of the enforcement of, a judgment or order of any court, or in the
liquidation or dissolution of the Company or otherwise) in respect of any such
sum expressed to be due hereunder or under the Notes shall constitute a
discharge of the Company only to the extent of the amount of U.S. Dollars which
such holder is able, in accordance with normal banking procedures, to purchase
with the amount so received or recovered in that other currency on the date of
the receipt or recovery (or, if it is not practicable to make that purchase on
such date, on the first date on which it is practicable to do so). If the amount
of U.S. Dollars so purchased is less than the amount of U.S. Dollars expressed
to be due hereunder or under the Notes, the Company agrees as a separate and
independent obligation from the other obligations herein, notwithstanding any
such judgment, to indemnify the holder against the loss. If the amount of
U.S. Dollars so purchased exceeds the amount of U.S. Dollars expressed to be due
hereunder or under the Notes, then such holder agrees to remit such excess to
the Company.

*    *    *    *    *    *

 

-53-



--------------------------------------------------------------------------------

INFORMATION RELATING TO NOTEHOLDERS

 

NAME AND ADDRESS OF PURCHASER

   SERIES AND TRANCHE
OF NOTE(s)    PRINCIPAL AMOUNT OF
NOTES TO BE
EXCHANGED   [NAME OF INITIAL PURCHASER]       $                    

(1)

   All payments by wire transfer of immediately available funds to:         
with sufficient information to identify the source and application of such
funds.      

(2)

   All notices of payments and written confirmations of such wire transfers:   
  

(3)

   All other communications:      

 

SCHEDULE A

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Reporting
Entity.

“Affiliate Guaranty” is defined in Section 2.2(a) and shall include any Guaranty
delivered pursuant to Section 9.7.

“Agent” means JPMorgan Chase Bank, N.A., as Agent under the Bank Credit
Agreement and any successor or other agent serving in a similar capacity.

“Agreement” is defined in Section 1.2.

“Amended Notes” is defined in Section 1.2.

“Anti-Corruption Laws” is defined in Section 5.16(d)(1).

“Anti-Money Laundering Laws” is defined in Section 5.16(c).

“Bank Credit Agreement” means that certain Credit Agreement effective as of
[    ] among the Company, the Agent and the other parties thereto, as from time
to time supplemented, amended, modified, extended, renewed, refinanced or
replaced.

“Banks” means the lending institutions party to the Bank Credit Agreement.

“Blocked Person” is defined in Section 5.16(a).

“Borrowed Debt” means any Debt for borrowed money, including loans, hybrid
securities, debt convertible into Equity Interests and any Debt represented by
notes, bonds, debentures or other similar evidences of Debt for borrowed money.

“Bridge Facility” means that certain 364-Day Bridge Credit Agreement, dated as
of October 13, 2014, among Solar US Parent Co., as Borrower, STERIS Corporation,
as a Guarantor, various financial institutions as Lenders, and Bank of America,
N.A., as Administrative Agent, as from time to time supplemented, amended,
modified or extended.

 

SCHEDULE B

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York or Cleveland, Ohio are required or
authorized to be closed.

“Capital Lease” means, at any time, a lease with respect to which the Lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“Cash Equivalents” means (a) marketable direct obligations with maturities of
one year or less from the date of acquisition, issued by or fully guaranteed or
insured by (i) the United States Government or any agency or instrumentality
thereof or (ii) any member state of the European Union; (b) marketable general
obligations issued or fully guaranteed by any state, commonwealth or territory
of the United States of America or any political subdivision, agency or taxing
authority of any such state, commonwealth or territory or any public
instrumentality thereof or any other foreign government or any agency or
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, which are rated at least A- by S&P or
A-1 by Moody’s; (c) marketable direct obligations with maturities of one year or
less from the date of acquisition, issued by an issuer rated at least A-/A-1 by
S&P or A3/P-1 by Moody’s; or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of investments, and, in either case, maturing within one year
from the date of acquisition; (d) certificates of deposit, time deposits,
eurodollar time deposits, overnight bank deposits, notes, debt securities,
bankers’ acceptances and repurchase agreements, in each case having maturities
of one year or less from the date of acquisition, issued, and money market
deposit accounts issued or offered, by any Lender or by any commercial bank
organized under the laws of the United States of America or any state thereof or
foreign commercial bank of recognized standing having combined capital and
surplus of not less than $100,000,000 or any bank (or the parent company of any
such bank) whose short-term commercial paper rating from S&P is at least A-1 or
from Moody’s is at least P-2 or an equivalent rating from another rating agency;
(e) commercial paper of an issuer rated at least A-1 by S&P or P-1 by Moody’s,
or carrying an equivalent rating by a nationally recognized rating agency, if
both of the two named rating agencies cease publishing ratings of investments,
and, in either case, maturing within one year from the date of acquisition;
(f) repurchase obligations of any Lender or of any commercial bank satisfying
the requirements of clause (d) of this definition, having a term of not more
than 30 days, with respect to notes or other securities described in clause
(a) of this definition; (g) any notes or other debt securities or instruments
issued by any Person, (i) the payment and performance of which is premised upon
(A) securities issued by any state, commonwealth or territory of the United
States of America or any political subdivision or taxing authority of such
state, commonwealth or territory or any public instrumentality or agency thereof
or any foreign government or (B) loans originated or acquired by any other
Person pursuant to a plan or program established by any Governmental Authority
that requires the payment of not less than 95% of the outstanding principal
amount of such loans to be guaranteed by (1) a specified Governmental Authority
or (2) any other Person (provided that all or substantially all of such
guarantee payments made by such Person are contractually required to be
reimbursed by any other Governmental Authority), (ii) that are rated at least
AAA by S&P and Aaa by Moody’s and (iii) which are disposed of by the

 

B-2



--------------------------------------------------------------------------------

Reporting Entity or any member of the Consolidated Group within one year after
the date of acquisition thereof; (h) shares of money market, mutual or similar
funds that (i) invest in assets satisfying the requirements of clauses
(a) through (g) (or any of such clauses) of this definition, and (ii) have
portfolio assets of at least $1,000,000,000; and (i) any other investment which
constitutes a “cash equivalent” under GAAP as in effect from time to time.

“Change in Control” means (i) an event or series of events by which any person
or “group” (within the meaning of Sections 13(d) and 14(d)(2) of the Exchange
Act) (such person or persons hereinafter referred to as an “Acquiring Person”)
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of more than 50% of the voting power of the then
outstanding Voting Stock of the Reporting Entity or (ii) during any period of up
to 24 consecutive months, commencing after the date of this Agreement, a
majority of the members of the board of directors of the Reporting Entity shall
not be Continuing Directors; provided that, notwithstanding the foregoing, a
“Change in Control” shall not be deemed to have occurred if the Reporting Entity
(or the Acquiring Person if either (x) the Reporting Entity is no longer in
existence or (y) the Acquiring Person has acquired all or substantially all of
the assets or stock thereof, and, in either case, such Acquiring Person has
assumed the obligations of the Reporting Entity under the Notes) shall have an
Investment Grade Rating immediately following such Acquiring Person becoming the
“beneficial owner” or consummating such acquisition.

“CISADA” is defined in Section 5.16.

“Clean-Up Date” is defined in Section 11.

“Closing Date” is defined in Section 4.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Collateral Agent” is defined in Section 2.2(b).

“Collateral Documents” is defined in Section 2.2(b).

“Company” is defined in the introductory paragraph to this Agreement and shall
include any permitted successor thereto.

“Company Merger” means the indirect or direct acquisition of all of the
outstanding capital stock of the Company by New STERIS Limited pursuant to that
certain Agreement and Plan of Merger, dated as of October 13, 2014, by and among
the Company and other parties thereto, as amended, amended and restated or
replaced.

“Confidential Information” is defined in Section 20.

“Consolidated” means the resultant consolidation of the financial statements of
the Company and its Restricted Subsidiaries in accordance with GAAP, including
principles of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Schedule 5.5 hereof.

 

B-3



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any fiscal period, the Consolidated net income
of the Consolidated Group for such period determined in accordance with GAAP
plus the following, to the extent deducted in calculating such Consolidated net
income: (a) Consolidated Interest Expense, (b) the provision for Federal, state,
local and foreign taxes based on income, profits, revenue, business activities,
capital or similar measures payable by the Reporting Entity and its Subsidiaries
in each case, as set forth on the financial statements of the Consolidated
Group, (c) depreciation (including depletion) and amortization expense, (d) any
extraordinary or unusual charges, expenses or losses, (e) net after-tax losses
(including all fees and expenses or charges relating thereto) on sales of assets
outside of the ordinary course of business and net after-tax losses from
discontinued operations, (f) any net after-tax losses (including all fees and
expenses or charges relating thereto) on the retirement of debt, (g) any other
non-recurring or non-cash charges, expenses or losses (including charges, fees
and expenses incurred in connection with the Transactions); provided that for
any period of four consecutive fiscal quarters non-recurring cash expenses added
back pursuant to this clause (g) (other than those in connection with the
Transactions or any acquisition) shall not exceed the greater of (x) $50,000,000
and (y) 10% of Consolidated EBITDA (before giving effect to such non-recurring
cash add back) for the applicable four quarter period, (h) minority interest
expense, and (i) non-cash stock option expenses, non-cash equity-based
compensation and/or non-cash expenses related to stock-based compensation, and
minus, to the extent included in calculating such Consolidated net income for
such period, the sum of (i) any extraordinary or unusual income or gains,
(ii) net after-tax gains (less all fees and expenses or charges relating
thereto) on the sales of assets outside of the ordinary course of business and
net after-tax gains from discontinued operations (without duplication of any
amounts added back in clause (b) of this definition), (iii) any net after-tax
gains (less all fees and expenses or charges relating thereto) on the retirement
of debt, (iv) any other nonrecurring or non-cash income and (v) minority
interest income, all as determined on a Consolidated basis. Consolidated EBITDA
will be calculated on a pro forma basis as if the Transactions and any related
incurrence or repayment of Debt by the Reporting Entity or any of its
Subsidiaries had occurred on the first day of the relevant period, but shall not
take into account any cost savings projected to be realized as a result of such
acquisition or disposition other than cost savings permitted to be included
under Regulation S-X of the Securities and Exchange Commission. In addition, in
the event that the Reporting Entity or any of its Subsidiaries acquired or
disposed of any Person, business unit or line of business or made any investment
during the relevant period, Consolidated EBITDA will be determined giving pro
forma effect to such acquisition, disposition or investment as if such
acquisition, disposition or investment and any related incurrence or repayment
of Debt had occurred on the first day of the relevant period, but shall not take
into account any cost savings projected to be realized as a result of such
acquisition or disposition other than cost savings permitted to be included
under Regulation S-X of the Securities and Exchange Commission; provided that if
appropriate financial items to calculate Consolidated EBITDA on a pro forma
basis for an acquisition or investment are unavailable or were not prepared in
accordance with GAAP, then the Reporting Entity may elect not to include such
financial items relating to such acquisition or investment if the amount of
Consolidated EBITDA attributable to such acquisition or investment as reasonably
determined in good faith by the Reporting Entity is greater than or equal to $0
or is less negative than negative $25,000,000.

 

B-4



--------------------------------------------------------------------------------

“Consolidated Group” means the Reporting Entity and its Restricted Subsidiaries.

“Consolidated Interest Expense” means, for any fiscal period, the total interest
expense of the Consolidated Group on a Consolidated basis determined in
accordance with GAAP, including the imputed interest component of capitalized
lease obligations during such period, and all commissions, discounts and other
fees and charges owed with respect to letters of credit, if any, and net costs
under Hedge Agreements relating to interest rates; provided that if the
Reporting Entity or any of its Subsidiaries acquired or disposed of any Person
or line of business during the relevant period (including for the avoidance of
doubt the Transactions and the Synergy Acquisition), Consolidated Interest
Expense will be determined giving pro forma effect to any incurrence or
repayment of Debt related to such acquisition or disposition as if such
incurrence or repayment of Debt had occurred on the first day of the relevant
period.

“Consolidated Total Assets” means, as of any date of determination, the net book
value of all assets at such date as reflected on the Consolidated balance sheet
of the Reporting Entity most recently delivered pursuant to Section 7.1(a) or
Section 7.1(b).

“Consolidated Total Debt” means, as of any date of determination, the aggregate
amount of Borrowed Debt of the Consolidated Group determined on a Consolidated
basis as of such date.

“Continuing Director” means, for any period, an individual who is a member of
the board of directors of the Reporting Entity on the first day of such period
or whose election to the board of directors of the Reporting Entity is approved
by a majority of the other Continuing Directors.

“Control Event” means the execution by the Company of a definitive written
agreement which, when fully performed by the parties thereto, would result in a
Change in Control.

“Controlled Entity” means (i) any of the Subsidiaries of the Reporting Entity
and any of their or the Reporting Entity’s respective Controlled Affiliates and
(ii) if the Reporting Entity has a parent company, such parent company and its
Controlled Affiliates. As used in this definition, “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

“Covenant Material Adverse Effect” means a material adverse effect on (a) the
financial condition or results of operations of the Reporting Entity and its
Subsidiaries, taken as a whole, (b) the rights and remedies of any Noteholder
under this Agreement, taken as a whole, or (c) the ability of the Company and
the Guarantors, taken as a whole, to perform their payment obligations under
this Agreement.

“Creditors” means the Agent, the Banks, the holders of the Notes and any other
Persons who are lenders under a Material Credit Facility.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business),

 

B-5



--------------------------------------------------------------------------------

(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all obligations of such Person as
lessee under leases that have been or should be, in accordance with GAAP,
recorded as Capital Leases, (f) all obligations, contingent or otherwise, of
such Person in respect of acceptances, letters of credit or similar extensions
of credit, (g) all obligations of such Person in respect of Hedge Agreements,
(h) all Debt of others referred to in clauses (a) through (g) above or clause
(i) below directly guaranteed in any manner by such Person, or the payment of
which is otherwise provided for by such Person, and (i) all Debt referred to in
clauses (a) through (h) above secured by (or for which the holder of such Debt
has an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Debt.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default that has not been waived by the Required Holders.

“Default Rate” means that rate of interest that is 2% per annum above the rate
of interest stated in clause (a) of the first paragraph of the Notes as such
rate of interest may be modified in accordance with the second paragraph of the
Notes.

“Disinterested Director” means, with respect to any Person and transaction, a
member of the board of directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Dispositions” is defined in Section 10.5.

“Eligible Purchasers” means any Noteholder and additional Institutional
Investors; provided that the aggregate number of Eligible Purchasers shall not
at any time exceed a number which, if exceeded, would result in the loss of the
exemption in respect of any Series of Notes from the registration requirements
of the Securities Act.

“English GAAP” means generally accepted accounting principles (including
International Financial Reporting Standards, as applicable) as in effect from
time to time in England and Wales.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

B-6



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Reporting Entity under
Section 414 of the Code.

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Existing Note Purchase Agreement” is defined in Section 1.1.

“Existing STERIS Credit Agreement” is defined in Section 5.15.

“Existing Synergy Credit Agreement” means the Multicurrency Revolving Credit
Agreement, dated as of July 26, 2011, among Synergy Health plc, the other
borrowers party thereto, the other guarantors party thereto, the lenders from
time to time party thereto, and Barclays Bank Plc, as administrative agent.

“Existing Synergy Notes” means notes issued by Synergy Health plc pursuant to
that certain Note Purchase Agreement and Private Shelf Facility, dated as of
September 13, 2012, by and among Synergy Health plc and the purchasers named
therein.

“First Amendment” is defined in Section 1.1.

“Foreign Guarantor” means any Guarantor that is not organized under the laws of
the United States or any jurisdiction within the United States.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America, which shall include the official
interpretations thereof by the Financial Accounting Standards Board applied on a
consistent basis with past accounting practices and procedures of the Company.

“Governmental Authority” means:

(a) the government of

(i) the United States of America or any State or other political subdivision
thereof, or

(ii) any jurisdiction in which the Company or any Subsidiary conducts all or any
part of its business, or which asserts jurisdiction over any properties of the
Company or any Subsidiary, or

 

B-7



--------------------------------------------------------------------------------

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Governmental Obligations” means securities that are (i) direct obligations of
the United States for the payment of which its full faith and credit is pledged
or (ii) obligations of a Person controlled or supervised by and acting as an
agency or instrumentality of the United States, the payment of which is
unconditionally guaranteed as a full faith and credit obligation by the United
States that, in either case, are not callable or redeemable at the option of the
issuer thereof, and shall also include a depositary receipt issued by a bank (as
defined in Section 3(a)(2) of the Securities Act of 1933, as amended) as
custodian with respect to any such Governmental Obligation or a specific payment
of principal of or interest on any such Governmental Obligation held by such
custodian for the account of the holder of such depositary receipt; provided,
however, that (except as required by law) such custodian is not authorized to
make any deduction from the amount payable to the holder of such depositary
receipt from any amount received by the custodian in respect of the Governmental
Obligation or the specific payment of principal of or interest on the
Governmental Obligation evidenced by such depositary receipt.

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization.

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

(a) to purchase such indebtedness or obligation or any property constituting
security therefor;

(b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such indebtedness or obligation of the ability
of any other Person to make payment of the indebtedness or obligation; or

(d) otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

 

B-8



--------------------------------------------------------------------------------

“Guarantors” is defined in Section 2.2(a) and shall include any Affiliate which
has complied with the requirements of Section 9.7.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts, forward contracts and other similar agreements.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.

“INHAM Exemption” is defined in Section 6.2(e).

“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of a Note holding more than 5% of the aggregate principal amount of the
Notes then outstanding, and (c) any bank, trust company, savings and loan
association or other financial institution, any pension plan, any investment
company, any insurance company, any broker or dealer, or any other similar
financial institution or entity, regardless of legal form.

“Investment Grade Rating” means, at the time of determination, at least one of
the following ratings of a Person’s senior, unsecured long-term indebtedness for
borrowed money which is pari passu with the Notes and which does not have the
benefit of a guaranty from any Person other than any such Person that at such
time also so guarantees the obligations of the Company under this Agreement and
the Notes: (i) by Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, or any successor thereof (“S&P”), “BBB-” or better,
(ii) by Moody’s Investors Service, Inc., or any successor thereof (“Moody’s”),
“Baa3” or better, or (iii) by another rating agency of recognized national
standing, an equivalent or better rating.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Make-Whole Amount” is defined in Section 8.6.

“Margin Stock” has the meaning provided in Regulation U.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.

“Material Acquisition” means any transaction, or any series of related
transactions, consummated on or after the date of this Agreement, by which the
Reporting Entity or any of its Restricted Subsidiaries (i) acquires any going
business or all or substantially all of the assets of any firm, partnership,
joint venture, corporation (including a business trust), joint stock company,
trust, unincorporated association, limited liability company, or division
thereof or other entity, whether through purchase of assets, merger or otherwise
or (ii) directly or indirectly acquires (in one transaction or a series of
transactions) at least a majority of the voting power of all Voting

 

B-9



--------------------------------------------------------------------------------

Stock of a Person (on a fully diluted basis), if the aggregate amount of Debt
incurred by one or more of the Reporting Entity and its Restricted Subsidiaries
to finance the purchase price of, or other consideration for, and/or assumed by
one or more of them in connection with, such acquisition is at least
$150,000,000.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Reporting
Entity and its Subsidiaries taken as a whole, or (b) the ability of the Company
or the Reporting Entity to perform its obligations under this Agreement, any
Supplemental Note Purchase Agreement, the Notes and any Security Document to
which it is a party, or (c) the validity or enforceability of this Agreement,
any Supplemental Note Purchase Agreement, the Notes or any of the Security
Documents.

“Material Credit Facility” means, as to the Reporting Entity and its
Subsidiaries,

(a) the Bank Credit Agreement;

(b) the 2008 Note Purchase Agreement including any renewals, extensions,
amendments, supplements, restatements, replacements or refinancing thereof;

(c) the 2003 Note Purchase Agreement, including any renewals, extensions,
amendments, supplements, restatements, replacements or refinancing thereof; and

(d) any other agreement(s) creating or evidencing indebtedness for borrowed
money entered into on or after the Closing Date by the Reporting Entity or any
Restricted Subsidiary, or in respect of which the Reporting Entity or any
Restricted Subsidiary is an obligor or otherwise provides a guarantee or other
credit support (“Credit Facility”), in a principal amount outstanding or
available for borrowing equal to or greater than $250,000,000 (or the equivalent
of such amount in the relevant currency of payment, determined as of the date of
the closing of such facility based on the exchange rate of such other currency).

“Material Subsidiary” means a Subsidiary that has total assets (on a
consolidated basis with its Subsidiaries) of $80,000,000 or more.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in Section 4001(a)(3) of ERISA).

“NAIC Annual Statement” is defined in Section 6.2(a).

“New STERIS Limited” means New STERIS Limited, a private limited company
organized under the laws of England and Wales, and any successor thereto.

“Noteholder” is defined in Section 1.1.

“Notes” is defined in Section 1.

 

B-10



--------------------------------------------------------------------------------

“OFAC” is defined in Section 5.16(a).

“OFAC Listed Person” is defined in Section 5.16(a).

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Offeree Letter” means that certain letter dated December 4, 2012 from Merrill
Lynch, Pierce, Fenner & Smith Incorporated, setting forth the procedures taken
with respect to the offer and sale of the Original Series A Notes and the
subsidiary guaranties and any Offeree Letter delivered in connection with a
Supplemental Note Purchase Agreement which shall be dated the date on or about
the date of any such Supplemental Note Purchase Agreement.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“Original Series A Notes” is defined in Section 1.1.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Permitted Encumbrances” means:

(a) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 11(i);

(b) statutory and contractual Liens in favor of a landlord on real property
leased or subleased by or to any member of the Consolidated Group; provided
that, if the lease or sublease is to a member of the Consolidated Group, such
member is current with respect to payment of all rent and other amounts due to
the lessor or sublessor under any lease or sublease of such real property,
except where the failure to be current in payment would not, individually or in
the aggregate, be reasonably likely to result in a Material Adverse Effect;

(c) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Debt and are not subject to restrictions
on access by any member of the Consolidated Group in excess of those required by
applicable banking regulations;

(d) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by any member of the Consolidated Group in the ordinary course of
business;

 

B-11



--------------------------------------------------------------------------------

(e) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(f) Liens solely on any cash earnest money deposits made by any member of the
Consolidated Group in connection with any letter of intent or purchase agreement
relating to an acquisition;

(g) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by any member of the
Consolidated Group in the ordinary course of business and permitted by this
Agreement;

(h) options, put and call arrangements, rights of first refusal and similar
rights relating to investments in joint ventures, partnerships and the like; and

(i) Liens securing obligations in respect of letters of credit, bank guarantees,
warehouse receipts or similar instruments issued to support performance
obligations (other than obligations in respect of Debt) and trade-related
letters of credit, in each case, outstanding on the Closing Date or issued
thereafter in and covering the goods (or the documents of title in respect of
such goods) financed by such letters of credit, banker’s acceptances or bank
guarantees and the proceeds and products thereof.

“Permitted Receivables Facility” means an accounts receivable facility
established by the Receivables Subsidiary and Reporting Entity or any of its
Subsidiaries, whereby the Reporting Entity or such Subsidiary shall have sold or
transferred the accounts receivables of the Reporting Entity or such Subsidiary
to the Receivables Subsidiary which in turn transfers to a buyer, purchaser or
lender undivided fractional interests in such accounts receivable, so long as
(a) no portion of the Debt or any other obligation (contingent or otherwise)
under such Permitted Receivables Facility shall be guaranteed by the Reporting
Entity or its Subsidiaries (other than the Receivables Subsidiary), (b) there
shall be no recourse or obligation to the Reporting Entity or its Subsidiaries
(other than the Receivables Subsidiary) whatsoever other than pursuant to
representations, warranties, covenants and indemnities entered into in the
ordinary course of business in connection with such Permitted Receivables
Facility that in the reasonable opinion of the Company are customary for
securitization transactions, and (c) the Reporting Entity and its Subsidiaries
(other than the Receivables Subsidiary) shall not have provided, either directly
or indirectly, any other credit support of any kind in connection with such
Permitted Receivables Facility, other than as set forth in clause (b) of this
definition.

“Person” means an individual, sole proprietorship, partnership, joint venture,
corporation, limited liability company, association, institution, estate, trust,
unincorporated organization, or a government or agency or political subdivision
thereof or any other entity.

“Plan” means an “employee benefit plan” (as defined in Section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by the Company or any ERISA Affiliate or with
respect to which the Company or any ERISA Affiliate may have any liability.

 

B-12



--------------------------------------------------------------------------------

“Priority Debt” means, without duplication, the sum of the aggregate principal
amount of (a) all Debt and other obligations of the Reporting Entity and its
Restricted Subsidiaries secured by Liens pursuant to Section 10.3(j) and (b) all
Debt of Restricted Subsidiaries (other than the Company) that are not Guarantors
incurred pursuant to Section 10.1(h); provided however Priority Debt shall not
include the Notes and any Debt or other obligations with which the Notes are
equally and ratably secured pursuant to the requirements of Section 9.8.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“Proposed Prepayment Date” is defined in Section 8.7(c).

“QPAM Exemption” is defined in Section 6.2(d).

“Receivables Related Assets” means, collectively, accounts receivable,
instruments, chattel paper, obligations, general intangibles and other similar
assets, in each case relating to receivables subject to the Permitted
Receivables Facility, including interests in merchandise or goods, the sale or
lease of which gave rise to such receivables, related contractual rights,
guaranties, insurance proceeds, collections and proceeds of all of the
foregoing.

“Receivables Subsidiary” means a wholly-owned Subsidiary of the Reporting Entity
that has been established as a “bankruptcy remote” Subsidiary for the sole
purpose of acquiring accounts receivable under the Permitted Receivables
Facility and that shall not engage in any activities other than in connection
with the Permitted Receivables Facility.

“Relevant Taxes” is defined in Section 23(a).

“Reporting Entity” means the Company, or after the Company Merger, New STERIS
Limited.

“Required Holders” means, at any time, subject to Section 17.1, the holders of
at least 51% in principal amount of each Series of the Notes at the time
outstanding (exclusive of Notes then owned by the Company or any of its
Affiliates).

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

“Restricted Margin Stock” means Margin Stock owned by the Reporting Entity and
its Subsidiaries the value of which (determined as required under clause 2(i) of
the definition of “Indirectly Secured” set forth in Regulation U) represents not
more than 33% of the aggregate value (determined as required under clause
(2)(i) of the definition of “Indirectly Secured” set forth in Regulation U), on
a consolidated basis, of the property and assets of the Reporting Entity and its
Subsidiaries (excluding any Margin Stock) that is subject to the provisions of
Sections 10.3 or 10.4.

 

B-13



--------------------------------------------------------------------------------

“Restricted Subsidiary” means (i) any Subsidiary (a) of which more than 80% (by
number of votes) of the Voting Stock is beneficially owned, directly or
indirectly, by the Reporting Entity, and (b) which is designated a “Restricted
Subsidiary” on Schedule 5.4 or pursuant to Section 10.7 and (ii) if the Company
is not the Reporting Entity, the Company.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Security Documents” is defined in Section 2.2(b).

“Senior Financial Officer” means the chief executive officer, chief financial
officer, principal accounting officer, treasurer or comptroller of the Company
or Reporting Entity, as applicable.

“Series” means any series of notes issued hereunder. For the avoidance of doubt,
the Amended Notes shall constitute a single Series hereunder, and any
Supplemental Notes shall constitute a separate Series, as identified in the
related Supplemental Note Purchase Agreement.

“Series A-1A Notes” is defined in Section 1.1.

“Series A-1B Notes” is defined in Section 1.1.

“Series A-2A Notes” is defined in Section 1.1.

“Series A-2B Notes” is defined in Section 1.1.

“Series A-3A Notes” is defined in Section 1.1.

“Series A-3B Notes” is defined in Section 1.1.

“Settlement Date” is defined in Section 6.2.

“Significant Restricted Subsidiary” means at any time (i) any Restricted
Subsidiary that would at such time constitute a “Significant Subsidiary” (as
such term is defined in Regulation S-X of the Securities and Exchange Commission
as in effect on the date of the Closing) of the Reporting Entity and (ii) if the
Company is not the Reporting Entity, the Company.

“Source” is defined in Section 6.2.

“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to direct policies, management and affairs of such entity, and
any partnership or joint venture if more than a 50% interest in the profits or
capital thereof is owned by such Person or one or more of its Subsidiaries or
such Person and one or more of its Subsidiaries (unless such partnership can and
does ordinarily take major business actions without the prior approval of such
Person or one or more of its Subsidiaries). Unless the context otherwise clearly
requires, any reference to a “Subsidiary” is a reference to a Subsidiary of the
Reporting Entity.

 

B-14



--------------------------------------------------------------------------------

“Supplemental Closing” is defined in Section 2.3.

“Supplemental Closing Date” is defined in Section 2.3.

“Supplemental Note Purchase Agreement” is defined in Section 2.3.

“Supplemental Notes” is defined in Section 1.2.

“Supplemental Purchaser Schedule” means the Schedule of Purchasers of any
Series of Supplemental Notes which is attached to the Supplemental Note Purchase
Agreement relating to such Series.

“Supplemental Purchasers” is defined in Section 2.3.

“Synergy Acquisition” means (a) the Company Merger and (b) the indirect or
direct acquisition of all of the outstanding shares of Synergy Health plc
subject to a scheme document or offer document by New STERIS Limited, pursuant
to a scheme of arrangement under section 895 of the UK Companies Act or
“takeover offer” within the meaning of section 974 (other than section 974
(2)(b)) of the UK Companies Act.

“Synergy Closing Date” is defined in Section 10.2(a).

“Synergy Health plc” means Synergy Health plc, a public limited company
organized under the laws of England and Wales and any successor thereto.

“Tax Indemnity Amounts” is defined in Section 23(a).

“Taxing Jurisdiction” is defined in Section 23(a).

“Transactions” means (i) the Synergy Acquisition, (ii) the entry into new senior
notes in connection with the Synergy Acquisition, (iii) the entry into the Bank
Credit Agreement and (iv) the refinancing, prepayment, repayment, redemption,
discharge, defeasance and/or amendment of all existing Company indebtedness and
existing Synergy Health plc indebtedness.

“2003 Note Purchase Agreement” means that certain Amended and Restated Note
Purchase Agreement dated as of the date hereof between the Company and each of
the institutions named in Schedule A thereto amending and restating those
certain Note Purchase Agreements each dated as of December 17, 2003 between the
Company and each of the institutions named in Schedule A thereto.

“2003 Notes” means those certain Notes issued under and pursuant to the 2003
Note Purchase Agreements, as amended and restated.

 

B-15



--------------------------------------------------------------------------------

“2008 Note Purchase Agreement” means that certain Amended and Restated Note
Purchase Agreement dated as of the date hereof between the Company and each of
the institutions named in Schedule A thereto amending and restating those
certain Note Purchase Agreements each dated as of August 15, 2008 between the
Company and each of the institutions named in Schedule A thereto.

“2008 Notes” means those certain Notes issued under and pursuant to the 2008
Note Purchase Agreements, as amended and restated.

“United States Taxes” is defined in Section 23(a).

“Unrestricted Margin Stock” means any Margin Stock owned by the Reporting Entity
and its Subsidiaries which is not Restricted Margin Stock.

“Unrestricted Subsidiary” means any Subsidiary which is not a Restricted
Subsidiary.

“U.S. Dollars” is defined in Section 23(b).

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“U.S. Economic Sanctions” is defined in Section 5.16(a).

“Voting Stock” means shares of capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.

 

B-16



--------------------------------------------------------------------------------

[FORM OF SERIES A-1A NOTE]

STERIS CORPORATION

3.20% Senior Notes, Series A-1A, due December 4, 2022

 

No. [            ]

[Date]

$[                    ]

PPN 859152 C*9

For Value Received, the undersigned, STERIS Corporation (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Ohio, hereby promises to pay to [                                ], or
registered assigns, the principal sum of [                                ]
Dollars on December 4, 2022, with interest (computed on the basis of a 360-day
year of twelve 30-day months) (a) on the unpaid balance thereof at, subject to
the second paragraph of this Note, the rate of 3.20% per annum from the last
date to which interest has been paid on the Original Series A Note (as defined
in the hereinafter defined Note Purchase Agreement) which this Note amends,
payable semiannually, on the fourth day of June and December in each year,
commencing with the June or December next succeeding the date hereof, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest and any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreement referred to below),
payable semiannually as aforesaid (or, at the option of the registered holder
hereof, on demand), at, subject to the second paragraph of this Note, a rate per
annum from time to time equal to the Default Rate. Capitalized terms used in
this Note and not otherwise defined shall have the meanings set forth in the
hereinafter defined Note Purchase Agreement.

In the event the ratio of Consolidated Total Debt to Consolidated EBITDA as of
the last day of any fiscal quarter of the Reporting Entity (x) is above 2:25 to
1:00, but equal to or less than 3:00 to 1:00, the applicable rate of interest
per annum of this Note set forth in clause (a) and (b) of the first paragraph of
this Note shall be increased by 0.50% per annum, or (y) is above 3:00 to 1:00,
the applicable rate of interest per annum of this Note set forth in clause (a)
and (b) of the first paragraph of this Note shall be increased by 0.75% per
annum. Changes to the applicable rate of interest shall be effective as of the
first day of the first calendar month after the date upon which the Reporting
Entity has delivered the financial statements required pursuant to Sections
7.1(a) and 7.1(b) of the Note Purchase Agreement and the officer’s certificate
pursuant to Section 7.2(a) of the Note Purchase Agreement evidencing that the
ratio of Consolidated Total Debt to Consolidated EBITDA as of the last day of
any fiscal quarter of the Reporting Entity is above 2:25 to 1:00 or 3:00 to
1:00, as the case may be, until the first day of the first calendar month after
the date upon which the Reporting Entity has delivered the financial statements
pursuant to Sections 7.1(a) and 7.1(b) of the Note Purchase Agreement and the
officer’s certificate pursuant to Section 7.2(a) of the Note Purchase Agreement
evidencing that the ratio of Consolidated Total Debt to Consolidated EBITDA as
of the last day of any fiscal quarter of the Reporting Entity is equal to or
less than 2:25 to 1:00 or 3:00 to 1:00, as the case may be; provided that the
applicable rate of interest per annum of this Note set forth in clause (a) and
(b) of the first paragraph of this Note shall be increased by 0.75% per annum
effective as of the first day of the first calendar month after the date upon
which the Reporting Entity fails to deliver the financial statements required
pursuant to Sections 7.1(a)

 

EXHIBIT 1-A-1

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

and 7.1(b) of the Note Purchase Agreement and the officer’s certificate required
pursuant to Section 7.2(a) of the Note Purchase Agreement, in each case, on or
prior to the end of the month in which occurs the applicable deadline specified
in the Note Purchase Agreement for such delivery, until the delivery thereof,
and beginning on the date of such delivery, the applicable rate of interest per
annum shall be based on the ratio of Consolidated Total Debt to Consolidated
EBITDA reflected in such financial statements and officer’s certificate.

Notwithstanding the foregoing, during the period from and after the Synergy
Closing Date to and until the first day of the first calendar month after the
date upon which the Reporting Entity has delivered the financial statements
pursuant to Section 7.1(a) and 7.1(b) of the Note Purchase Agreement and the
officer’s certificate pursuant to Section 7.2(a) of the Note Purchase Agreement
with respect to the first full fiscal quarter ending after the Synergy Closing
Date, the applicable rate of interest per annum of this Note set forth in clause
(a) and (b) of the first paragraph of this Note shall be increased by 0.50% per
annum.

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of New York in New York, New York or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreement referred to below.

This Note is one of the 3.20% Senior Notes, Series A-1A, due December 4, 2022
(the “Series A-1A Notes”) of the Company in the aggregate principal amount of
$47,500,000 which, together with the Company’s $47,500,000 aggregate principal
amount 3.20% Senior Notes, Series A-1B, due December 4, 2022 (the “Series A-1B
Notes”), $40,000,000 aggregate principal amount 3.35% Senior Notes, Series A-2A,
due December 4, 2024 (the “Series A-2A Notes”), $40,000,000 aggregate principal
amount 3.35% Senior Notes, Series A-2B, due December 4, 2024 (the “Series A-2B
Notes”), $12,500,000 aggregate principal amount 3.55% Senior Notes, Series A-3A,
due December 4, 2027 (the “Series A-3A Notes”) and $12,500,000 aggregate
principal amount 3.55% Senior Notes, Series A-3B, due December 4, 2027 (the
“Series A-3B Notes”; the Series A-1A Notes, the Series A-1B Notes, the
Series A-2A Notes, the Series A-2B Notes, the Series A-3A Notes and the
Series A-3B Notes being hereinafter referred to collectively as the “Series A
Notes”) outstanding under that Amended and Restated Note Purchase Agreement,
dated as of [            ], 2015 (as from time to time amended, amended and
restated or supplemented, the “Note Purchase Agreement”), between the Company
and the Noteholders named therein and is entitled to the benefits thereof
together with additional Series of Notes from time to time issued thereunder
(the “Supplemental Notes,” and collectively with the Series A Notes, the
“Notes”). Each holder of this Note will be deemed, by its acceptance hereof,
(i) to have agreed to the confidentiality provisions set forth in Section 20 of
the Note Purchase Agreement and (ii) to have made the representation set forth
in Section 6.1 and Section 6.2 and (iii) to have agreed to the covenants and
agreements of the holders set forth in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may

 

E-1-A-1-2



--------------------------------------------------------------------------------

treat the person in whose name this Note is registered as the owner hereof for
the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

E-1-A-1-3



--------------------------------------------------------------------------------

This Note shall be construed and enforced in accordance with, and the rights and
parties shall be governed by, the law of the State of New York, excluding
choice-of-law principles of the law of such State which would require
application of the laws of the jurisdiction other than such State.

 

STERIS CORPORATION

By:

 

[Title]

 

E-1-A-1-4



--------------------------------------------------------------------------------

[FORM OF SERIES A-1B NOTE]

STERIS CORPORATION

3.20% Senior Notes, Series A-1B, due December 4, 2022

 

No. [            ] [Date] $[                    ] PPN 859152 C@7

For Value Received, the undersigned, STERIS Corporation (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Ohio, hereby promises to pay to [                                ], or
registered assigns, the principal sum of [                                ]
Dollars on December 4, 2022, with interest (computed on the basis of a 360-day
year of twelve 30-day months) (a) on the unpaid balance thereof at, subject to
the second paragraph of this Note, the rate of 3.20% per annum from the last
date to which interest has been paid on the Original Series A Note (as defined
in the hereinafter defined Note Purchase Agreement) which this Note amends,
payable semiannually, on the fourth day of June and December in each year,
commencing with the June or December next succeeding the date hereof, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest and any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreements referred to
below), payable semiannually as aforesaid (or, at the option of the registered
holder hereof, on demand), at, subject to the second paragraph of this Note, a
rate per annum from time to time equal to the Default Rate. Capitalized terms
used in this Note and not otherwise defined shall have the meanings set forth in
the hereinafter defined Note Purchase Agreement.

In the event the ratio of Consolidated Total Debt to Consolidated EBITDA as of
the last day of any fiscal quarter of the Reporting Entity (x) is above 2:25 to
1:00, but equal to or less than 3:00 to 1:00, the applicable rate of interest
per annum of this Note set forth in clause (a) and (b) of the first paragraph of
this Note shall be increased by 0.50% per annum, or (y) is above 3:00 to 1:00,
the applicable rate of interest per annum of this Note set forth in clause (a)
and (b) of the first paragraph of this Note shall be increased by 0.75% per
annum. Changes to the applicable rate of interest shall be effective as of the
first day of the first calendar month after the date upon which the Reporting
Entity has delivered the financial statements required pursuant to Sections
7.1(a) and 7.1(b) of the Note Purchase Agreement and the officer’s certificate
pursuant to Section 7.2(a) of the Note Purchase Agreement evidencing that the
ratio of Consolidated Total Debt to Consolidated EBITDA as of the last day of
any fiscal quarter of the Reporting Entity is above 2:25 to 1:00 or 3:00 to
1:00, as the case may be, until the first day of the first calendar month after
the date upon which the Reporting Entity has delivered the financial statements
pursuant to Sections 7.1(a) and 7.1(b) of the Note Purchase Agreement and the
officer’s certificate pursuant to Section 7.2(a) of the Note Purchase Agreement
evidencing that the ratio of Consolidated Total Debt to Consolidated EBITDA as
of the last day of any fiscal quarter of the Reporting Entity is equal to or
less than 2:25 to 1:00 or 3:00 to 1:00, as the case may be; provided that the
applicable rate of interest per annum of this Note set forth in clause (a) and
(b) of the first paragraph of this Note shall be increased by 0.75% per annum
effective as of the first day of the first calendar month after the date upon
which

 

EXHIBIT 1-A-2

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

the Reporting Entity fails to deliver the financial statements required pursuant
to Sections 7.1(a) and 7.1(b) of the Note Purchase Agreement and the officer’s
certificate required pursuant to Section 7.2(a) of the Note Purchase Agreement,
in each case, on or prior to the end of the month in which occurs the applicable
deadline specified in the Note Purchase Agreement for such delivery, until the
delivery thereof, and beginning on the date of such delivery, the applicable
rate of interest per annum shall be based on the ratio of Consolidated Total
Debt to Consolidated EBITDA reflected in such financial statements and officer’s
certificate.

Notwithstanding the foregoing, during the period from and after the Synergy
Closing Date to and until the first day of the first calendar month after the
date upon which the Reporting Entity has delivered the financial statements
pursuant to Section 7.1(a) and 7.1(b) of the Note Purchase Agreement and the
officer’s certificate pursuant to Section 7.2(a) of the Note Purchase Agreement
with respect to the first full fiscal quarter ending after the Synergy Closing
Date the applicable rate of interest per annum of this Note set forth in clause
(a) and (b) of the first paragraph of this Note shall be increased by 0.50% per
annum.

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of New York in New York, New York or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreement referred to below.

This Note is one of the 3.20% Senior Notes, Series A-1B, due December 4, 2022
(the “Series A-1B Notes”) of the Company in the aggregate principal amount of
$47,500,000 which, together with the Company’s $47,500,000 aggregate principal
amount of 3.20% Senior Notes, Series A-1A, due December 4, 2022 (the
“Series A-1A Notes”), $40,000,000 aggregate principal amount 3.35% Senior Notes,
Series A-2A, due December 4, 2024 (the “Series A-2A Notes”), $40,000,000
aggregate principal amount 3.35% Senior Notes, Series A-2B, due December 4, 2024
(the “Series A-2B Notes”), $12,500,000 aggregate principal amount 3.55% Senior
Notes, Series A-3A, due December 4, 2027 (the “Series A-3A Notes”) and
$12,500,000 aggregate principal amount 3.55% Senior Notes, Series A-3B, due
December 4, 2027 (the “Series A-3B Notes”; the Series A-1A Notes, the
Series A-1B Notes, the Series A-2A Notes, the Series A-2B Notes, the Series A-3A
Notes and the Series A-3B Notes being hereinafter referred to collectively as
the “Series A Notes”) outstanding under that Amended and Restated Note Purchase
Agreement, dated as of [            ], 2015 (as from time to time amended,
amended and restated or supplemented, the “Note Purchase Agreement”), between
the Company and the Noteholders named therein and is entitled to the benefits
thereof together with additional Series of Notes from time to time issued
thereunder (the “Supplemental Notes,” and collectively with the Series A Notes,
the “Notes”). Each holder of this Note will be deemed, by its acceptance hereof,
(i) to have agreed to the confidentiality provisions set forth in Section 20 of
the Note Purchase Agreement and (ii) to have made the representation set forth
in Section 6.1 and Section 6.2 and (iii) to have agreed to the covenants and
agreements of the holders set forth in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the

 

E-1-A-2-2



--------------------------------------------------------------------------------

name of, the transferee. Prior to due presentment for registration of transfer,
the Company may treat the person in whose name this Note is registered as the
owner hereof for the purpose of receiving payment and for all other purposes,
and the Company will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

E-1-A-2-3



--------------------------------------------------------------------------------

This Note shall be construed and enforced in accordance with, and the rights and
parties shall be governed by, the law of the State of New York, excluding
choice-of-law principles of the law of such State which would require
application of the laws of the jurisdiction other than such State.

 

STERIS CORPORATION

By:

 

[Title]

 

E-1-A-2-4



--------------------------------------------------------------------------------

[FORM OF SERIES A-2A NOTE]

STERIS CORPORATION

3.35% Senior Notes, Series A-2A, due December 4, 2024

 

No. [            ] [Date] $[                    ] PPN 859152 C#5

For Value Received, the undersigned, STERIS Corporation (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Ohio, hereby promises to pay to [                                ], or
registered assigns, the principal sum of [                                ]
Dollars on December 4, 2024, with interest (computed on the basis of a 360-day
year of twelve 30-day months) (a) on the unpaid balance thereof at, subject to
the second paragraph of this Note, the rate of 3.35% per annum from the last
date to which interest has been paid on the Original Series A Note (as defined
in the hereinafter defined Note Purchase Agreement) which this Note amends,
payable semiannually, on the fourth day of June and December in each year,
commencing with the June or December next succeeding the date hereof, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest and any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreements referred to
below), payable semiannually as aforesaid (or, at the option of the registered
holder hereof, on demand), at, subject to the second paragraph of this Note, a
rate per annum from time to time equal to the Default Rate. Capitalized terms
used in this Note and not otherwise defined shall have the meanings set forth in
the hereinafter defined Note Purchase Agreement.

In the event the ratio of Consolidated Total Debt to Consolidated EBITDA as of
the last day of any fiscal quarter of the Reporting Entity (x) is above 2:25 to
1:00, but equal to or less than 3:00 to 1:00, the applicable rate of interest
per annum of this Note set forth in clause (a) and (b) of the first paragraph of
this Note shall be increased by 0.50% per annum, or (y) is above 3:00 to 1:00,
the applicable rate of interest per annum of this Note set forth in clause (a)
and (b) of the first paragraph of this Note shall be increased by 0.75% per
annum. Changes to the applicable rate of interest shall be effective as of the
first day of the first calendar month after the date upon which the Reporting
Entity has delivered the financial statements required pursuant to Sections
7.1(a) and 7.1(b) of the Note Purchase Agreement and the officer’s certificate
pursuant to Section 7.2(a) of the Note Purchase Agreement evidencing that the
ratio of Consolidated Total Debt to Consolidated EBITDA as of the last day of
any fiscal quarter of the Reporting Entity is above 2:25 to 1:00 or 3:00 to
1:00, as the case may be, until the first day of the first calendar month after
the date upon which the Reporting Entity has delivered the financial statements
pursuant to Sections 7.1(a) and 7.1(b) of the Note Purchase Agreement and the
officer’s certificate pursuant to Section 7.2(a) of the Note Purchase Agreement
evidencing that the ratio of Consolidated Total Debt to Consolidated EBITDA as
of the last day of any fiscal quarter of the Reporting Entity is equal to or
less than 2:25 to 1:00 or 3:00 to 1:00, as the case may be; provided that the
applicable rate of interest per annum of this Note set forth in clause (a) and
(b) of the first paragraph of this Note shall be increased by 0.75% per annum
effective as of the first day of the first calendar month after the date upon
which

EXHIBIT 1-B-1

(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------

the Reporting Entity fails to deliver the financial statements required pursuant
to Sections 7.1(a) and 7.1(b) of the Note Purchase Agreement and the officer’s
certificate required pursuant to Section 7.2(a) of the Note Purchase Agreement,
in each case, on or prior to the end of the month in which occurs the applicable
deadline specified in the Note Purchase Agreement for such delivery, until the
delivery thereof, and beginning on the date of such delivery, the applicable
rate of interest per annum shall be based on the ratio of Consolidated Total
Debt to Consolidated EBITDA reflected in such financial statements and officer’s
certificate.

Notwithstanding the foregoing, during the period from and after the Synergy
Closing Date to and until the first day of the first calendar month after the
date upon which the Reporting Entity has delivered the financial statements
pursuant to Section 7.1(a) and 7.1(b) of the Note Purchase Agreement and the
officer’s certificate pursuant to Section 7.2(a) of the Note Purchase Agreement
with respect to the first full fiscal quarter ending after the Synergy Closing
Date, the applicable rate of interest per annum of this Note set forth in clause
(a) and (b) of the first paragraph of this Note shall be increased by 0.50% per
annum.

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of New York in New York, New York or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreement referred to below.

This Note is one of the 3.35% Senior Notes, Series A-2A, due December 4, 2024
(the “Series A-2A Notes”) of the Company in the aggregate principal amount of
$40,000,000 which, together with the Company’s $47,500,000 aggregate principal
amount 3.20% Senior Notes, Series A-1A, due December 4, 2022 (the “Series A-1A
Notes”), $47,500,000 aggregate principal amount 3.20% Senior Notes, Series A-1B,
due December 4, 2022 (the “Series A-1B Notes”), $40,000,000 aggregate principal
amount 3.35% Senior Notes, Series A-2B, due December 4, 2024 (the “Series A-2B
Notes”), $12,500,000 aggregate principal amount 3.55% Senior Notes, Series A-3A,
due December 4, 2027 (the “Series A-3A Notes”) and $12,500,000 aggregate
principal amount 3.55% Senior Notes, Series A-3B, due December 4, 2027 (the
“Series A-3B Notes”; the Series A-1A Notes, the Series A-1B Notes, the
Series A-2A Notes, the Series A-2B Notes, the Series A-3A Notes and the
Series A-3B Notes being hereinafter referred to collectively as the “Series A
Notes”) outstanding under that Amended and Restated Note Purchase Agreement,
dated as of [            ], 2015 (as from time to time amended, amended and
restated or supplemented, the “Note Purchase Agreement”), between the Company
and the Noteholders named therein and is entitled to the benefits thereof
together with additional Series of Notes from time to time issued thereunder
(the “Supplemental Notes,” and collectively with the Series A Notes, the
“Notes”). Each holder of this Note will be deemed, by its acceptance hereof,
(i) to have agreed to the confidentiality provisions set forth in Section 20 of
the Note Purchase Agreement and (ii) to have made the representation set forth
in Section 6.1 and Section 6.2 and (iii) to have agreed to the covenants and
agreements of the holders set forth in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the

 

E-1-B-1-2



--------------------------------------------------------------------------------

name of, the transferee. Prior to due presentment for registration of transfer,
the Company may treat the person in whose name this Note is registered as the
owner hereof for the purpose of receiving payment and for all other purposes,
and the Company will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

E-1-B-1-3



--------------------------------------------------------------------------------

This Note shall be construed and enforced in accordance with, and the rights and
parties shall be governed by, the law of the State of New York, excluding
choice-of-law principles of the law of such State which would require
application of the laws of the jurisdiction other than such State.

 

STERIS CORPORATION By:

 

[Title]

 

E-1-B-1-4



--------------------------------------------------------------------------------

[FORM OF SERIES A-2B NOTE]

STERIS CORPORATION

3.35% Senior Notes, Series A-2B, due December 4, 2024

 

No. [            ] [Date] $[                    ] PPN 859152 D*8

For Value Received, the undersigned, STERIS Corporation (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Ohio, hereby promises to pay to [                                ], or
registered assigns, the principal sum of [                                ]
Dollars on December 4, 2024, with interest (computed on the basis of a 360-day
year of twelve 30-day months) (a) on the unpaid balance thereof at, subject to
the second paragraph of this Note, the rate of 3.35% per annum from the last
date to which interest has been paid on the Original Series A Note (as defined
in the hereinafter defined Note Purchase Agreement) which this Note amends,
payable semiannually, on the fourth day of June and December in each year,
commencing with the June or December next succeeding the date hereof, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest and any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreement referred to below),
payable semiannually as aforesaid (or, at the option of the registered holder
hereof, on demand), at, subject to the second paragraph of this Note, a rate per
annum from time to time equal to the Default Rate. Capitalized terms used in
this Note and not otherwise defined shall have the meanings set forth in the
hereinafter defined Note Purchase Agreement.

In the event the ratio of Consolidated Total Debt to Consolidated EBITDA as of
the last day of any fiscal quarter of the Reporting Entity (x) is above 2:25 to
1:00, but equal to or less than 3:00 to 1:00, the applicable rate of interest
per annum of this Note set forth in clause (a) and (b) of the first paragraph of
this Note shall be increased by 0.50% per annum, or (y) is above 3:00 to 1:00,
the applicable rate of interest per annum of this Note set forth in clause (a)
and (b) of the first paragraph of this Note shall be increased by 0.75% per
annum. Changes to the applicable rate of interest shall be effective as of the
first day of the first calendar month after the date upon which the Reporting
Entity has delivered the financial statements required pursuant to Sections
7.1(a) and 7.1(b) of the Note Purchase Agreement and the officer’s certificate
pursuant to Section 7.2(a) of the Note Purchase Agreement evidencing that the
ratio of Consolidated Total Debt to Consolidated EBITDA as of the last day of
any fiscal quarter of the Reporting Entity is above 2:25 to 1:00 or 3:00 to
1:00, as the case may be, until the first day of the first calendar month after
the date upon which the Reporting Entity has delivered the financial statements
pursuant to Sections 7.1(a) and 7.1(b) of the Note Purchase Agreement and the
officer’s certificate pursuant to Section 7.2(a) of the Note Purchase Agreement
evidencing that the ratio of Consolidated Total Debt to Consolidated EBITDA as
of the last day of any fiscal quarter of the Reporting Entity is equal to or
less than 2:25 to 1:00 or 3:00 to 1:00, as the case may be; provided that the
applicable rate of interest per annum of this Note set forth in clause (a) and
(b) of the first paragraph of this Note shall be increased by 0.75% per annum
effective as of the first day of the first calendar month after the date upon
which

EXHIBIT 1-B-2

(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------

the Reporting Entity fails to deliver the financial statements required pursuant
to Sections 7.1(a) and 7.1(b) of the Note Purchase Agreement and the officer’s
certificate required pursuant to Section 7.2(a) of the Note Purchase Agreement,
in each case, on or prior to the end of the month in which occurs the applicable
deadline specified in the Note Purchase Agreement for such delivery, until the
delivery thereof, and beginning on the date of such delivery, the applicable
rate of interest per annum shall be based on the ratio of Consolidated Total
Debt to Consolidated EBITDA reflected in such financial statements and officer’s
certificate.

Notwithstanding the foregoing, during the period from and after the Synergy
Closing Date to and until the first day of the first calendar month after the
date upon which the Reporting Entity has delivered the financial statements
pursuant to Section 7.1(a) and 7.1(b) of the Note Purchase Agreement and the
officer’s certificate pursuant to Section 7.2(a) of the Note Purchase Agreement
with respect to the first full fiscal quarter ending after the Synergy Closing
Date, the applicable rate of interest per annum of this Note set forth in clause
(a) and (b) of the first paragraph of this Note shall be increased by 0.50% per
annum.

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of New York in New York, New York or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreement referred to below.

This Note is one of the 3.35% Senior Notes, Series A-2B, due December 4, 2024
(the “Series A-2B Notes”) of the Company in the aggregate principal amount of
$40,000,000 which, together with the Company’s $47,500,000 aggregate principal
amount 3.20% Senior Notes, Series A-1A, due December 4, 2022 (the “Series A-1A
Notes”), $47,500,000 aggregate principal amount 3.20% Senior Notes, Series A-1B,
due December 4, 2022 (the “Series A-1B Notes”), $40,000,000 aggregate principal
amount 3.35% Senior Notes, Series A-2A, due December 4, 2024 (the “Series A-2A
Notes”), $12,500,000 aggregate principal amount 3.55% Senior Notes, Series A-3A,
due December 4, 2027 (the “Series A-3A Notes”) and $12,500,000 aggregate
principal amount 3.55% Senior Notes, Series A-3B, due December 4, 2027 (the
“Series A-3B Notes”; the Series A-1A Notes, the Series A-1B Notes, the
Series A-2A Notes, the Series A-2B Notes, the Series A-3A Notes and the
Series A-3B Notes being hereinafter referred to collectively as the “Series A
Notes”) outstanding under that Amended and Restated Note Purchase Agreement,
dated as of [            ], 2015 (as from time to time amended, amended and
restated or supplemented, the “Note Purchase Agreement”), between the Company
and the Noteholders named therein and is entitled to the benefits thereof
together with additional Series of Notes from time to time issued thereunder
(the “Supplemental Notes,” and collectively with the Series A Notes, the
“Notes”). Each holder of this Note will be deemed, by its acceptance hereof,
(i) to have agreed to the confidentiality provisions set forth in Section 20 of
the Note Purchase Agreement and (ii) to have made the representation set forth
in Section 6.1 and Section 6.2 and (iii) to have agreed to the covenants and
agreements of the holders set forth in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the

 

E-1-B-2-2



--------------------------------------------------------------------------------

name of, the transferee. Prior to due presentment for registration of transfer,
the Company may treat the person in whose name this Note is registered as the
owner hereof for the purpose of receiving payment and for all other purposes,
and the Company will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

E-1-B-2-3



--------------------------------------------------------------------------------

This Note shall be construed and enforced in accordance with, and the rights and
parties shall be governed by, the law of the State of New York, excluding
choice-of-law principles of the law of such State which would require
application of the laws of the jurisdiction other than such State.

 

STERIS CORPORATION By:

 

[Title]

 

E-1-B-2-4



--------------------------------------------------------------------------------

[FORM OF SERIES A-3A NOTE]

STERIS CORPORATION

3.55% Senior Notes, Series A-3A, due December 4, 2027

 

No. [            ] [Date]

$[                    ]

PPN 859152 D@6

For Value Received, the undersigned, STERIS Corporation (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Ohio, hereby promises to pay to [                                ], or
registered assigns, the principal sum of [                                ]
Dollars on December 4, 2027, with interest (computed on the basis of a 360-day
year of twelve 30-day months) (a) on the unpaid balance thereof at, subject to
the second paragraph of this Note, the rate of 3.55% per annum from the last
date to which interest has been paid on the Original Series A Note (as defined
in the hereinafter defined Note Purchase Agreement) which this Note amends,
payable semiannually, on the fourth day of June and December in each year,
commencing with the June or December next succeeding the date hereof, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest and any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreement referred to below),
payable semiannually as aforesaid (or, at the option of the registered holder
hereof, on demand), at, subject to the second paragraph of this Note, a rate per
annum from time to time equal to the Default Rate. Capitalized terms used in
this Note and not otherwise defined shall have the meanings set forth in the
hereinafter defined Note Purchase Agreement.

In the event the ratio of Consolidated Total Debt to Consolidated EBITDA as of
the last day of any fiscal quarter of the Reporting Entity (x) is above 2:25 to
1:00, but equal to or less than 3:00 to 1:00, the applicable rate of interest
per annum of this Note set forth in clause (a) and (b) of the first paragraph of
this Note shall be increased by 0.50% per annum, or (y) is above 3:00 to 1:00,
the applicable rate of interest per annum of this Note set forth in clause (a)
and (b) of the first paragraph of this Note shall be increased by 0.75% per
annum. Changes to the applicable rate of interest shall be effective as of the
first day of the first calendar month after the date upon which the Reporting
Entity has delivered the financial statements required pursuant to Sections
7.1(a) and 7.1(b) of the Note Purchase Agreement and the officer’s certificate
pursuant to Section 7.2(a) of the Note Purchase Agreement evidencing that the
ratio of Consolidated Total Debt to Consolidated EBITDA as of the last day of
any fiscal quarter of the Reporting Entity is above 2:25 to 1:00 or 3:00 to
1:00, as the case may be, until the first day of the first calendar month after
the date upon which the Reporting Entity has delivered the financial statements
pursuant to Sections 7.1(a) and 7.1(b) of the Note Purchase Agreement and the
officer’s certificate pursuant to Section 7.2(a) of the Note Purchase Agreement
evidencing that the ratio of Consolidated Total Debt to Consolidated EBITDA as
of the last day of any fiscal quarter of the Reporting Entity is equal to or
less than 2:25 to 1:00 or 3:00 to 1:00, as the case may be; provided that the
applicable rate of interest per annum of this Note set forth in clause (a) and
(b) of the first paragraph of this Note shall be increased by 0.75% per annum
effective as of the first day of the first calendar month after the date upon
which

EXHIBIT 1-C-1

(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------

the Reporting Entity fails to deliver the financial statements required pursuant
to Sections 7.1(a) and 7.1(b) of the Note Purchase Agreement and the officer’s
certificate required pursuant to Section 7.2(a) of the Note Purchase Agreement,
in each case, on or prior to the end of the month in which occurs the applicable
deadline specified in the Note Purchase Agreement for such delivery, until the
delivery thereof, and beginning on the date of such delivery, the applicable
rate of interest per annum shall be based on the ratio of Consolidated Total
Debt to Consolidated EBITDA reflected in such financial statements and officer’s
certificate.

Notwithstanding the foregoing, during the period from and after the Synergy
Closing Date to and until the first day of the first calendar month after the
date upon which the Reporting Entity has delivered the financial statements
pursuant to Section 7.1(a) and 7.1(b) of the Note Purchase Agreement and the
officer’s certificate pursuant to Section 7.2(a) of the Note Purchase Agreement
with respect to the first full fiscal quarter ending after the Synergy Closing
Date, the applicable rate of interest per annum of this Note set forth in clause
(a) and (b) of the first paragraph of this Note shall be increased by 0.50% per
annum.

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of New York in New York, New York or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreement referred to below.

This Note is one of the 3.55% Senior Notes, Series A-3A, due December 4, 2027
(the “Series A-3A Notes”) of the Company in the aggregate principal amount of
$12,500,000 which, together with the Company’s $47,500,000 aggregate principal
amount 3.20% Senior Notes, Series A-1A, due December 4, 2022 (the “Series A-1A
Notes”), $47,500,000 aggregate principal amount 3.20% Senior Notes, Series A-1B,
due December 4, 2022 (the “Series A-1B Notes”), $40,000,000 aggregate principal
amount 3.35% Senior Notes, Series A-2A, due December 4, 2024 (the “Series A-2A
Notes”), $40,000,000 aggregate principal amount 3.35% Senior Notes, Series A-2B,
due December 4, 2024 (the “Series A-2B Notes”), and $12,500,000 aggregate
principal amount 3.55% Senior Notes, Series A-3B, due December 4, 2027 (the
“Series A-3B Notes”; the Series A-1A Notes, the Series A-1B Notes, the
Series A-2A Notes, the Series A-2B Notes, the Series A-3A Notes and the
Series A-3B Notes being hereinafter referred to collectively as the “Series A
Notes”) outstanding under that Amended and Restated Note Purchase Agreement,
dated as of [            ], 2015 (as from time to time amended, amended and
restated or supplemented, the “Note Purchase Agreement”), between the Company
and the respective Purchasers named therein and is entitled to the benefits
thereof together with additional Series of Notes from time to time issued
thereunder (the “Supplemental Notes,” and collectively with the Series A Notes,
the “Notes”). Each holder of this Note will be deemed, by its acceptance hereof,
(i) to have agreed to the confidentiality provisions set forth in Section 20 of
the Note Purchase Agreement and (ii) to have made the representation set forth
in Section 6.1 and Section 6.2 and (iii) to have agreed to the covenants and
agreements of the holders set forth in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the

 

E-1-C-1-2



--------------------------------------------------------------------------------

name of, the transferee. Prior to due presentment for registration of transfer,
the Company may treat the person in whose name this Note is registered as the
owner hereof for the purpose of receiving payment and for all other purposes,
and the Company will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

E-1-C-1-3



--------------------------------------------------------------------------------

This Note shall be construed and enforced in accordance with, and the rights and
parties shall be governed by, the law of the State of New York, excluding
choice-of-law principles of the law of such State which would require
application of the laws of the jurisdiction other than such State.

 

STERIS CORPORATION By:

 

[Title]

 

E-1-C-1-4



--------------------------------------------------------------------------------

[FORM OF SERIES A-3B NOTE]

STERIS CORPORATION

3.55% Senior Notes, Series A-3B, due December 4, 2027

 

No. [            ]

[Date]

$[                    ]

PPN 859152 D#4

For Value Received, the undersigned, STERIS Corporation (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Ohio, hereby promises to pay to [                                ], or
registered assigns, the principal sum of [                                ]
Dollars on December 4, 2027, with interest (computed on the basis of a 360-day
year of twelve 30-day months) (a) on the unpaid balance thereof at, subject to
the second paragraph of this Note, the rate of 3.55% per annum from the last
date to which interest has been paid on the Original Series A Note (as defined
in the hereinafter defined Note Purchase Agreement) which this Note amends,
payable semiannually, on the fourth day of June and December in each year,
commencing with the June or December next succeeding the date hereof, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest and any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreement referred to below),
payable semiannually as aforesaid (or, at the option of the registered holder
hereof, on demand), at, subject to the second paragraph of this Note, a rate per
annum from time to time equal to the Default Rate. Capitalized terms used in
this Note and not otherwise defined shall have the meanings set forth in the
hereinafter defined Note Purchase Agreement.

In the event the ratio of Consolidated Total Debt to Consolidated EBITDA as of
the last day of any fiscal quarter of the Reporting Entity (x) is above 2:25 to
1:00, but equal to or less than 3:00 to 1:00, the applicable rate of interest
per annum of this Note set forth in clause (a) and (b) of the first paragraph of
this Note shall be increased by 0.50% per annum, or (y) is above 3:00 to 1:00,
the applicable rate of interest per annum of this Note set forth in clause (a)
and (b) of the first paragraph of this Note shall be increased by 0.75% per
annum. Changes to the applicable rate of interest shall be effective as of the
first day of the first calendar month after the date upon which the Reporting
Entity has delivered the financial statements required pursuant to Sections
7.1(a) and 7.1(b) of the Note Purchase Agreement and the officer’s certificate
pursuant to Section 7.2(a) of the Note Purchase Agreement evidencing that the
ratio of Consolidated Total Debt to Consolidated EBITDA as of the last day of
any fiscal quarter of the Reporting Entity is above 2:25 to 1:00 or 3:00 to
1:00, as the case may be, until the first day of the first calendar month after
the date upon which the Reporting Entity has delivered the financial statements
pursuant to Sections 7.1(a) and 7.1(b) of the Note Purchase Agreement and the
officer’s certificate pursuant to Section 7.2(a) of the Note Purchase Agreement
evidencing that the ratio of Consolidated Total Debt to Consolidated EBITDA as
of the last day of any fiscal quarter of the Reporting Entity is equal to or
less than 2:25 to 1:00 or 3:00 to 1:00, as the case may be; provided that the
applicable rate of interest per annum of this Note set forth in clause (a) and
(b) of the first paragraph of this Note shall be increased by 0.75% per annum
effective as of the first day of the first calendar month after the date upon
which

 

EXHIBIT 1-C-2

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

the Reporting Entity fails to deliver the financial statements required pursuant
to Sections 7.1(a) and 7.1(b) of the Note Purchase Agreement and the officer’s
certificate required pursuant to Section 7.2(a) of the Note Purchase Agreement,
in each case, on or prior to the end of the month in which occurs the applicable
deadline specified in the Note Purchase Agreement for such delivery, until the
delivery thereof, and beginning on the date of such delivery, the applicable
rate of interest per annum shall be based on the ratio of Consolidated Total
Debt to Consolidated EBITDA reflected in such financial statements and officer’s
certificate.

Notwithstanding the foregoing, during the period from and after the Synergy
Closing Date to and until the first day of the first calendar month after the
date upon which the Reporting Entity has delivered the financial statements
pursuant to Section 7.1(a) and 7.1(b) of the Note Purchase Agreement and the
officer’s certificate pursuant to Section 7.2(a) of the Note Purchase Agreement
with respect to the first full fiscal quarter ending after the Synergy Closing
Date, the applicable rate of interest per annum of this Note set forth in clause
(a) and (b) of the first paragraph of this Note shall be increased by 0.50% per
annum.

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of New York in New York, New York or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreement referred to below.

This Note is one of the 3.55% Senior Notes, Series A-3B, due December 4, 2027
(the “Series A-3B Notes”) of the Company in the aggregate principal amount of
$12,500,000 which, together with the Company’s $47,500,000 aggregate principal
amount 3.20% Senior Notes, Series A-1A, due December 4, 2022 (the “Series A-1A
Notes”), $47,500,000 aggregate principal amount 3.20% Senior Notes, Series A-1B,
due December 4, 2022 (the “Series A-1B Notes”), $40,000,000 aggregate principal
amount 3.35% Senior Notes, Series A-2A, due December 4, 2024 (the “Series A-2A
Notes”), $40,000,000 aggregate principal amount 3.35% Senior Notes, Series A-2B,
due December 4, 2024 (the “Series A-2B Notes”), and $12,500,000 aggregate
principal amount 3.55% Senior Notes, Series A-3A, due December 4, 2027 (the
“Series A-3A Notes”; the Series A-1A Notes, the Series A-1B Notes, the
Series A-2A Notes, the Series A-2B Notes, the Series A-3A Notes and the
Series A-3B Notes being hereinafter referred to collectively as the “Series A
Notes”) outstanding under that Amended and Restated Note Purchase Agreement,
dated as of [            ], 2015 (as from time to time amended, amended and
restated or supplemented, the “Note Purchase Agreement”), between the Company
and the Noteholders named therein and is entitled to the benefits thereof
together with additional Series of Notes from time to time issued thereunder
(the “Supplemental Notes,” and collectively with the Series A Notes, the
“Notes”). Each holder of this Note will be deemed, by its acceptance hereof,
(i) to have agreed to the confidentiality provisions set forth in Section 20 of
the Note Purchase Agreement and (ii) to have made the representation set forth
in Section 6.1 and Section 6.2 and (iii) to have agreed to the covenants and
agreements of the holders set forth in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the

 

E-1-C-2-2



--------------------------------------------------------------------------------

name of, the transferee. Prior to due presentment for registration of transfer,
the Company may treat the person in whose name this Note is registered as the
owner hereof for the purpose of receiving payment and for all other purposes,
and the Company will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

E-1-C-2-3



--------------------------------------------------------------------------------

This Note shall be construed and enforced in accordance with, and the rights and
parties shall be governed by, the law of the State of New York, excluding
choice-of-law principles of the law of such State which would require
application of the laws of the jurisdiction other than such State.

 

STERIS CORPORATION

By:

 

 

  [Title]

 

E-1-C-2-4



--------------------------------------------------------------------------------

[FORM OF SUPPLEMENTAL NOTE]

STERIS CORPORATION

    % Senior Note, Series     , due                          ,         

 

No. [            ]

[Date]

$[                    ]

PPN[                    ]

For Value Received, the undersigned, STERIS Corporation (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Ohio, hereby promises to pay to [                                ], or
registered assigns, the principal sum of [                                ]
Dollars on                          ,         , with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
thereof at the rate of     % per annum from the date hereof, payable
semiannually, on the          day of              and                     in
each year, commencing with the [                                ] or
[                                ] next succeeding the date hereof, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest and any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreement referred to below),
payable semiannually as aforesaid (or, at the option of the registered holder
hereof, on demand), at a rate per annum from time to time equal to
            %. Capitalized terms used in this Note and not otherwise defined
shall have the meanings set forth in the hereinafter defined Note Purchase
Agreement.

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
[                    ] or at such other place as the Company shall have
designated by written notice to the holder of this Note as provided in the Note
Purchase Agreement referred to below.

This Note is one of a series of Senior Notes (herein called the “Series     
Notes”) issued pursuant to a Supplemental Note Purchase Agreement dated as of
                     to that Amended and Restated Note Purchase Agreement, dated
as of [                    ], 2015 (as from time to time amended, amended and
restated or supplemented, the “Note Purchase Agreement”), between the Company
and the respective Purchasers named therein and is entitled to the benefits
thereof, together with additional Series of Notes from time to time issued
thereunder (the “Supplemental Notes,” and collectively with the notes issued
under the Note Purchase Agreement, the “Notes”). Each holder of this Note will
be deemed, by its acceptance hereof, (i) to have agreed to the confidentiality
provisions set forth in Section 20 of the Note Purchase Agreement and (ii) to
have made the representation set forth in Section 6.1 and Section 6.2 and
(iii) to have agreed to the covenants and agreements of the holders set forth in
the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the

 

EXHIBIT 1.5

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

name of, the transferee. Prior to due presentment for registration of transfer,
the Company may treat the person in whose name this Note is registered as the
owner hereof for the purpose of receiving payment and for all other purposes,
and the Company will not be affected by any notice to the contrary.

[The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement.] [This Note is [also] subject
to [optional] prepayment, in whole or from time to time in part, at the times
and on the terms specified in the Note Purchase Agreement, but not otherwise.]

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights and
parties shall be governed by, the law of the State of New York, excluding
choice-of-law principles of the law of such State which would require
application of the laws of the jurisdiction other than such State.

 

STERIS CORPORATION

By:

 

 

  [Title]

 

E-1.5-2



--------------------------------------------------------------------------------

FORM OF SUPPLEMENTAL NOTE PURCHASE AGREEMENT

STERIS CORPORATION

5960 HEISLEY ROAD

MENTOR, OHIO 44060-1834

As of             ,         

To Each of the Purchasers

Named in the Supplemental

Purchaser Schedule Attached Hereto

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Note Purchase Agreement,
dated as of [    ] between the Company and each of the Noteholders named in
Schedule A attached thereto (as from time to time amended, amended and restated
or supplemented, the “Agreement”). Terms used but not defined herein shall have
the respective meanings set forth in the Agreement.

As contemplated in Section 2.3 of the Agreement, the Company agrees with you as
follows:

A. Subsequent Series of Notes. The Company has authorized and will create a
Subsequent Series of Notes to be called the “Series      Notes.” Said
Series      Notes will be dated the date of issue; will bear interest (computed
on the basis of a 360-day year of twelve 30-day months) from such date at the
rate of     % per annum, payable semiannually in arrears on the          day of
each                      and                      in each year (commencing
            ,         ) until the principal amount thereof shall become due and
payable and shall bear interest on overdue principal (including any overdue
optional prepayment of principal) and premium, if any, and, to the extent
permitted by law, on any overdue installment of interest at the rate specified
therein after the date due for payment, whether by acceleration or otherwise,
until paid; will be expressed to mature on             ,         ; and will be
substantially in the form attached to the Agreement as Exhibit 1.5 with the
appropriate insertions to reflect the terms and provisions set forth above.

B. Purchase and Sale of Series      Notes. The Company hereby agrees to sell to
each Supplemental Purchaser set forth on the Supplemental Purchaser Schedule
attached hereto (collectively, the “Series      Purchasers”) and, subject to the
terms and conditions in the Agreement and herein set forth, each Series     
Purchaser agrees to purchase from the Company the aggregate principal amount of
the Series      Notes set opposite each Series      Purchaser’s name in the
Supplemental Purchaser Schedule at 100% of the aggregate principal amount. The
sale of the Series      Notes shall take place at the offices of Chapman and
Cutler LLP, 111 West Monroe Street, Chicago, Illinois 60603 at 10:00 a.m.
Chicago time, at a closing the (“Series      Closing”) on             ,
        , or such other date as shall be agreed upon by the Company and each
Series      Purchaser. At the Series      Closing the Company will deliver to
each Series      Purchaser one or more Series      Notes registered in such
Series      Purchaser’s name (or in the

 

EXHIBIT 2.3

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

name of its nominee), evidencing the aggregate principal amount of Series     
Notes to be purchased by said Series      Purchaser and in the denomination or
denominations specified with respect to such Series      Purchaser in the
Supplemental Purchaser Schedule attached hereto against payment of the purchase
price thereof by transfer of immediately available funds for credit to the
Company’s account on the date of the Series      Closing (the “Series     
Closing Date”) (as specified in a notice to each Series      Purchaser at least
three Business Days prior to the Series      Closing Date).

C. Conditions of Series      Closing. The obligation of each Series     
Purchaser to purchase and pay for the Series      Notes to be purchased by such
purchaser hereunder on the Series      Closing Date is subject to the
satisfaction, on or before such Series      Closing Date, of the conditions set
forth in Section 4 of the Agreement, and to the following additional conditions:

(a) Except as supplemented, amended or superseded by the representations and
warranties set forth in Exhibit A hereto, each of the representations and
warranties of the Company set forth in Section 5 of the Agreement shall be
correct as of the Series      Closing Date and the Company shall have delivered
to each Series      Purchaser an Officer’s Certificate, dated the Series     
Closing Date certifying that such condition has been fulfilled.

(b) Each Subsidiary Guarantor shall have confirmed in writing that the
Series      Notes shall be guaranteed by the Affiliate Guaranty.

(c) Contemporaneously with the Series      Closing, the Company shall sell to
each Series      Purchaser, and each Series      Purchaser shall purchase, the
Series      Notes to be purchased by such Series      Purchaser at the
Series      Closing as specified in the Supplemental Purchaser Schedule.

D. Prepayments. The Series      Notes shall be subject to prepayment only
(a) pursuant to the required prepayments, if any, specified in clause (x) below;
and (b) pursuant to the optional prepayments permitted by Section 8.2 of the
Agreement.

(x) Required Prepayments; Maturity

[to be determined]

(y) Optional and Contingent Prepayments. As provided in Section 8.2 of the
Agreement.

E. Purchaser Representations. Each Series      Purchaser represents and warrants
that the representations and warranties set forth in Section 6.1 and 6.2 of the
Agreement are true and correct on the date hereof with respect to the purchase
of the Series      Notes by such Series      Purchaser.

F. Series      Notes Issued under and Pursuant to Agreement. Except as
specifically provided above, the Series      Notes shall be deemed to be issued
under, to be subject to and to have the benefit of all of the terms and
provisions of the Agreement as the same may from time to time be amended and
supplemented in the manner provided therein.

 

E-2.3-2



--------------------------------------------------------------------------------

The execution hereof by the Series      Purchasers shall constitute a contract
among the Company and the Series      Purchasers for the uses and purposes
hereinabove set forth. By their acceptance hereof, each of the Series     
Purchasers shall also be deemed to have accepted and agreed to the terms and
provisions of the Agreement, as in effect on the date hereof.

 

STERIS CORPORATION By:

 

Its

 

Accepted as of

 

 

[VARIATION] By:

 

Its

 

E-2.3-4



--------------------------------------------------------------------------------

INFORMATION RELATING TO SERIES      PURCHASERS

 

    NAME AND ADDRESS OF
SERIES      PURCHASER PRINCIPAL AMOUNT OF
SERIES      NOTES TO BE  PURCHASED [NAME OF SERIES      PURCHASER] $         (1)
All payments by wire transfer of immediately available funds to: with sufficient
information to identify the source and application of such funds. (2) All
notices of payments and written confirmations of such wire transfers: (3) All
other communications:

 

SCHEDULE A

(to Supplement)



--------------------------------------------------------------------------------

EXHIBIT A

SUPPLEMENTAL REPRESENTATIONS

The Company represents and warrants to each Series      Purchaser that except as
hereinafter set forth in this Exhibit A, each of the representations and
warranties set forth in Section 5 of the Agreement is true and correct as of the
date hereof with respect to the Series      Notes with the same force and effect
as if each reference to “Series      Notes” set forth therein was modified to
refer the “Series      Notes” and each reference to “this Agreement” therein was
modified to refer to the Agreement as supplemented by this Supplemental Note
Purchase Agreement. The Section references hereinafter set forth correspond to
the similar sections of the Agreement which are supplemented hereby: